REPUBLIC OF YEMEN
PRODUCTION SHARING AGREEMENT
BETWEEN
MINISTRY OF OIL AND MINERALS
AND
1- OCCIDENTAL OF YEMEN (BLOCK 75), LLC
2- TG HOLDINGS YEMEN INC.

3- YEMEN GENERAL CORPORATION
FOR OIL & GAS

IN MARKHA AREA
BLOCK (75)
MARIB -SHABWA GOVERNORATES

Flag Ay popes
GEN god As cial Asta
oH
Cotleall y ait 3155
mt SSy
Bassa (75 eles) Gay cil igus) 41
AY Say Jalon Ga yd -2
Sealy Jail Atal) Aydt Aeecgall -3
(434) Abie
(75) : ply ett
Bgydt — yl fila

fe

me oe nih et ae oy.

|

REPUBLIC OF YEMEN
PRODUCTION SHARING AGREEMENT
BETWEEN
MINISTRY OF OIL AND MINERALS
AND

1- OCCIDENTAL OF YEMEN (BLOCK 75), LLC

2- TG HOLDINGS YEMEN INC.

3- YEMEN GENERAL CORPORATION FOR OIL
& GAS

IN MARKHA AREA
BLOCK (75)
MARIB - SHABWA GOVERNORATES

ble

Preamble :
This Agreement was made and entered into in

Sana'a on the ------- day of -
corresponding to the
between the Ministry of Oil and Minerals
(hereinafter referred to as "Ministry" or "MOM"
Jand:

Occidental of Yemen (Block 75),LLC, a company
duly organized and existing under the laws and
regulations of the State of Delaware, United States of
America (hereinafter referred to as “Occidental")
and;

200---,

TG Holdings Yemen Inc. a corporation duly
organized and existing under the laws and
regulations of the Turks & Caicos Islands, B.W.1.
(hereinafter referred to as ('"TransGlobe"') and;

the Yemen General Corporation for Oil and Gas, a
corporation duly organized and existing under the
laws of the Republic of Yemen, (hereinafter referred
to as (“the Corporation”) Occidental, TransGlobe
and the Corporation are hereinafter referred to
jointly and collectively as the “CONTRACTOR”.

WHEREAS, all natural resources including all their
types and energy sources existing in the surface or
subsurface of the ground, in the territorial waters, or
the continental shelf and the entire exclusive
economic zone of the REPUBLIC OF YEMEN are
the property of the STATE; and

Agreement Block (75)

oo

Flag yy span
CU ob ds Uke lis
On
Coaleall y dedi) 3159
104 SSy
Bagamall (75 EUss) ay cil itiuas ys Ast 4
AY Cay Saalye Goa i -2
SMa g Sedat Lata) Ayiaatl Aeaargall -3
('d54) Aiba
(75) ey Etat
Bg = ule (ilidlas

Asal

plei——aa 4 4__flity! oh __a al p@
Hit) ta “
Clea) y Bit Bh iy Gy e200_/ /
IPFA pny Lgly Le Lge) Eg)
104 Sy (ac

Ba gtemaal (75 clL—hi) Oey Cll Jey a8 gh ask
CT a ashes Ag Labally Cuil 9B Gp gay ald As yd cok y
9 (Sisal) aay Lady Un Lyall Ling) Ags lh Bsa

Cat gh ca gay Laid AS pty All) Jalan oe pl AS pt
Laghy a Upall SLs) col gales nt S9SulS 9 Gust pie Lath y
9 (case Call 3) ag oy

dei tatty tt , rrrT er)
4 aia , rT vy g—4y Jilly
hm AD Cilla tiny ity
yy gy Li gel tg A
Sealy (Arergally ciglaall sig iis gl) ("uvgall")
w(d,sltall) Ba pia Aneto Lyall
dalnang Lage gil pany Aral Oy eth of dye,
vas Ct yp nb Bg i gall Aa
Fell) ola dy Lgl
Ajay) Lately «gL a ala ay gh
Atal Che diet) Ay sql Aaallatl

A

(75) seus aus

DM

po

ne ce

WHEREAS, the STATE wishes to promote the
development of potential Petroleum resources in the
Agreement Area defined in this Agreement and the
CONTRACTOR wishes to join and assist the
STATE in the Exploration, Development and
production of the potential Petroleum resources in
the Agreement Area, Markha, BLOCK (75), Marib-
Shabwa Governorates, REPUBLIC OF YEMEN;
and ~

WHEREAS, the STATE authorized the MINISTRY
to negotiate and execute this Agreement in
accordance with terms negotiated herein between the
MINISTRY and the CONTRACTOR; and

WHEREAS, a law shall be issued expressly ratifying
this Agreement; and

WHEREAS, the CONTRACTOR is willing to
undertake the obligations provided under this
Agreement as a contractor with respect to the
Exploration and Development (including production,
storage and transportation of Crude Oil in the
Agreement Area) and possesses all the necessary
financial resources and the technical and
professional competence to carry out the Petroleum
Operations described under this Agreement.

NOW , THEREFORE, the Parties hereto agree as to
the following:

ARTICLE 1
DEFINITIONS

1.1 An "Affiliated Company" means a company:

a. in which the share capital conferring a majority
of votes at stockholders’ meeting of such
company is owned directly or indirectly by a
Party hereto; or

b. which is the owner directly or indirectly of share
capital conferring a majority of votes at
stockholders’ meetings of a Party hereto; or

c. whose share capital conferring a majority of
votes at stockholders’ meeting of such company
and the share capital conferring a majority of
votes at stockholders’ meeting of a Party hereto
are owned directly or indirectly by the same
company; or

d. which directly or indirectly controls, is controlled
by, or is under common control with a Party
hereto.

Rio Block (75)

——

Fay sill algal ¢L—ay
Gisle (piliilas (75) EL bd (Lay) Aly! dibs
Aiea) Fy gga & gus —

aged Abt Bip cotys ab A tga: of cgay
dy ——ill Ligs L_flity oda ality

BJS Gy Le Lge agli pa
wdsthallg
cole Geally gil jas yt dng pte Ail day
HAUNT oda

Ue gemicalall Cal SY Jamaal Joy glial sof coyay

Lind Vsti diay Aili oa dt L gale

Aigaliy pl SN) by il sty tel

Illy Cy jadi GL} dd Lg)

tiny Kaily (AAU) Zits od plat) bit

An DU Aig y Ail bp Lastly Ul geal JS

BAe SRA at ts
. 1 ode

fgg Lele Ad lal git) id at

coll Bala
(4)
TAS pl) Late Ae tit ds au" 34-4
A yea AMY Agi Lelle Gal y pga caySS ceil (1
FS gles 4S pull oe Shaul) agud Alea Cileliial
J ABU ohn al bl aa tle ye gl 5 pte

abd athe jt sf putes Sty ASML Gy 9S all (
Aes Cleliial pi Cl pualll AuleY Wye dLaul y
J ABBY) ode GI LI al pga

ggh Ol geal Ale Mgt Uglleal y gal OS ill (¢
LAM ily aga y AS patll ode ppusl Lea ciLe Leia!
peed Lea Selita fo gual Alby call
ee J Biles AS gloe ABBY! ode GIGLI ye Gi ys
AS 2M) ill 5 pte

ode cil plel aah 4d pes las St coil gh ys ll Q@

wal AS ital Bayh cad yp Si lf Lauay!
ole ot gh tle J&L AALBY! oka al jbl

(75) 6 ¢uss 4s

hM

|
|
|
|
|
1
For the purposes of this definition, the word
“control" means the right to exercise more than
fifty percent (50%) of the voting rights at
shareholders’ or partners' meetings. For the

GoW Lan es 5 ly" Las old Cay pall Lhe Ga yaly
(O50) coped Ge 23 55 Tuy Co pec doa lan gl
peel Lee Cleldial pf Cu pec Giglio Gye Ul
Cha ag pill He Gal pb y lS put CiLeLaal Jf

purposes of this definition, the term “Party
hereto" means the MINISTRY or any of the
entities comprising the CONTRACTOR.

Cae ggl JB pll pins (GLb aa!) cle
Usa gia gti gil Cas yt

Sarah yoke CLAY 9845 Utell Ala) pis A Buisl
gg Aad yall

(V) Gala 5 i yue gall Midi pin NA duy) Aiba
Les Call all (2) Galall sLeoall Ley yal), i Lisl! y
Cally Gye Milas) od Aaline (anid gly ad LAS Zalisy!

ALBY! oa (ya (5) Ball Gin ges SY

1.2 "Agreement" shall mean this Production Sharing 241

Agreement and the attached Annexes.

13 "Agreement Area" means the area as described in 23-4

Annex "A" and shown on the map labeled Annex "B"
> which are attached to this Agreement. This area may
| be reduced from time to time in accordance with

Article 5 of this Agreement.

Soa EEE“

Si gh Fal pe “Ql eal Las 4g
Fate pd tn gl Ge pl ll doit Gal ee
A gle Jy ——neall Say gh gf las
sail ¢@—_aaal yop dL ad
Fa Sl —neliell JS ee ll Hs ety
gt tills Si ct el ft
EI SRN SN
Sunil

4 Oathe (42) css Cat os 9S Mega yall”

Fa ys Ue Wile WS LS Yi Baadall GLY sll Cli glle

o Jade ge bins Cig ed Le (60) Gis Bye -
Aas yall doe sill / Sh (14,70)

{ 1.4 "Associated Gas" means the Gas which is

I associated with Crude Oil when it is produced from
any well.in the Agreement Area, or can be acquired
after separation at the lease separators. The aforesaid
description includes all the elements that are
components of the Associated Gas prior to its
Processes through the extraction, condensation,
distillation and liquification facilities.

15 "Barrel" or "BBL" consists of forty-two (42) US
gallons measuring a liquid at a temperature of sixty
degrees Fahrenheit (60°F) and atmospheric pressure
of 14.70 PSIA.

1.6 "Commercial Discovery" means a discovery which
the CONTRACTOR determines to be worthy of
commercial Development, as set forth in Article 3.5
of this Agreement.

pte 4d glial jis ULES) fin yg sla GaLtasyy""
oa Cpe (5-3) Saal pf Ouse 9 LS cy lai Ayal
Agay!

cet al gi! Ale Sl 7
Bad Lip 8! oy ely pe ge GS Bl |
Lunds 4_ylttis Lay: (30) I Ge a Y H |
Salad cL 29H plsi_I Lily, Likes th Gls i
ty aly jill doled) dA all g ' |
Shaw cL le Beh Lg Ge 3 gt Gis
Ce gt all chy a 6) ee Gy
capa lL gdas al all Aya a
Gh cep sL pe Ay sted Shall iy LES! es JEG 5Sa
lel aly ya Lal Lidy pill ls italy JUS} 48
ABN iol col) ALSY! AML US Let! aut aig
Byhghall Gls gleall Gua La yey SUEY! alli Gey i
4G Lage (30) CHDE Splat Y re ge pd pill Ge
JUS alls aay

1.7 "Commercial Gas Well" means the first well on any
} geological feature which, after testing for a period of
not more than thirty (30) consecutive Days where
practical, and in accordance with sound and accepted
Petroleum Industry production practices and verified
by MOM, is found to be capable of producing Gas at
a rate that, in the CONTRACTOR’s opinion
economically justifies the undertaking of appraisal
work. The date of discovery of a Commercial Gas
Well is the date on which such well is tested and
completed, according to the above. Written notice of
such discovery shall be given to the MINISTRY,
together with a report of the test results and other
information available from the well, no later than
! thirty (30) Days following the conclusion of such
t testing.

|
|
|
|

| L8 "Commercial Oil Well" means the first well on any GS i gl gd sl ae “Aled bi +824 i

geological feature which, after testing for a period of
not more than thirty (30) consecutive Days in
ordance with sound and accepted Petroleum
dustry /production practices, is capable of

Agreement Block (75)

SY Bd Le Us a tl ge Tie
adit iy 4s Lay (30) G2 DU ge
Lgl fall del all 3 A Ugly BL Lay
AS bi) cL) bs pt gd gy

EZ 8) Aspusiaas

RM

producing Oil at a rate that, in the CONTRACTOR’s
opinion, economically justifies the undertaking of
appraisal work. The date of establishment of a
Commercial Oil Well is the date on which the

. CONTRACTOR notifies the MINISTRY in writing

19

1.10

111

1.12

1.13

115

that such well has been completed and tested
according to the above. Such notice is to be given,
together with a report of the test results and other
information available from the well, no later than
thirty (30) Days following the conclusion of such
testing.

The "CONTRACTOR" means the companies set
forth in the preamble to this Agreement and any of
their assignees, as provided for in Article 20 of this
Agreement.

"Cost Oil" means the Crude Oil allocated for cost-
recovery as defined in Article 7.1 of this
Agreement.

"Customs Duties" means the customs duties
referred to in Article 12 of this Agreement.

"Dependent Unit" means any corporation,
authority, board, company, or directorate of the
MINISTRY, authorized by the MINISTER according
to Article 31 of this Agreement to undertake the
rights and obligations of the MINISTRY concerning
this Agreement. .

"Development" means, but is not limited to, all
the operations and activities pursuant to approved
Work Programs and Budgets under this Agreement,
including, but not limited to, the drilling, deepening,
plugging back, side tracking, redrilling, completing
and equipping of all types of development wells, the
design, construction, installation, commissioning,
operation, servicing and maintenance of equipment,
lines, systems, facilities, plants and related operations
in connection with all types of development wells,
production, saving, treating, processing and handling
of Petroleum; the taking, saving, storing, transporting
and delivering of Petroleum for export, and the
undertaking of re-pressuring, recycling and other
secondary recovery projects,

1.14 "Development Area" means the entire

Development Block or Development Blocks covering
the entire geological structure capable of production,
as defined in a Request for Conversion to
Development Area signed by the CONTRACTOR
and approved by the MINISTER.

"Development Block" means an area, the corner
points of which have to be coincident with six (6)
minutes by six (6) minutes latitude and longitude
divisions according to the “International Grid

X, ‘greement Block (75)

La ae «gh all gly Qa nse «yt
G5 Say ppl Cl lees Lull yaaa
OLY Lys 3 jy lets gl dl ad ay
dug Lid City Lea stalls} 23 il LS
So as SY Ns gyn iy del
Cie gleall Gans La yey OIL ga ail ai ye
Jaa Y ae ge ph Ge By ill
play 4s Ly (30) Ga 28
cd Uia YI

OA Linde pi Ligall CAS tly oases Yylhall" 9.4
Balad (od Carte 5 LS ped iL Ga og! gf Lalanyy
AglBY! obs G4 (20)

Wa flay anal lal ii ing Mite Ji 390.4
(1-7) Bod pb es gk LS CLS
AgUBY! oda

Veall shill 8 peal) agua st pied "AS seal) agua st” 44-4
ABBY) 050 (ya (12) Bala

Ship J dabine Jd d sl pe Aasill Boast 242-4

DIN ob ye Lata pie jg Less Jy J ass

Has glad ld AY! ode a (31) Bald Gyad Gan yas

ogg Lilet y 3) jglhy Chali Ld FY y Gy tall
Aguyl

commend Y SLA dys pte eh palit 24324
Sell ed Lg 2), clea DS
AMUN oe pattie Lele il gall CL juall y
ial eel pte es (99 de iy
«petal Bae snd) a oa ll opal
Ayal Ll gly i SS ages Sle
Fikpuery Lardy Sia y clit)» iS Sy cLity penal
Lately Bal pally CSA UY de gba (Cell
Asa SUT gl yt LS) Lagi yall y Aaletall cit yLaall y
Adele y cA alles dy Lita y Jy tll cLayy
apladlls iil 1S cA ja59 4; lita ly 03) cdghisi,
Bale] y Latscall Babel lly « powell shall lal Lisl)
aA Geese chyna ls yi
al

el bi Js «i et A 4d
Sill Cs ait i All GL Lhd I
SA LS gly le ol poy I yal
PR Oa SBS AGED OS ote eit
HD.

FS N Lgl dates pins pail pL LEY 245-4
"Qe x GLB" ce Nae

val by hs Gly a Gs Gils VA

SF (75) ei uss datas

tA

tr

yp

System” except where limited by the existing asic elitialy «yall clgiasy! allail Cine phil,

boundaries of the Agreement Area.

1.16 "Development Expenditures" means all costs,
expenses and expenditures for Development
operations with the exception of Operating Expenses.

1.17 "Development Period" means the period for
conducting Development operations as provided in
Article 3.4.2 of this Agreement.

1.18 "Dry Gas" is a non-Associated Gas, or the natural
gas that exists in any geological reservoir that does
not include Oil. The above definition is applied to
all natural gas that is produced to the surface not in
association with Crude Oil or condensates.

1.19 "Effective Date" means the date of the issuance of

the law ratifying this Agreement as provided in

Article 33 of this Agreement.

1.20 "Exploration" shall include but not be limited to

such geological, geochemical, geophysical, aerial

and other surveys, and interpretation thereof, as
may be contained in the approved Work Programs
and Budgets, and the drilling of such shot holes,
core holes, stratigraphic tests, holes for the
discovery of Petroleum or the appraisal of

Petroleum discoveries and other related holes and

wells, and the purchase or acquisition of such

supplies, materials, services and equipment thereof,
as may be contained in the approved Work

Programs and Budgets.

1.21 "Exploration Advisory Committee" means the
committee that is designated by both Parties during
the Exploration Period as provided for and defined in
Article 4.3 of this Agreement.

1.22 "Exploration Expenditures" means all
expenditures, costs and expenses incurred for
Exploration activities after the Effective Date of this
Agreement and those incurred after the signature of
this Agreement if approved by the MINISTRY.

1.23. "Exploration Period" and "First Exploration
Period" and "Second Exploration Period" mean
the periods of Exploration as defined in Article 3.4.1.

1.24 "Exploration Work Program and Budget"
means Work Program and Budget for Exploration as
defined in Article 4 and described in Annex “C”.

1,25 "Gas" means Dry Gas and/or Associated Gas.

~

Agreement Block (75)

6

ABBY! Tidak) Lill a gaol loses G98

Lily GAIL SH agen gpd ga iy lel 21804
EAE NAN al das

Cakes ALG Ay gaa Ata pall pe MA gait Lay 247-4
O— (2-4-3 ) Solid pd Gite gd LS 4_yaitll
_ AalY! oka

eel SLAY J cualiene yf) a gh “Ciel ja” 48-4

Y gp sdun OS gl ph ba pie by yuey al sy gil

JUAN SAS pple Mel iy pel og yaar daitll te og sins

Abbi Flies 56 5 pyres chau! cle gia) paulll
edits! J tat

5 gill Osa jyane Ga LG pin MILA AL" 219.4
Balad) 54 Gyase gh US TBLBY! ode (gle Aislin! dia gas
ABE! 038 90 "33"

Genel Jose pele aay Vy Jay Media 20-1

analy gthg jab pall y pila pally eee pt yall

Tht AB gl UG pay canal) SLacl (ye La yd y

Jandil aca) UY) sin y Bacieall GLgl juall y asl!

shal y Clisell gl iy coy fill pin y Celia

dy fill GLESY Cay ap yall LiL cu Las yt

DUM sl eo aby Lally sill CLLRS! aaa I

Sally CHalasyl le Sgranl fel pig cilldy Mileial

ged uly 98 UN Uily I LOLS Silay canal,
Badinall Citsil july dasll geal ys

Qiged! Liall is “A yLdtuy) GiLdsiuy) ZLigt 124-4
a gldlen ceil y CBSA dla ye DL gud ll Ud ye
ABLE 03a (ye (3-4) Bold! cgbdace gl led

: HLS Lg aueiy "ULSAN cd 222-1
ABLASEAN! Aa oto Caen 5 iil y lls y
any Lghesd ad all cll <A gLBY! oda SLi AL aay
B55! Ugale cally 13) ABBY! oda slo ad ill
i bS4 Ni 4 i alt gM ri $4 Ni a Jays" 123-1
uy sy adil RKC NI a it att ) " } Nt
(1-4-3) Batall pi Uinyall aLasiuy! Sal ye piel
eal geal yy aging Anil yally ALAN Laall aly! 124-4
(4) Bad pt Lill GLY Look Ll juall y
AG) Gabel 55 4d uc gall 5
gl of canlicnall jlall gh /y Cite shalt pies LRN

= =

:25-1

fe

(75) es ead Asst

WA

rm

1.26

“Initial Commercial Production" means the

first date upon which regular production of Crude Oil
from the first Development Area is transported from
such Development Area for the purpose of. sale,
export, or processing at a refinery.

1.27

means

“Liquid Crude Oil " or " Crude Oil " or "Oil"
any hydrocarbon produced from the

Agreement Area in a liquid state at the wellhead or
lease separators, and existing in a liquid form at a
temperature of sixty degrees Fahrenheit (60°F) and
atmospheric pressure of 14.70 PSIA.

1.28

1.29

1.30

131

1.32

1,33

1.34

“Minimum Work Obligation" means the
minimum Exploration work to be performed by the
CONTRACTOR with respect to the First
Exploration Period or the Second Exploration
Period, as applicable, as described in Annex "C".

"MINISTER" means the Minster of Oil and
Minerals or any other Minister designated from
time to time by the STATE to represent the STATE
with respect to this Agreement.

"MINISTRY" or "MOM" means the Ministry of
Oil and Minerals of ROY.

“Minimum Expenditure Obligation" means the
minimum expenditures to be paid by the
CONTRACTOR for Exploration with respect to
the First Exploration Period or the Second
Exploration Period, as applicable, as described in
Annex "C".

“Month" or "Calendar Month" means a
calendar Month, according to the Gregorian
calendar, starting on the first Day of the calendar
Month, unless another starting date is indicated in
the applicable provision of this Agreement. The
term "Day" means a day according to the Gregorian
calendar.

"Monthly Average Daily Net Production" means
the total volume in Barrels of Liquid Crude Oil
produced and saved from all the Development
Area(s) or Development Block(s) and not used in
Petroleum Operations during any Month, divided
by the number of Days in such Month.

“Operating Expenses" means all costs, expenses
and expenditures incurred on and after Initial
Commercial Production, which costs, expenses and
expenditures are not normally depreciable.

"Operator" means Occidental which is
designated to conduct the Petroleum
Operations as specified in Articles 3.1.

fay ‘Agreement Block (75)

Wf SB agai) "Ag Jaa ea
Uilaie Uf ua pide JOR atta Lal) iil ye tind
ged of spel J gh al ga dite

veptlnaall ogi

line MIAN gf pLA Sat gf Lut plat bi"
Fld cof Sy MMWLY diaie Ge ile ys Sy a Gl
«GLAD aed etl ge get J il oy ae Hy
iyg3 548 (60) By) ya Le.y9 eo Use allay aol silly
togll le dh) (14,70) oats aaarane
dag

et RN all ies Mola) Cola SY isi) wa
gia tots Gf Guiay tll OULU JLucel
Fata ye of LY) Lutte! 2s yd a aly
cob eee gh US 5 "Ul go couae Lit) GLESIAY
Ag) Gala

3 Wy oii Vy jy, te " tain
Coty pe AS gall Aine al pai esl
oh Gy Lod Ayal Pty 2 Sd
Agay!

Caley bait 5 5 pin po 9" gh BG"
Asad 4a gaol

Cet el al pind Mey yall ois) gal) cabal pute”
al eY dgliad) SS Ge abst Of cin (Jill Old y pel!
da ya gf AY) LISA) As yo: Mile GLESiLY!
ed Oe 5-8 Sy Adel Que Ait GLUES
-() Gal

cette gl pies epay gill ged” J gua

eA LS pga co fa pally goDLnal axill Liss

AS Goth el DAT Ga le as la cage sl

qagiill Wide pgs geht "ag! LalSy Aan
“g

oe et gell CLAY lal og jg ll ha gh
Cosa sally Lantie Jit pL stl aii poe ll eal
Ghee 4 hai nally gel illy
gleall pd padinnee yglly Lyetill GL etbi yl
Af ase le Le geile yet Ge yet ogl DA aly ill
pel lls
Caen ily th Js
AE cell gg jal gL ash Lal cd yun a
fe Mie eta ed clin; ana “i
Dia

eal ape 5 (Uli sas) in" "Sill"
oe pt LS dy fl Lhe

=

gih "dl co" +

126-1

227-1

:28-1

129-1

:30-1

:31-1

132-1

" 333-1

34-1

(4-3) alah 0
(75) ely EUs Aut on

ah

|
|

|
|

1.36 "Operating Committee"

137 “Parties” means the MINISTRY and the "Gayl" ycJgidhysj jy td "Ui LAI" 237-4
CONTRACTOR and “Party” means either the {is Jj ial 55, J L_ ie |
MINISTRY or the CONTRACTOR, as the context H93 yall ls Alby |

1.38

1.39

1.40

141

1.42

means _ the
committee established pursuant to Article 6
and Annex "E" of this Agreement.

requires.

"Petroleum" means Liquid Crude Oil of various
densities, asphalt, Dry Gas, Associated Gas, and all

‘other hydrocarbon substances that may be found in,

and produced, or otherwise obtained and saved
from the Agreement Area, and all substances that
may be extracted therefrom.

"Petroleum Industry" means the international
petroleum industry.

"Petroleum Operations" means Exploration,
Development and production operations and all
other operations authorized or contemplated under
this Agreement.

"Production Sharing Oil" means the Crude Oil to
be shared between the MINISTRY and the
CONTRACTOR as described in Article 7.3 of this
Agreement.

"Quarter" or "Calendar Quarter" means a

period of three (3) consecutive Months beginning on
January Ist, April Ist, July Ist, and October Ist of
each Year.

1.43

Area"

“Request for Conversion to Development
means the request signed by the

CONTRACTOR and approved by the MINISTER for

(ih 60) Aig ini Yh Lig 136-4

Lk ys (4) alll, (6) So]
cer

DAI le ial) pla Lait W olin "Uy pial” 238-1

cqialuad jill cabal jLally coliayly «statis
Upahe sing a8 lll cos JAS Ag 92 Sp paagll al yall 4als
Os Ley lilting Ugale Sgucaall iy gf quity Milaiall gi

gis Galdind i AI of gall das 1S Aalaty! Tila

idl dela Ly aay
Aydlall

re Ah stall Astinall" 139-1

ALS Chas pin Aa y sill Col laa 240-4

GSM CL gleall ten y ¢L_ Yl y Lally
AUN ody Gan yay Mad sill ol Lys 7 paca

Aral bi iy Mg liayl As Lt ba
Bala cgi cada ga gh LS Cl shill y 8) jl! dalton (gl!
ASN! 038 4 (3-7)

FE iy pt gl yt gh Melt"
coh JJ Os Ls Late 4g I (3)
8) ddl p—-$_ a dl cd_——al sh

Ais JS

al alt J gal) Ge I 2

Sg) § $s @_$igal) tll | —__ ies
Apsailly Lyottll Aibaie ayaa (yo yal yy jp yll ye acinall y
LSS tis Zeya itll og Ll GL

741-1

142-1

3-1

7

the purpose of defining the Development Area with A" Gala) 48UsY1 03g; Gd ys 2 Mbt |
respect to a Commercial Discovery of Oil. The form i |
of such request is attached to this Agreement as ii43 all 8 LY) gin 5 gl I 4nd H |
Annex “H’’. a BUY! 08 4 (2-3) Solall Giubs I ,all { ;

"Royalty" means the royalty to whichthe STATE, Viet "gual Y Jeo one
is entitled in accordance with Article 3.2 of this ofl “ae 23a 4 (2-1-9) Saba ed 345-41
4 (2-1-

Agreement. a 2

1.45 “ROY Income Taxes" means the taxes defined in Catal) jUaN Cpe jaa alla ying "pulgh qaaSe pl” 246-1
Article 9.1.2 of this Agreement. ceive ric (1) daly GaSe pad o lade jue iglal a Ul
ic y Lay yall Lea sll gle dla (14,70) 9 aie ose
; 1.46 "SCF" means the amount of Dry Gas necessary (60) Gi Wa ie 4a 5 J pe Aa
| to fill one (1) cubic foot of space at atmospheric Cad ygd Aaya
t pressure of 14.70 PSIA and at a base temperature of
sixty degrees Fahrenheit (60°F).

1.44

Bop Sg py iy "Le a 7-1 |

GJ pli_a gins ar ree "
1.47 "Working Day" means a Day on which banks in jal Xa fie oe id

YEMEN are customarily open for business. i

| ‘ i
VG |
Ce’ ment Block (75) 8 RA ;

(75) oy gus asiat
148 "Work Program and Budget" means the annual
work program and budget for Exploration and/or
Development under this Agreement.

149 "Year" or "Calendar Year" or “Tax Year" or
“Financial Year" means a period of twelve (12)
consecutive Months, according to the Gregorian
calendar, starting on January 1“, unless another
starting date is indicated in the applicable provision
of this Agreement.

1.50 "YEMEN" or "ROY" or "STATE" means the
Republic of Yemen, and "GOVERNMENT"
means the Government of the Republic of Yemen
as defined in the constitution of ROY.

ARTICLE 2
ANNEXES

2.1 Annexes"A","B","C","D","E","F","G",
and " H " attached to this Agreement are hereby made
part hereof and they shall be considered as having
equal force and effect with the provisions of this
Agreement, provided that if there is a conflict between
any Annex and the provisions of the main body of this
Agreement, the provisions of the main body of this
Agreement shall prevail.

2.1.1 Annex "A" is a description of the Agreement
Area.

2.1.2 Annex "B" is an illustrative map indicating
the Agreement Area. In the event of any
inconsistency between the contents of Annex
“A" and Annex “B", the content of Annex "A"
shall prevail.

2.1.3 Annex "C" sets out the Minimum Work
Obligation and the Minimum Expenditure
Obligation during the Exploration Period(s),
and extensions thereof.

2.1.4 Annex "D" is the Form of the irrevocable
Letter of Credit.

(a)The Operator on behalf of the Contractor
shall deliver to the MINISTRY, within Thirty
(30) Working Days from the signing and
becomes valid on the Effective Date, an
irrevocable letter of credit in substantially the
form attached as Annex "D" ("Letter of
Credit") issued by a local bank in the ROY
acceptable to the MINISTRY in an amount of

i Million United States_—_ Dollars

,000,000) which-corresponds with the

inimum Expenditure Obligation for the First

Agreement Block (75)

Ag juall y aed and oe "Ag Sully Jaall @aliyy 248-1

oh gates Lagi og J J gat y aLESLADU og gaa
Aga

Hay paca) Aa gh May ght Aaa of allt 4924

Syed (12) Byte (Bl sya ie MAY Lat
Saks alle yliy Isl Coe Lago gaDlaall py gill Cid Attia
ohigl BLAU LSA YT Cpe ogl pd pA lath ay hs ol}

Aglay!

Teall ped gat ly, es Moat” 150-1

Fay sell Ae gS ge A (Sally ill
SY: mane ype | Car pe a Sr
Aghagt yy gaa

Auth baba)
gala!

(@) 3) 9(1) Bash 5 _at 21-2

iil (7) 95) 9( 4) 3(—) (2) 5
O—— Geb Y fe js Lan oh gy
eB Ga od yy Sry LY oh
gy AMY ok Goya Jy neg By
G—ale ca gp—3 Yani gl apa tls
Aga gill pt ABU 05a (ya guand Old ABUBY! yea uc

4 etd ey tt 9-4-2
Aggy!

4d day ing Hyd a" G—alal 2-4-2
CL gio ad Ne alist
(6) Gala ct gine @ — (f) Gall

ag of con gil gs () Gall Clagine gf

oY a Ld ji gp "aE" bala 3-4-2
J ANa yo DLS Cli'y peal 50) wally Seal
sUgdlagadd US gf GLESINY! al ye

Guld jail alte! Gilad dayne ga Ma" gala 4-4-2
Suaaiill

Sas el 15 Ga Ley (80) cas DLE (!
Oe Ag Seiad) plane SLaill Ay LG aie yl
shed! GL bs 5) jy gl il
oJaaaf phy (Lud lbs) (2) GaLS
opty leg Bj NY ae yy Say
296, 000,000) C1p————ats 4¢__s
AS Bata CL gl GY gt Cee
ed AM aa ca aN Yolaey

=_ (75) iy gues asus fe

on

|
|
|
i

Exploration Period. The Letter of Credit shall
remain valid and effective for six (6) Months
after the end of said period. Within thirty (30)
Working Days after the end of the First
Exploration Period, the CONTRACTOR shall,
if the CONTRACTOR has elected to enter into
the Second Exploration Period, deliver to the
MINISTRY a second Letter of Credit, in the
form and on the same conditions as the first
Letter of Credit, in the amount of the
Minimum Expenditure Obligation for the
Second Exploration Period which is equal
to six million United States Dollars
(U.S$ 6,000,000) less any credits for excess
work previously carried out by the
CONTRACTOR in the first Exploration
Period. If within fifteen (15) Working Days
after the thirty (30) Working Days specified in
either case above the CONTRACTOR fails to
deliver to the MINISTRY the required Letter
of Credit, this Agreement shall be considered
null and void without any further procedure or
notices. .

(b) If, at the end of the First Exploration Period or the

Second Exploration Period or at the termination of
this Agreement, the CONTRACTOR has failed to
fulfill its Minimum Work Obligation for the
applicable period, and either the
CONTRACTOR nor the bank under the
applicable Letter of Credit has paid the entire
amount corresponding to the amount of the
applicable Letter of Credit (reduced as
provided below), then the MINISTRY shall
be entitled to draw the amount of said Letter of
Credit against the bank in accordance with its
terms.

(c) As to each Exploration Period, the amount of

the Letter of Credit shall be reduced as and
when each part of the Minimum Work
Obligation is performed by the amount
corresponding to the work as specified in
Annex " C “. Each reduction shall be
effected by a letter signed by the MINISTRY
and delivered to the issuing bank in
substantially the form attached as Exhibit II
to Annex "D". Provided, however, if the
Operator on behalf of the
CONTRACTOR delivers such a letter to the
MINISTRY for its signature, specifying the
amount of the reduction, and no objection to
such letter is received by the Operator on
behalf of the CONTRACTOR and the
issuing bank from the MINISTRY within

: sixty (60) Days after said delivery, then the

levant reduction may be effected by the
Operator on behalf of the

Agreement Block (75) 10

oo Ls! Ad ya All
ol ae) Les Jy a
a yg (6) Sad ili La ne
Asal y—aigas A pal) ch 6 Lg
J——1e a3 (30) Ge _D
$3) ggg GLa) Ada ye Lgl
HLS Le yo gpd Updo) SyLiall Laas
oldie Gi bs 5) jy N ppl dy cst
slide lbs ay pally JS tl, yal
all ab jill og gly & ney Addy Jt
LS) Ada pad Cy jal
Cigeple Mite 0 judy Klee Salad 5 sll Apt
CL gl OILY 54 Gs JY 9 (6,000,000)
Dla yp gl Lnell Lys Saal!
Cod ga Bat GW JL a SU Lgl iat a
wo A GLASS Le ye cod Sghall Ld Ce
(15) pte Aad DL Syl tall Gis 141,
de ay (30) CDI Als ne py
ste! Lbs 61 gli ald del soaull
BAAU jud y Aide ped Aly! oda Gli 4 Siudll
Addl} clubs! of Clot yal Ul oll Zabel! Gy yay

4g 4d gt __id Gis YQ)
Ata ye of NY GL asin! Ada ya
Ls Ly
te yall Qed (is) anal old ja
AB) cha pL gil aie of Asin!
gil gb gp Ny Da)
Gols) Ligh Lagi ool gf cL itll
saad) AT dls 2 atl ste yt
(oll ase pA LS Cuadddll) abide) lbs ood
sudo  GLbS Gio Bj yl Gags Lge
day a (igs Ai day iy 5 Sal)
Aad Bay sll

4g aSiad Ala ys DS a4; Loa (¢)
sae Gl_hs 4a Yay
oY wall Qe jee UES Lit ie
et Gaal pb Gs gt LS deel AS
aN Nt dala Bj pl Ge Ad ga
(et gall ally ce il
(3) Gal G—+ (2) py BL al
gia Qe Ahi daatall gf ay ty
55a) UL alt a
Acai 4p laall Lull foie Lgale af sill
ote 5) 55 Gat ual el pay Y Aly
et Dg gs Aa nell AL
sLidey! citi dilly Jy id ge Huts
Ling: (60) cf DLS 5159 dD
ay —isall gl i cal al GL_3 as

Gk 2 gs 4} fe

Fe

(75) ef EUas stat

pm

|
|
{
|
}
|

31

CONTRACTOR sending to the issuing
bank a copy of the letter delivered to the
MINISTRY, as aforesaid certifying that:

(i)a letter in such form was delivered to the
MINISTRY, and.

(2) the MINISTRY did not object to the
letter within sixty (60) Days after such
delivery; and instructing the issuing bank
to effect the reduction stated in said copy
of the letter,

2.1.5 Annex "E" is the Form of the Charter of the
Operating Committee to be formed as
provided for in Article 6 of this Agreement.

2.1.6 Annex "F" is the Accounting Procedures.

2.1.7 Annex "G" is a Sample Calculation of
Royalty, Cost Oil and Production Sharing
Oil.

2.1.8 Annex "H" is the Form of Request for
Conversion to Development Area.

ARTICLE 3
GRANT OF RIGHTS AND TERM

Grant of Rights
The STATE hereby grants to the CONTRACTOR

and the MINISTRY the exclusive right to conduct
Petroleum Operations in the Agreement Area subject
to the terms, covenants and conditions set out in this
Agreement. The Operator shall conduct the
Petroleum Operations Only as operator under this
Agreement.

This Agreement shall henceforth govern all the
interests, rights and obligations of the Parties, and
the STATE shall in its name retain the title to the
Agreement Area. Except as expressly provided by
this Agreement, no other rights or privileges are
granted to the CONTRACTOR with respect to either
the Agreement Area, Petroleum produced from the
Agreement Area or any other mineral resources in
the Agreement Area. In the event of any change in
the Operator, such change shall be subject to the
prior approval of the MINISTRY.

Royalties
The STATE shall own and be entitled to take as

Royalty from the total Crude Oil produced and saved
m the Development Area(s) and not used in
etroleum Operations prior to the deduction of Cost
il, a non-recoverable amount of the Monthly

Agreement Block (75) 11

gil Ge Ly Saat sl
Kadaal Ley! AB Gye Mau Lao! cll ail
~108 bale y el $3 LS 65 15 4l

A —§_ty M53, o____ (1)
Aapall

(60) oS—» DAA BY) 5p Ural ie! prey (2)

Aid sd (pti ey Gs Ley

A Aad od 9 Shel) aagidlll Gui oleic YI tld
Ata

suki Lind ee ellis dae "a" pala 51-2
Vesela ye Lad Lily Lg a jul
ABUBY! ob (30 (6) Ball) (gi dle
Agualadl lel yay "gy" Gala 6-1-2

AWSY Laid y CA JSYI luda! gad “5 Galall 7-1-2
eal gb AS Lal dail y

Ailais 5} Sagal lb die Me" Galall 8-1-2

AAI Batat
Baally isla ela

scdsiall ele 31-3

Lis 4a ok Cm yey A gall ei
alL———alll 5 jg —_—lly Jy-—_—tll ) p_ on
{aay thi ay fll aly
Cha gaily Ly La
Sa a end koa,
cl gladly gil Se atiall byt hype Ala

Saks Aes LBB) oh (cain Lady all
ABLEY! 0he Gin 50) Ld

que frcland GY! Gx Iyltiel Uslity! oda pai
ASly aud A gall Laing y Cl LY! CLs jilly sins
pei Le iy th
Ff ei SY A gl) os dal pe Ale
abaig Ld Gley Lad Ugliall oo pal Ly je J Gg
cg BAL gf Asay! dike yo gill Jy sill J allay!
asta) yi Ale (8 Uli! Tibie 6d i jal dyiaee
4__iil yal eal all cL NS Jie Se

Huu 533!
red ghYt 32-3

ail) plead Gye of slits 246 Gb Gall tgs Uyall cling
“pad 9 Ayal "Lis" Hiaia cya Ay Laisa y ie 1a
CAMSY Jodi posed Li Lgl sill Clleall 3 padinull
Jamal gue alo fad AE ae aL all edit) ye AS

7

(75) Aves 4st

A

AA

i
|
|
|
|

33

Average Daily Net Production (“MADNP”)
commencing with the first Barrel produced and
saved from the Development Area(s) and not used in
Petroleum Operations the following percentages:

3.2.1 three percent (3%) of the portion or
increment of production up to and including
twenty five thousand (25,000) Barrels of
Monthly Average Daily Net Production;

3.2.2 five percent (5%) of that additional portion

or increment of production which exceeds

twenty five thousand (25,000) Barrels of

Monthly Average Daily Net Production up to

and including fifty thousand (50,000) Barrels

of Monthly Average Daily Net Production;

3.2.3 six percent (6%) of that additional portion or

increment of production which exceeds fifty

thousand (50,000) Barrels of Monthly Average

Daily Net Production up to and including

seventy five thousand (75,000) Barrels of

Monthly Average Daily Net Production;

3.2.4 eight percent (8%) of that additional portion

or increment of production which exceeds

seventy five thousand (75,000) Barrels of

Monthly Average Daily Net Production up to

and including one hundred thousand

(100,000) Barrels of Monthly Average Daily

Net Production;

3.2.5 ten percent (10%) of that additional portion

or increment of production which exceeds one

hundred thousand (100,000) Barrels of

Monthly Average Daily Net Production.

The ISTRY’s Participating Carried Inte

3.3.1The MINISTRY’s operating arm, the

Corporation, shall acquire as of the Effective
Date of this Agreement a carried five
percent (5%) of the CONTRACTOR's
rights and working interests under this
Agreement. The entities constituting the
CONTRACTOR (except the Corporation)
shall acquire the remaining ninety five
percent (95%) of the CONTRACTOR's
rights and working interests under this
Agreement and shall fund, bear and pay all
costs, expenses and expenditure of Petroleum
Operations conducted according to the
provisions of this Agreement on behalf of the
CONTRACTOR.

3.3.2 (a) Upon Initial Commercial
Production, the entities constituting the
CONTRACTOR (except the

Agreement Block (75)

BA og 9 8g) apts CL ileal og sel

ooh st Je jal all aly (%3) 458 1-2-3
Aaned CLAY Gly ping dee gl oe etilyl
anally Soe (25,000 ) Call Oa pic y

cogtsll EULYN gill og yl

Silay ¢ jal) eld yo Lilally (15) Aeuad :2-2-3
Cg pte y ead jaa gall CY! cf ay jal
Gott dana ye Sey (25,000) Hal
aM ype flay opty cp gall @ LEY! (gill
ginal og get Jamal! G4 dye (50,000)

etal gly!

cot al sal fe Salt A Litaly (6) Adee:
(50,000) atl Gyroed j plots gill eLays
gall GUID! glad og jetll Janall Ore de
<5 (75,000) call Garay dined aly cia y
sagt atl TUN gllacl og yea Janell Ga

J gill o 5al) AIS cys Litatly (8) Ayla :4-2-3
Cppiny Laned Sleds gill cLUY! 58 a4) jl
og 4H) Jae! gs de» (75,000) GS
Call Lae Bl pty cee pall CLAY pilin
cileal og quill danall Gs dee» (100,000)

vce sall ethyl

coy ¢ Sal AUS ya Lilally (%10) Be :5-2-3
AN Hite 5 glets gill clay! i a jal
gill cg quill anal! a due»: (100,000)

etal clay

3-2-3

LAS pl oh Ad geoall Bi jgll dues 33-3

La shite 4 fall Jan Ob gs 2-3-3,
Os Fie! 8) jy ye a 2
Jud te LAY! og! SLi ay
gis ye italy (5) And,
Gg—etlg LM 4S y sll!
elitiok) lili pLisel » yi) A silty! ola
Cmts Aud (le Sy noalls (Asus pall
Taal) glial Gyn oe Litally (%95)
a seis asi TALY! ode patties duane
ALG y Call Sih ZS «dy eat
cell Maly pill id geal Ly gUlaalh Cay local y
os pL Sa Link UsLidl ye li g pad
Aguay

oA! g Lali cLaYl cay aie : | -2-3-3
gall Ha Sal) CALLS Juang

FE 095) aoeusigas fe

nym

i
|
|
'

Corporation) shall collectively receive
one hundred percent (100%) of the Cost
Oil allocated to recover all costs,
expenses and expenditures incurred and
paid by them in conducting Petroleum
Operations under this Agreement on
behalf of the CONTRACTOR.

3.3.2 (b) The Corporation shall receive
five percent (5%) of the
CONTRACTOR’s share of Production
Sharing Oil allocated to the
CONTRACTOR as provided for in
Article 7.3 of this Agreement, and the
entities constituting the CONTRACTOR
(except Corporation) shall collectively
receive ninety five percent (95%) of the

full CONTRACTOR’s share of
Production Sharing Oil.

3.3.2 (ec) The entities comprising the
CONTRACTOR (including the

Corporation) shall not later than sixty (60)
Days after the signing of this Agreement
enter into an agreement among themselves
to provide for the procedures whereby they
shall exercise their rights and fulfill their
obligations as CONTRACTOR (such
agreement being hereinafter referred to as
the “Joint Operating Agreement”).

3.4 Term
The term of this Agreement shall include an
Exploration Period and a Development Period as
follows:

3.4.1 Exploration Period and Extension
(a) The Exploration Period shall consist of the

First Exploration Period of Thirty Six.(36)
Months, commencing on the Effective
Date, and at the CONTRACTOR's election,
a Second Exploration Period of Thirty Six
(36) Months commencing on the Day next
following the end of the First Exploration
Period or any extension thereof if the
CONTRACTOR elects to enter into such
extension and such extension is approved
by the MINISTRY.

The First and Second Exploration Periods
may each, at the CONTRACTOR's
election, be extended for six (6) Months
upon prior request to the MINISTRY and
its approval. The CONTRACTOR shall
have the right to elect to enter into the
second Exploration Period by providing
written notice to the MINISTRY at least
thirty (30) Days prior to the end of the First

Agreement Block (75)

Fike gle (duuugall olitiach) decine
Tis Lait ya Latadhs (% 100)
CASS aS sha LY Genaddl
SF Neaall Gay lel y cola y
Cigbaally Lull pghid Ge Le gia y
Fs AALGY oa nce Aly sill

« Asli Ge

Fanta) erat hg ns 33
os Ailally (%5) Aaeuad le
gh MS ual Lai i ll pone,
Balad gl oll sanill ple cLiiy
owas LaS Agia! oa (0 (3-7)
9-30) J shall Li Sal) GLILSh
Aad usd ple (Luu) itil)
als pe Astally (%95) cues
4S td bt ee sli Linen
cay gd

Lghe Cg gill CALLS 9 gli Ab gus 2¢ -2-3-3
AS (Asasagall ld (24 Le) stil
any Lays (60) cis Sglat Y Bae
edad UAGY! ode gle aol sill
cell Sol jay! Ge pein bad Glial
pg pin Li sles Leia yas pgiSey
Ashekall agi ney pga! jill Sith y
Lady Lin 4g) Ly GURY! Ibe ia)
(’ gata As AADL "any

pba 14-3
4a yo A__glaty! ob et
ee Ay Ayal 4 ey GL

wig gail

atalll.y basi) Ua jar 4-3
dae GL ps pd ()

Ce Dy 4s ta J Gas
ALi ey G— fa Lg tt (36)
he Gh A aL Sin Ade yay
Ag (36) CD At Ugh cS gall
Fal Ly gill atl a pall pi fag
gl SAY) GL sy! 4a yn
gss— Sg tall Laat 13) Leg) at
Ge AS cole Lill gall uci y yacill ld ia gf

bjs dd

HLS ile ye 2a Sy
Ls Gee Atty
(0 Us yo SSI yal (6) ti Bad J lial!
apd GS Gey of ple y ULES! pile yo
Gall Syliall ayactll gle Aadl yall 55 ll Galle
Ag) GLAS! Ua ye pd Udall gay
440.2 gl 1S has} 5 le oly

B =~ (75) ey g-Uss sith we

DBM.

Exploration Period or its extension then in
effect therein, provided the MINISTRY
agrees that the CONTRACTOR has
fulfilled all its obligations under this
Agreement for the First Exploration Period
or its extension.

(b) Subject to approval of the MINISTRY, the
First Exploration Period and/or the Second
Exploration Period, or extension(s) thereof
may be extended for appraisal and
evaluation, if the CONTRACTOR has
fulfilled the obligations for that period but
needs more time to evaluate or appraise the
results of the Exploration work performed,
and requests in writing an extension for a
term not to exceed nine (9) Months by
written request to the MINISTRY at least
thirty (30) Days prior to the end of such
period. Such written request shall include
the results of the Exploration work
performed and the evaluation or appraisal
work to be accomplished during the
appraisal extension.

(c)The MINISTRY may during the
Exploration Period at its sole discretion,
give due consideration to ongoing
Petroleum Operations and give reasonable
extensions to allow the CONTRACTOR to
fulfill its remaining Work Programs under
this Agreement.

3.4.2. Development Period

The Development Period shall commence on
the date of the first Commercial Discovery of
Oil and shall continue for a period of twenty
(20) Years and may be extended by up to five
(5) Years upon the written request of the
CONTRACTOR at least six (6) Months prior
to the expiry of the Development Period. Such
extension shall be subject to new terms and
conditions mutually agreed by the MINISTRY
and the CONTRACTOR within the specified
six (6) Month period and shall not be binding
to any Party hereto unless the issuance of a
law approving such extension, according to
* the Constitutional procedures of the ROY.

3.5 Commercial Discovery of Oil

3.5.1 A Commercial Discovery of Oil may consist of
one producing reservoir or of a group of
producing reservoirs worthy of being developed
commercially. After drilling a Commercial Oil
Well, the CONTRACTOR shall undertake as

of its Exploration program the appraisal of

the discovery by drilling one or more appraisal

wells to determine whether such discovery is

worthy of being developed commercially, taking
Agreement Block (75)

(30) ce—DH ye dy Y Ly jg!
LS da ye Mig dl Lay
ey sle Ste Gy Sy Lal aad ogl sf SY
ab Asli GS) ob 35st Gilg of Uy dy
OLD cg nciligy Lal jill als a gl
oY) Ls! Ld Lalit!

and gv J

Asteiall Gog blip) Lil yo te SLY (4)

oN GLa) Ad ys 2g
Ha gad cof gf Ll) GLissialy! Lda yay / sf
ES NY gmap pail) ay sill LS y Lag!
RNa yall ALES ASL jill Sty ald od J glial
I pal ol pay Cuil (pe ay jal clin isl,
aiid) GLISLAYI hee} eit pail a
AL GLAS! La yo a gad
Faad gle a5 Y 5 yal ld Lgl aad Pr
cot} Kea st il sUbs) gle oLiy I (9)
Hila Ley (30) ODE Ge JY Let iigd
AS he Gansay of Gangs Ala yall alls Ale
eS gel aLcsuy! Lec gia _Lhayi
cid All pal siall 3} aastll Weel» taduats
pail Gal eY anal DE ati of

Ua gait Lady GLAS! La yo DLE 5 9ll (¢)

cL gleall Guia f Ligiel asd gf ay dial
Agia CHayraill cid oy Ly tall Aas sil
Tle Coe Age gH Le Mitty CJ glial rat (Sl

ASU 03g) Tha aad

gait) Aaya

poled ALES! Lf Aa Oo Ayaitll dla ys fags
Say Lids (20) Capt Badd pcan bedi!
(5) Gad ool} Jee 82d ean
oS Gs le eed ps
Ma yo ol gill Oe stl (6) Mie Sd still Ge
AUSal quedy Giger gacill lh Je Aga
BL jad) db Gs Lge GLAN! pig ay iy
ALS (6) sep28l Rina 5 p38 DLS Las lil y
ohe Cil pal Gyo Ch ph col ola Lejle 9S aly
AUS glee Lill galls  giLH  ganens Y) Alay
go sell Sel a Ls aga
Aghagll 4) sqaall

pau
sal Gee Qe bil og jill GUESY! GS of
cglly Lied Gal Sall pe Le pone sf gia
Oh) po pik any es os aes
e 3a ca sit Ob ages J stall (fd Laiill 4y lat
pbs HLL Gol sll deli Gee
SUNT ge oth sf 54) pia ally GaLuisy!
Gata GLESY! 130 GIS 1 Ley iil Apaul
ese gd SYN oe Ly lad Lat of

4 e7 (75) seuss asas

4-3

i WiLaisy) 15-3
1-5-3

FE on

3.5.2

3.5.3

into consideration the recoverable reserves and
all other relevant technical and economic factors.

The CONTRACTOR shall give written notice
of a Commercial Discovery of Oil to the
MINISTRY immediately after the discovery is
considered by the CONTRACTOR to be
worthy of commercial Development.

Notice of a Commercial Discovery of Oil may
be given by the CONTRACTOR at any time
during the Exploration Period.

With respect to a Commercial Oil Well drilled
after the Exploration Period, the
CONTRACTOR shall give such notice of
Commercial Discovery of Oil, not later than
thirty (30) Days following the completion of
any relevant appraisal well(s) or nine (9)
Months following the date of completion of
such Commercial Oil Well, whichever is
earlier. The CONTRACTOR shall also have
the right and obligation to give a notice of
Commercial Discovery of Oil even if the
discovery well or wells are not Commercial
Oil Wells within the definition of Commercial
Oil Well but is in the CONTRACTOR's
opinion, a reservoir or a group of reservoirs
considered collectively worthy of commercial
Development.

The CONTRACTOR shall also give notice of
a Commercial Discovery of Oil in the event it
wishes to undertake a Gas recycling project,
unless such project is already a part of the
Development of a previously declared
Commercial Discovery of Oil.

The date of a Commercial Discovery of Oil
will be the date on which the CONTRACTOR
gives notice to the MINISTRY of the
declaration of such Commercial Discovery.

Following the notice of any Commercial
Discovery of Oil as provided for in Article 3.5
of this Agreement, the MINISTRY and the
CONTRACTOR, within thirty (30) Days,
shall sign the Request for Conversion to
Development Area in the form set forth in

Annex "H", which will identify the
Development Area. Simultaneously, the
CONTRACTOR shall submit to the

MINISTRY a preliminary development plan.

3.5.4 The provisions set forth herein contemplate

the unity and the indivisibility of the concepts
of Commercial Discovery and Development
Area and they shall apply to Oil unless

en specified.

Agreement Block (75)

_—

al gal Mats y cg po) AML Calg nt
ADLAY CS og JVI Ayal y Al

UyRS 5) 5 yl) pads of Uglied le Gye 12-523
O98 Sf aay | yg bait og Lal GLY
Bye Gating GOLESI Of 55d af glial
CALESYL lbs) godt J Uidll Gay lad
A yo ogl DAS Cady ofl gd ill op Loc
(Lise! al ya
opin od gil) dy Loill baitl) iy ody Lady
ASS glia) (plonye ALAS! Ll yo aes
Ai gg Lol GLESYY Gala jLbay!
Al ga¥l Ge dla Lb aly of gly dy lai
UT fh sip DLS] AS Les (30) G88 Ge
GIG gli ptt (9) dead any J 280 pul
Spel Legal AL Ay lei bei 4) LAS)
Gus) tae gf Lanes UyLitdl ,e y
I GaSe gl Aull bill g jladll GLESYL
oe SU fl oll OSG al sls ust Gd 4
cia GL iy led hb Gy" Win
ge P OLS 1y "A lel eit
Fe ype gf Ls Gf Syl ill esl,
Fi adins joi ad yal Sell Ge
Guled ta
Sol Lined pees of glialt ley
puilly digs) Ua i bill yg jleall GLEISYL,
Wm Si pT Le cjLall coda Boley & y pes
Fat Gm fe ee eel Dig yal
Lied ULES! De) Guar eg Ls GILES!

Aad og atl SY ay Ly Ss
still ugh pdaes gilt ay il ye
GLASSY! GUS gels 3 ypdl oll ld

bled GLaas!

gol—ai GLE) pl Lbs Yl 54 13-523

(5-3) Saal pi ola LS Litt}

ais @__gY| 0 a Gs

(30) oeDH DLS Solids 31553 Ge IS

Ldaie  diggaill Gb te Lay

"eM Gala i Liga deel Aya

an AL gail) Lt aaa ne gills

5S 5p ply glial ppp Gyn Cbg Gal
Ayaiill 4 Uns

GLESY (jaa pnedy Lia Bay) g ll aLSa9! of 2445-3
Baal sy Ayilaay Lid A yaitll Lilie y (Lal
Gobet GLESY! galid jes es
adil) (ple Ugg hy i pany Ayaitll dibiey
wD LS aaa yb Le hae Lyd

(75) ei ¢ Und 48a

fe

DM

I

|
l

3.6

Pro;

If Crude Oil is discovered but is not deemed by the
CONTRACTOR to be a Commercial Discovery of
Oil under the above provisions of Article 3.5, the
MINISTRY shall, after one (1) Month from ‘the
expiry of the period specified above within which the
CONTRACTOR can give notice of a Commercial
Discovery of Oil, have the right after sixty (60) Days
from providing .a written notice to the
CONTRACTOR, and at the MINISTRY's sole risk
and expense, to develop, produce and dispose of all
Crude Oil from the geological feature in which said
Crude Oil was discovered as aforesaid. Said notice
shall state the specific area (the “Proposed Sole Risk
Area”) covering said geological feature to be
developed, the wells to be drilled, the production
facilities to be installed and the MINISTRY's
estimated cost thereof, provided however that, within
thirty (30) Days after receipt of said notice, the
CONTRACTOR may, in writing, elect to develop
the Proposed Sole Risk Area as provided for in this
Agreement in the case of a Commercial Discovery,
in which event, all terms of this Agreement shall
continue to apply to the Proposed Sole Risk Area.

If the CONTRACTOR elects not to develop such
Proposed Sole Risk Area, the said area (thenceforth
the "Sole Risk Area") covering said geological
feature shall be set aside for sole risk operations by
the MINISTRY. The Sole Risk Area shall be
mutually agreed upon by the MINISTRY and the
CONTRACTOR on the basis of good Petroleum
Industry practices. The MINISTRY shall be entitled
to have the Operator or a third party perform such
operations for it at the MINISTRY's sole risk and
expense, provided that such third parties’s operations
shall not interfere with the Contractor’s Petroleum
Operations and should be conducted according to the
good international petroleum industry practices.
‘When the MINISTRY has recovered from the Crude
Oil produced from the Sole Risk Area a quantity of
Crude Oil equal in value to three hundred percent
(300%) of the cost it has incurred in carrying out the
sole risk operations, the CONTRACTOR shall have
the option, only in the event there has been a separate
Commercial Discovery of Oil or Gas elsewhere
within the Agreement Area, to share in further
Development of the Sole Risk Area upon paying the
MINISTRY one hundred percent (100%) of the costs
incurred by the MINISTRY in conducting the sole
tisk operations. At least one (1) Month prior to the
estimated recovery date, the MINISTRY shall give
written notice to the CONTRACTOR and allow the
CONTRACTOR access to the data to evaluate the
option, as may be requested by the CONTRACTOR.

The one hundred percent (100%) payment shall not
[peers by the CONTRACTOR.

Agreement Block (75)

pli) aay Aad «ode (5-3) ts
ily ol Basal al olga 0 aly (1) et
Jus ollae} dial gins 4D, gp
Coin yyy neg 8 boll Gay claiill glad GLY,
coke AGUS aly gli Lad) pati os Lay (60)
Ah prchy Witiy pall of cL gi pling Uyiul piace y L gilt
ell Aap shovel 146 sl cya gil Lal) Lisl) Gis i
Casey Of Gags ile ayy LS bil) old Yd acs!
3 pla) Libis) dared) dated! ayaa Lbsyi fa
Sh gnall Aga slysell Lys al Ls as all (62 pital
gel CLAY Bal jay ¢ plist Gh gan gill GUI y cLgyatt
Bag yb ccAlSd Le DU MAN 31 5 gl) alt y «LA Ci gue
ANS Aad Cpe Leys (30) GADE DA J slid! 0 9 Gl
Bo paiall 6 pola) Vieie Aya Lylis lisy oJ oLbay!
AGU! obs (pi Lyle (ya praiall al SaSU link da sii
Qdee bd lal ei ody cog slo GLEES! ogn.y Alla 3
Tieia daly Lies yan UMN! oR yap

da fll 30,8) BLL)

bo jdiall 6 pola! Vibie yy yhi pre J glial Las! 13)
Lis Lg) Ltall,) sare Cibidl gl cal Ae sail
("8a itl 6 pbt__sall 4__ibaie/" aay Lady
3a y——Hiall 6 jbt__al Cl ghee Gist Cbg
Anal Ug gi aes (pte jy Lig a itl
$a y—tidl § pbl_adi dthie .le GLa! pig
Cth all Lid y Ah pita JSaty J glial Bf jot) Oye
weth Bij oll Gay Zaly jill Solna pd Agha
cole y Ugallial ciljleall alli alll GG Ca kT J Gucall
GALT Y oof Lay yk cba pide Ugil p ae gL gs
ch dal eT alee
Feticall Spcall Ligh Les aliill iy ol y J sliall Aly jill
Cay fiad BS oll 9S Leste 5 Basal) Ayalell Aly full
AycS 5a pital) 8 phLadll Ailaie Gre cidall lal Ladall Gye
cxf (%300) TALddG Lgiagd (pi Sabet pall Lait (0
Wl hia ld a ed
tole Sena id baad Lad i
Jgalleiy gh aytond tuid Mika, sas
Ligileas (ill idl sill Lbs Cu Aiba (% 100) Abe
ANe EY) Gall ia Joli yy Ss YI le 35g
Sa gl ppd itis g sled je gf Laid GLE! apes
Uash Byl5 oll psig Alay! Vain GLbi 4 pst
NG oe JAY gle aly (1) se8 od LES U shill
ele CARYL Asli clea y colo AOU a il
US peal Lely a (pill y all abet Lita
2 (%100) Hilal AG Jit 9 saw Gly 1S Lal
de giaall 431d

KA

(75) afy pts sla

DM

|
|

Immediately following such payment the Sole Risk
Area shall either (1) revert to the status of an
ordinary Development Area under this Agreement
and thereafter shall be operated in accordance with
the terms hereof; or (2) alternatively, in the event
that at such time the MINISTRY or its Dependent
Units are conducting Development operations in the
Sole Risk Area at its or their sole expense and the
MINISTRY elects to continue operating the Sole
Risk Area, that area shall remain set aside and the
CONTRACTOR shall only be entitled to its
percentage of the Production Sharing Oil as specified
in Article 7.3 below. The Crude Oil from the Sole
Risk Area shall be valued in the manner provided in
Article 7.4, In the event of any termination of this
Agreement under the provisions of Article 3.4.1 or
Article 3.4.2 above, this Agreement shall, however,
continue to apply to the MINISTRY's operation of
any sole risk project.

ARTICLE 4

WORK PROGRAM(S) AND BUDGET(S) FOR THE

EXPLORATION PERIOD

4.1 Exploration Work et

(A) Subject to the provisions of this Agreement, the
CONTRACTOR agrees and commits to
undertake in the Agreement Area during the
Exploration Period a program of Exploration
work as a Minimum Work Obligation as set out
in Annex "C" which cannot be changed or
amended without the approval of the
MINISTRY. The Exploration work should be
fulfilled notwithstanding the Minimum
Expenditure Obligation. The first Exploration
Work Program and Budget should be prepared
and submitted to the MINISTRY for its
approval not later than three (3) Months after
the Effective Date.

(B) During the First Exploration Period, and any
extension thereof the CONTRACTOR enters
into, the CONTRACTOR shall meet the
respective Minimum Work Obligation for such
period as set forth in Annex "C" of this
Agreement. In the event that the
CONTRACTOR timely gives the required
written notice to the MINISTRY to enter into
the Second Exploration Period, the
CONTRACTOR sshall meet the respective
Minimum Work Obligation for such period, and
any extension thereof the CONTRACTOR
enters into, as set forth in Annex "C" of this

soe

Agreement Block (75)

obo pial) 3 bla Mis Gd Jaudl dlls 8 gle y sty
AE ph Apsle Myatt ibaie ool pera yah ol (1) 2
wha (jaa gecall Cagle ls ay (Lets og yar ALLY! ode
CLANS IY Le Ate pds All Ls (2) Jf Aalay
ANS (pd p95) j oll Lest Cham gl aa! $5 jot!
coke 53 pital 5 pbL ial) Tiles (gi Ayaill Glens Cal gl
peal gb pain of 8) jyN) cs Lt y coy Less
bo itd 6 yb all dis gl id cot dally
Gy iad dad gl ll Gast sy Apis J
ole clay St by
Lil (3-7) Saad on all yl
Ba_pdiell 3 blac Libis Cs pl all LEN Gy cd cing
gl ANd ply (4-7) Bala ogi Lyle Uy puiall Zip slally
BaLall gf (1-4-3) Balad) glSal in gay ABLBY! 03g! ol gil
tsi 4__ gla! oa Gf i o_o (2-4-3)
BS 55H lead dally 4p js LIS ae

wba yiiall 6 plaall & 5 pie gly Leela!

Aad Babel
ALASLui! Ala yal cals jually Quali eal ys

: LoLasindu Li

iy AaB oda pl_Sal Bole e—_- (I)
Ka ye Ll oy OL pj} thy dg
Aglaia Le acl iy GL SY
gp US ALAS ol ADU ial aS ABBY! Milas 4
O—Sat Y gly (@) Gall yp —i pays
BS 53 4th yo gp 4 yan fo as
Li ay ey
all Gee hl) (es dE a sy
ey GLa ol dt fly
Gell ead__y J la__ely Jy
Bl jg Agatti Al Sully JVI gil asi
joa YG DLS le Lil gall
SUM Gey st tall gat (3) 2D

Hide yo DES yl dl. te gy es ()
Lg nd igh og 9 aL say
oY! al i of Ug dl 4g Jaa
Sal dl ily, —__iedl
eel LIL 4a yl)
iy 4 flay) ods Gs (¢) Gall
Coughs a y)jy—l aah gl ial pg Ata
LAS Ld ya ye
eb I Ug ad Ne gy td Al
Aginall Agcy! GY! y eal) GLa sly i091 wally
aay Lg) aad ph yy A yall
od Cee (¢) Gall Qf ones pe LS glial af
Aguyt

7 ZZ (75) aiy & Us Aad om

{
|
|
t

4.2

(C) The CONTRACTOR shall have the right to
withdraw before the end of the First
Exploration Period or any extension thereof the
CONTRACTOR enters into, and this
Agreement shall terminate on the date a written
notice of such withdrawal is received by the
MINISTRY from the CONTRACTOR;
provided that the CONTRACTOR has fulfilled
the Minimum Work Obligation for the
applicable period in effect at the time of
withdrawal. In the event the CONTRACTOR
withdraws having expended less than the
Minimum Expenditure Obligation allocated for
the Minimum Work Obligation required for the
First Exploration Period, and any extension the
CONTRACTOR enters into, the
CONTRACTOR shall pay to the MINISTRY
an amount equal to the difference between such
Minimum Expenditure Obligation and the
amount actually spent on Exploration activities,
such payment to be made at the time of the
withdrawal, but in no event later than three (3)
Months after the expiry of the First Exploration
Period or such extension, as the case may be.
Any shortfall in aggregate Exploration activity
expenditure by the CONTRACTOR at the end
of the Second Exploration Period or any
extension thereof the CONTRACTOR enters
into, shall oblige the CONTRACTOR to pay
the amount of such shortfall to the MINISTRY
within three (3) Months after the expiry of the
Second Exploration Period or such extension,
as the case may be.

D. Excess work in any portion of the Exploration
Period (including extensions) may be carried
forward to satisfy the work in a subsequent
portion of the Exploration Period (including
extensions).

Subject to Article 4.1A, at least three (3) Months
prior to the beginning of each Financial Year or at
such other times as may mutually be agreed to by
MOM and the CONTRACTOR, the
CONTRACTOR shall prepare an Exploration Work
Program and Budget for the Agreement Area setting
forth the Exploration operations which the
CONTRACTOR proposes to carry out during the
ensuing Year. During each Exploration Period or
extension, such Work Programs and Budgets taken
together shall be at least sufficient to satisfy the
CONTRACTOR's Minimum Work Obligation and
Minimum Expenditure Obligation for the period it
covers, taking into account any credits for excess
work previously carried out by the CONTRACTOR
in prior portions of the Exploration Period. .

O/ Avreement Block (75)

Gd oe es gf Jy el Ga (z)
oY a tty 2d ye
stall 4d dag Lg gaat cll
4___ay) 3
es Fjy Od a
Vos 4d ys Sgt all Ge gl aS
ghia (9S Gf ayy ila a
oY 2 Ld ly (J af
ohn Coy BL aL da yall Jal
gtd Gn sd WY Le ley
oY wall gs Dd 5 LS,
Hote yd dal cd jl ge
Lig ad fg TY Sl _siny
oe op ty ld J gl dd 4 a
Ce GL ll 3 jp eb oI J al
geil Gey a A te
ag say JL ae le Gill
jg et Y bao DL le ad Cy
(3) 408 digs gs Je gl
CLs) 2d ys pL gti sg
all Gus Lg ad gl of 9!
1 ay el ne
es ye Sol a! Aba Indy
GL de ye igs gl
gia Jag Lg) ad og gf Atl
eb OL dg id pj ay
a—_tiy jas Ah 5Jjs—
Foods ys ol il Ge SI (3 78 Ds
Gey corel AG gf At) alsa
ren

oop gd ida tad =)
Gad Logd Ly Gils! te ys
etd aly i SI i ol OS
SLs Lia ABLES! La yall Ge e Fall ALS

Cal agacill

8 Sg ayy ([-1-4) Solid) Boel yo 0 12-4

cote gl (3) 4G At 4s JS Alay
gt el pall 2 a Da
Shy Sg ial y 5155 Oy Legale GLY!
Fa juey Dee eal yy ely ol fe
§___ailsy| @__ aud At asia) JU!
ot Gti! Lee Ld
Al DES Ly pL al Sg il ¢ ts
Ueagad gf Austad Ate ys JS cL th dy Ali
gh july Daal geal 3 9 So)
OLA FAY aah aally oldgll JY! (ple Auils Gee 3) gSddl
ge Lyles (pill dla pall (yo GURY y Lary Leal J lil
Ff opi J shia ASG (al Ube Yt ye 4s) Sle YI gd SY

GLESIWY! Alay (ye Aish ol jal

18 (75) aip ¢ ad 4a

cA

DM

ql

43

44

Exploration Advisory Committee

The Exploration Work Program and Budget shall be
reviewed by a joint committee to be established by
MOM and the CONTRACTOR after the Effective
Date. This committee, hereinafter referred to as the
"Exploration Advisory Committee", shall consist of
six (6) members, three (3) of whom shall be
appointed by MOM and three (3) by the
CONTRACTOR. The Chairman of the Exploration
Advisory Committee shall be designated by MOM
from among the members appointed by it. The
Exploration Advisory Committee shall review and
give such advice as it deems appropriate with respect
to the proposed Work Program and Budget.
Following review by the Exploration Advisory
Committee, the CONTRACTOR shall make: such
revisions as it thinks appropriate and submit the
Exploration Work Program and Budget to MOM for
its approval. Following such approval, the
CONTRACTOR shall not substantially revise or
modify the Work Program and Budget without the
approval of the MINISTRY. The MINISTRY or its
authorized representative(s) shall have fourteen (14)
Days within which to communicate its approval of
such Work Program and Budget, failing such
communication approval shall be deemed to have
been given. In the event of no approval, the
Exploration Advisory Committee shall meet in an
attempt to resolve the issue.

The CONTRACTOR shall advance all necessary
funds for all materials, equipment, supplies,
Personnel administration and operations pursuant to
the Exploration Work Program and Budget and
MOM shall not be responsible to bear or repay any
of the aforesaid costs, The CONTRACTOR shall be
responsible for the preparation and performance of
the Exploration Work Program and Budget which
shall be implemented in a workmanlike manner
consistent with good Petroleum Industry practices.
All contracts for amounts greater than One Hundred
and Fifty thousand United States Dollars
(US.$150,000) related to the performance of Work
Program should be approved by the MINISTRY or
its duly authorized _representative(s). The
MINISTRY or its authorised representative(s) shall
have fourteen (14) Days within which to
communicate its written approval or disapproval of
such award, failing such communication approval
shall be deemed to have been given. In the event that
the MINISTRY or its authorised representative(s)
shall disapprove the award, the Exploration Advisory
Committee shall meet in an attempt to resolve the
Issue.

The CONTRACTOR shall entrust the management
of Exploration operations in the ROY to its
technically competent General Manager and Deputy

Agreement Block (75)

Se

adie! dbasiuys dint 3.4

Asha y 5) 5p git 4S fad Ga a
ded eal yp LSU) os Lael ay
’ <A] t A 4 La 4 sl ually
Lite gle Gly il oka Gy Sy
Oey Lia aL SY tal sat Lady
el pgs (3) 405 eL__ei (6) Bs
Fe Sgn opis (3) HDT,
gee Lt HLS! Lia Ga) yp
Opie ole yy G5 I Ds
TRY GLY Ziad oy By Ld
ey Cos hd Lgl july Jel eal iy Gan
oli sags Ul ty teal 5 eh gl
ALY GLa Lil Ls ya all
LAL gills Clea! yal AB el yal Ugliall ay iy
Cla at jually Soall quel ys pa tng 4p die
Sean Vy gil gal 3) jp tt LS
dame fy of il pl dy Jy
4 dls Lal eli ys Lg By
Gs 559 A gs 9 5 yy) Ss
Jee Lay} DLS Giapiall (Lytle) Uglies sf 5 5
BS Saal gal yh Lgl UGH go ati gl Lay (14)
One Lill pally 95 Da pre Ate pig cA Lal july
FN gly conde 8 Mill gall ind jl ths DU 3 jl
oo BALL GLY Lig gated os Lil yall ge

E sega Sal leis digas

FAS A OU al__sall ase gl dl a eg
Call phy yp all 5 Hall y col yp all
4a july Daal gal 5 Ly cally
Bi oS yy GLY Atal
NS ye gl ta of Lea ie Ugh ae
Oe Vg ies gl all yg Sag SN,
4a jually Deel eal yy Lit ata _et
oh it a gh My GL Zl
Chia eal aay Ley Lille eL_iS
ae sy i et ad
coil y ell et yp Sty, Zl 'a yal
JY g8 Gall pean Like (150,000) cre Leaks a
Fa aN Bal LY gl IA gt ee
dS o— Hj Lge Gig i es
Upline fe jolly cee shall BI 59 (thas) as
(14) »—e 42) D4 ay — ill (Lge)
ioe Ld» pane i Llp ay
AE ps ye Ail ply Gey! pace Ube 45 heal! lb
pte Alle ply Come of Mil yall GL pies old Gf 5 il
eLbaall clan) le Opa giall Lgation JI jg) Lidl ye
had Al glans pol Ay LY LESAN! Lig) ates
Epes

HASAN Lae Bal gl all gy

Peal ty ple pe) (gz)
BRO Ld Oa sh

Cou

\
|
|

45

General Manager. The names of such General
Manager and Deputy General Manager shall, upon
appointment, be forthwith notified to the
MINISTRY, accompanied by curriculum vitae of
such General Manager and Deputy General Manager.
The General Manager and, in his absence, the
Deputy General Manager shall be entrusted by the
CONTRACTOR with sufficient powers to carry out
immediately all lawful written directions given to
them by the MINISTRY or its representative(s)
under the terms of this Agreement. All lawful
regulations of ROY issued or hereafter to be issued
which are applicable hereunder and not in conflict
with this Agreement shall apply to the
CONTRACTOR.

Statement of Expenditure:

The CONTRACTOR shall supply MOM, within
thirty (30) Days from the end of each Calendar
Quarter, with a statement of Exploration activity
showing costs incurred by the CONTRACTOR
during such Quarter. The CONTRACTOR's records
and necessary original supporting documents shall be
available for inspection by the MINISTRY at any
time during regular working hours, for three (3)
Months from the date of the MINISTRY receiving
each statement.

Within three (3) Months from the date of receiving
such statement, the MINISTRY shall advise the
CONTRACTOR in writing if it considers:

a. that the record of costs is not correct; or

b. that the costs of goods or services supplied are not
in line with international market prices for goods
or services of similar quality supplied on similar
terms prevailing at the time such goods or
services were supplied, provided however, that
purchases made and services performed within
ROY shall be subject to Article 26 of this
Agreement; or

c. that the “Condition” (as defined in paragraphs
2.4.2, 2.43 and 2.4.4 of the Accounting
Procedures in Annex “F’ of the materials
furnished by the CONTRACTOR does not agree
with their prices set forth in the said Annex; or

d. that the costs incurred are not reasonably required
for Petroleum Operations.

The CONTRACTOR shall confer with MOM in
connection with any problem arising under this

ticle 4.5, and the Parties hereto shall attempt to
reach a settlement which is mutually satisfactory.
If within the time limit of the three (3) Month
period provided for in this Article 4.5 the

Agreement Block (75)

20

jp 5 ay 4 '___is
Dob ily pl yy all tS pls
Liege JS! AS 5 ys Ky Lt ye Lge
HUN Sy pled yall Jl ell op ay

Legal) 5 yal nell Lge) Zs gli ga. il
Liddy Lge / Lge J 5 jt Da
ee og ps alin oe yey nel
Ca prince cyl) Ayiegll Ly) gqeapll Zi itll cil lll IS J glial
ok ane LAT Y gill y Gguhill AMI y panei Jf

Aguay!

reddit

OG DLs 8 jp Jy id) pa
Fs ty DS Aid Att L_« (30)
ny LS Cy Ley Lit
ea D4 Jy Lela gah ahs
4—Sla 8 J _id an Cy
xa MUAY Bag gall yyy pecall Ahoy! Gilat! LIS»
eal! Cites Lith cay col gf Ygenadl 6) 5 gl) Uo pect
aX eh Gee yg il (3) ADE aid ALIS, Ayala
Oly dS 5!

elo (3) 4 I LE gs ty
ehh 359 py i gh al LS
. 1a pili 14) AUS CJ gli

ajane Cough Gaal J (1)

GAG Y Higedl Ghasall J ileal dls ol (0)
clea al J dual Lal sall Gyull jloud eo
Cady Balad ayy gill ay pig Sapall pd UBL
ced selon cl cle ecules of giluedl obs Os gai
paca il Classy cil fut al 13a

2 (26) HR ASRS eats (g.G) ot ete

1 ode

Crd yo LS) J lial Loayy ceil a pall dll of 4! (@)
04 (4-4-2) 5 (3-4-2) (2-4-2) ol pill

Qe Gali Y (Mg Gall Agden) Aalst
JSAal) Galall (g Auall eu!

Fives Ay glee Crs! Cio! gil ILS yf sf (3)
Ady sill Gljbeall dl gies
gts Gf Jgl-___idh -—_le yy _iny

LB Ase gl gL 5p
(5 -4) Sal Gas 3 all (a
oo dp all Vol as ol ot hl le
BY 3 gel aa ed NS) Lagu pte po yy
gd EY Gael Baud) LA Sybil) Lbs
(asl jel Ge (5 -4) Baal! oda pd 53 pH (3)

Zz (75) Ay elas iad

5-4

|
{

MINISTRY has not advised the CONTRACTOR

of its objection to any statement, such statement

shall be considered as preliminarily approved,

subject to audit by the MINISTRY according to

paragraph 1.4 of the Accounting Procedures of
. Annex “F” of this Agreement.

ARTICLE 5
RELINQUISHMENTS

5.1 Mandatory Relinquishments

5.1.1At the end of the First Exploration Period, and
any extension(s) thereof the CONTRACTOR
enters into, the CONTRACTOR - shall
relinquish a total of twenty five percent (25%)
of the original Agreement Area, provided that
if the CONTRACTOR does not elect to enter
into the Second Exploration Period or any
extension set forth in Article 3 then the
CONTRACTOR - shall relinquish —_ the
remainder of the original Agreement Area not
then converted to a Development Area or
Development Areas or for which the
CONTRACTOR has applied to the
MINISTRY for approval for conversion to a
Development Area.

5.1.2 At the end of the Second Exploration Period,
and any  extension(s) thereof, the
CONTRACTOR shall relinquish the whole
Agreement Area not then converted to a
Development Area or Development Areas
pursuant to this Agreement or for which the
CONTRACTOR has applied to the
MINISTRY for approval for conversion to a
Development Area in accordance to this
Agreement.

5.2 Voluntary Relinquishments
The CONTRACTOR may voluntarily relinquish all

or any part of the Agreement Area subject to having
fulfilled all of its obligations at that time required to
be performed under Article 4.1 of this Agreement.
Any voluntary relinquishment shall be credited
toward the mandatory relinquishments required
under Article 5.1 above.

5.3 Requirements for Relinquishments

The size and shape of the relinquishments made
under this Article 5 shall be determined by mutual
agrgement, provided that, unless otherwise agreed,
‘areas relinquished shall, at a minimum, be
ontiguous and reasonably accessible for, and
apable of, further Exploration and Development.
Any part of the Agreement Area shall be considered

Agreement Block (75) 21

Beil yo pafing ges all ALS GLa egg gal te
ah Leal pall Carsales ( 9Syy Alas By prey dle
Aypadnall Ciel ya)Yh Coe (4-1) Sell Cink 5 1 5 gl

AABY! 034) (5) Gala

Aiaaldt Shalt
“ re

Ayla! bisa 4-6

4 Ne ys Ags gi gh ill (te ay 211-5
Led day bl and gl J AY) GLasiAY!
Ua faite Allg) Aaline Ge lS) Of «sil
1 tL (% 25) Optic y Asad
(ob a tay cA ey) Asli! ihn
still OS pL Sy ee
ALS Hts ye pd pda Ls a
Cibo gl of At
Fibs Ge gp Hsiall ge 184 of «(3) Sal
Sygate) ey 2s
Aa GL ff AL} Siti
a8 ol Js id Gs td
Co eka Lill yo ay 5 jp

Athi Ds Ge gl il | 12-5
LSet Le yo gs aay
Lg (Gaya) aad oly Lt
Gal Jahn Jp
At J lity! 2 ge Lt

by ala Zhi gy ee jel J LS
tga 4a jill Haig, df a Aine yy Ss
ALY! ohk Qs (1-4) Sold) (asst) Lit
pad Cagus Ly La! Lyi (plAall Gis yy Abate gly
wetel (1-5) Bald 85 Shall og slie'Y! (gldil GlaLae

reiladtl da pul clube 33-5
Lilly Lyte (-Istall ol jal JSaty pa aaa i
ede fiadyy tall oud pall GLitly (5) aL) odgl
og Sf ed DLs GLY! oy pL
BY! gle L_gic (Ista GL idl ea
Salling engl) Spec sll easing Aad tie
Aiea Lally Las! Leh Lg alll
gg lad DULG Lay! thie Go Ha gl piers

—_ (75) 4p ¢ lbs 4st 7

|
{
|

5.4

subject to relinquishment, including any such part
corresponding to a geological feature in which
Petroleum may be present or has been determined to
be present after drilling a well, provided that
notwithstanding the foregoing the CONTRACTOR
shall not be obliged to relinquish any part of the
Agreement Area corresponding to a Development
Area(s) or to the surface area of any geological
feature in which a Commercial Oil Well has been
established, unless the time provided for establishing
a Commercial Discovery has expired pursuant to
Article 3 of this Agreement.

Ne ol iishment

At least ‘Rel (30) Days' prior to the date of each
relinquishment, the CONTRACTOR shall submit to
the MINISTRY a report of its completed Exploration
activities on the area proposed to be relinquished and
the coordinates of the connecting points of the
boundary line of such area.

ARTICLE 6

OPERATIONS AND DEVELOPMENT PERIOD

61

Operating Committee
6.1.1 Within thirty (30) Days of a Commercial
Discovery, the Exploration Advisory

Committee shall be dissolved and an
Operating Committee shall be established.

The Operating Committee shall consist of six
(6) representatives, three (3) representatives
appointed by the MINISTRY and three (3)
representatives appointed by the
CONTRACTOR. The Chairman of the
Operating Committee shall be a representative
of the MINISTRY. The Vice-Chairman of the
Operating Committee shall be a representative
of the CONTRACTOR.

6.1.2

6.1.3 The responsibilities of the Operating
Committee are as follows :

6.1.3.1 Generally review and supervise the
implementation of the Development
and production operations under this
Agreement;

6.1.3.2 Consider and approve the Work
Programs and Budgets presented to it
by the Operator on behalf of the
CONTRACTOR and the Work
Program and Budget Subcommittee.

6.1.3.3 Receive proposals from the Operating
Subcommittees;

L U Agreement Block (75)

detlasj gid bly 4 ie
coe gyi DL le LS 8
dap dpa Ga 2 ys I dy
La ayy Lee ye hy ty oy i.
oy of le gt idl ji YI a sy
Ghbie gf Libis (olay UgloY Tike ge ja yl Ge
ia gh tae Lan sdyue 4yS 5 GV claw dite of pats
goad Ja GL SY) A let bs
is ad gol a LS) C8 itl

«ABBY 03a (ye (3) Balall Ulla gacaiil oF g jal (ba

L49 (30) cy DB dd dg a gj

fg LS fe Oe DY te
cell) aLasia dleel Ge 8) stl oll loa pa of
Ligic tail ¢_ sid GL «Lg
dyes bay el) LL ail) ut fia__al y

Hantbaal 5 stall
Aigattll Lita yey CiLgbeall

. 16 1 (30) 6 BD = “1-1-6

Js pe eg a

sy ALY GL sia Aig!
-OgSa) dia]

4s) yp Sti cay 121-6
(6) Ha ae} dtl
Cages pg (3) LB gy ae
(3) {Diy tb, ds
stall pg ry Gy ae
4a] y—_) o--_—_Suy
apy tly bf jy ae el
OsKiall Sins Sati dig

hgh aay Jatt Ain! py 5 3-1-6

:agy

fhe dS__ts eal :1-3-1-6
Hyatt cle Gale gle 4-5
AMY vba pact clu y

GA le Gilgiy Jie Yh Labs :2-3-1-6
os Legal) Lease CL jue y Lal
Ong Sahil ge Auld distal Lu
Gaal) qeali ny Auolatl Aye jill Aialll
Agl juall y

GAA Gal Ga Ce sll Ol :3-3-1-6

Aye Jill
22 =

(75) f gubs Ait

1

24-5

21-6

\
{
|
|

| 6.2

OR,

6.1.3.4 Endorse or suggest changes to the
proposals referred to in Article 6.1.3.3
and submit same to the MINISTRY
and the Operator on behalf of the
CONTRACTOR; and

6.1.3.5 Assist the MINISTRY and the
Operator on behalf of the
CONTRACTOR in carrying out their
respective duties and obligations
under this Agreement.

6.1.4 The following Operating Subcommittees shall
be established contemporaneously with the
formation of the Operating Committee :

6.1.4.1 Work Program and Budget
Subcommittee;

6.1.4.2 Technical/Operations
Subcommittee;

6.1.4.3 Contracting and Procurement
Subcommittee; and

6.1.4.4 Yemenization and Training
Subcommittee.

6.1.5 The Operator shall as appropriate form
“Project Teams” to which the MINISTRY’s
employee(s) may be seconded upon approval
of the Operating Committee. The secondments
shall be effected as contemplated in
Article 17.1.4 of this Agreement.

6.1.6 The Operating Committee, Operating
Subcommittees and Project Teams shall
conduct their business in accordance with the
provisions set forth and described in
Annex “E”, Operating Committee Charter.

Work Program and Budget
Ninety (90) Days after the date that the Operating

Committee comes into existence in accordance with
Article 6.1.1 above, the Operator, in consultation
with the Work Program and Budget Subcommittee,
shall prepare a Work Program and Budget for further
Exploration and Development for the remainder of
the Financial Year in which the Commercial
Discovery of Oil is made, and not later than three (3)
Months before the end of the current Financial Year
(or such other date as may be agreed upon by the
Operating Committee), the Operator, in consultation
with the Work Program and Budget Subcommittee,
shall prepare an annual “Production Schedule”,
Work Program and Budget for further Exploration
and Development for the succeeding Financial Year.
The Operating Committee shall review and give such
directions as it deems appropriate with respect to the
proposed Work Program and Budget and/or
Production Schedule, as the case may be. The
CONTRACTOR shall consider changes proposed by

A oraamaent Binck (74)

ay

Cope ¢ iti J Gilg 24-3-1-6
BLM pi Ugg) el La sll
BA 3s— gil p—is (3 -3-1-6)

9 fully glial Gye Aylas still y

Ce Ayyh datally 5) jsll selad 15-3-1-6
Lagi! ys ali Jha
odig! Line A iginall Loagilel jill

. Agly

Cal jhe DS dye pill Jett) Glad JS oly 4-1-6
LS Jet d__ial pli

gl
edd Ala Aye jill Vig 21-4-1-6
Call juall s
Aghpattll / gall Ayo pill Zig :2-4-1-6
Caled Aralal) dye sill Lal :3-4-1-6
9 hy silly
anil y

Gants dealt dee Gi Lt Sata ps 1541-6
Ugg 4S jLtall 5) 5 sll pil yo Ble} OSy (gill
ey Chg Git Ligh Ai ye gle Ly
Bald ged apt gal ge Osa

ABN obs (41-17)

CLaly de tll 4__ial Gu 5 26-1-6
dae 5 »—Ay Ase il) Je call
Bast) pLSad Line L gill yinue & tall
Ziad dee pli (a) Gall pi dd pwe sally

14-4-1-6

Ligh Jeti) Hind slg os 999 (90) Coed res
Jahns Seta! a pis o2L_ef (1-1-6) Sal
neal) gli yy Aalst Aye ill A_igl W
el ay Lal juey dee wel is sarely Lil jually
Sey Gaia ihe 9
yt oe Sys
4 D8 pl (3) LDU jay
oa) ee peel a gf) Ad Gt
Jalil Sesiall a yi LS (tll dial i dale Git
slaedy Agl juall y aall qeali jy Lolth Aye jill dial ae
Fal jeg Dell eli yny og ginal LY ai
Ail a yiy Ada Al ial) A yailll LSA!
Lal 8 pill Li phy Uyilgae gi ellac| y deal pally Laut
Seg CoSiall Agi juall y Leall ali gay Gla Lyd Qualia
AM anny Ags jually heal eal ny GLY sae
Daal ely Gf) dy tall te Gay
AB gg ay de tl tad ys stall
gil ist ol tial Fd dal

s&s

LAs jeall g hand mali

12-6

(75) of eles halt Vid WA

63

the Operating Committee and will make such
changes in the proposals as it deems appropriate.
Thereafter, the Work Program and Budget and/or
Production Schedule, as the case may be, as
endorsed or amended, will be presented to the
MINISTRY for its final approval. The MINISTRY
or its authorized representative(s) shall have fourteen
(14) Working Days within which to communicate its
final approval of such Work Program and Budget
and/or Production Schedule, as the case may be,
failing such communication approval shall be
deemed to have been given. In the event of no
approval the Operating Committee shall meet in an
attempt to resolve the issue.

The CONTRACTOR shall advance all necessary
funds for all materials, equipment, supplies,
personnel administration and operations
pursuant to the Work Program and Budget and
MOM, shall not be responsible to bear or repay
any of the aforesaid costs. The Operator, on
behalf of the CONTRACTOR, subject to Annex
“B”, shall be responsible for the preparation and
performance’ of the Work Program and Budget
which shall be implemented in a workmanlike
manner and in accordance with good Petroleum
Industry practices. With the involvement of the
Contracting and Procurement Subcommittee as
set forth in Annex “E,” the Operator shall
provide written notice to the MINISTRY or its
authorized representative(s) for any service
contract (not including individual labour
contracts) award in excess of fifty thousand
United States Dollars (U.S.$50,000), where such
award is to be made on the basis of a sole source
or to be made to a bidder other than the lowest
bidder.

The MINISTRY or its authorized representative(s)
shall have fourteen (14) Days within which to
communicate its written approval of such award,
failing such communication, approval shall be
deemed to have been given. Furthermore, with the
involvement of the Contracting and Procurement
Subcommittee as set forth in Annex “E”, the
Operator shall provide written notice to the
MINISTRY or its authorized representative(s) for
any service contract (not including individual labour
contracts) award, even if to the lowest bidder, with a
value in excess of Two Hundred and Fifty
‘thousand United States Dollars (U.S.$250,000).
The MINISTRY or its authorized representative(s)
shall have fourteen (14) Days within which to
communicate its written approval of such award,
failing such communication approval shall be
deemed to have been given. In the event of no
approval as a aforesaid, the Operating Committee

oe meet in an attempt to resolve the issue.

Agreement Block (75) 24

all geal Gd ANS aay Lyle of py
Gains cL Y! gt nf fy Lal jal y
gh LS ete Gy al Saad y Daal

by Ae Ugly Gl ys le Jpeanll 5
aS CDs pall cat gh Ulan / an Ji)
cole Lytle Lgiill yar EY ae ag (14) sate
Logie coh gh CLiYN Syae sf /y Al jue y Leal! ali»
Ab DLA i yall GUY" pe Ula gly lal) Guay
ods. Con 8 Aa gall Alb Oy yigen lS GLAS ll
Sal ge na Zig eine Hl all gae a

Ege gall

Qa DS py ity gl ill pg ty ye
Ch 5g yd Jt
Ligh Clea y cuba al 5 Joly pally
BN 59M Osi OAs Aa july Cell el id
Lea Sokal Mad oe Gf ayant gf ead Ge U sie
OSs (—A) Gall) Bel yo ey wel
Oe Vig Syl il Gye Fs J all
gh Ail Saal y Daal) wali Agi lao}
isha y Aig Bp Lis 4 al ill Qa
coke Ss Aahill Lal sill detalii jlaad
Z_ada Aye gill Aig 4S hay cca tll
ebay sal ge Sha) silly Cla thaly
Bj dated 5s of (a) Gaal
Li ghd Gs ya gill Ligation gf L_ighion of
oy Y) Fad ae gl pL) Ge Lys
ote gid ay gt (Xi) Saal oy ie
LY gH IY 99 G0 3Y 99 (50,000) I op secd
coke Laie olan Yl AUS Gy gS) Lari Sy pall! Saat)
Jae Vai ple o gary 9S sf azagll prmeall ula

wLaaye diy!

Tard Open sill Lystion sf Lgfiead Jf 315 pl Spee
cele LAS) Lal gly E209) DL os oy (14) 90
As DA AH pally BLY) jaa lL iy cabal ole
BsPhey Coal FG ph gee A yall GL 5
hay y gill y Chaaleill dye il) Lig tl) AS Ldiey clld gle
eka a pds pes (A) Gal gb ois pail ple
Spay Lye J Loge fjp) 1 L
ety Y) Anas aie oY clin) Gre Liytis
Lgl GLS pty pis (igo ill Daal! ay ie
oe 4 ied 2 3 i gh ly (Lee
AY 54 Cee 154 (250,000) atl cyruady cyte
Ligtiad Ja yj.-U si) Sa cetal Ly oll
ee tah 4g) pat sill L—gainn
BUY! Had Ua isp (I4) ote tay) Ds ds
SHUG) pied a gus Mall gall GLA 5 ti lls GOLA ail pally
hel aif gH gail ple 4a ya) ase Ula phy Cuaie
doa! gia Tyla od quia Cages dacstdl Lig] gi

Epo zll
—_

(75) of puss Aaa

13-6

ew

6.4

The CONTRACTOR shall entrust the management glee Bylo) Chast gl all pp iy Cys

of Development and production operations in the
ROY to its technically competent General Manager
and Deputy General Manager. The name of such
General Manager and Deputy General Manager
shall, upon appointment, be forthwith notified to the
MINISTRY, accompanied by the curriculum vitae of
such General Manager and Deputy General Manager.
The General Manager and, in his absence, the
Deputy General Manager shall be entrusted by the
CONTRACTOR with sufficient powers to carry out
immediately all lawful written directions given to
them by the MINISTRY or its representative(s)
under the terms of this Agreement.

Statement of Expenditure

The CONTRACTOR shall supply MOM, within
thirty (30) Days from the end of each Calendar
Quarter, with a “Statement of Expenditures” as
referred to in paragraph 1.2 of the Accounting
Procedures in Annex “F” showing costs incurred and
paid by the CONTRACTOR during such Quarter.
The CONTRACTOR’s records and necessary
original supporting documents shall be available for
review by the MINISTRY at any time during regular
working hours for three (3) Months from the date of
receiving such Statements of Expenditures. Within
the three (3) Months from the date of receiving such
Statement of Expenditures, the MINISTRY shall
advise the CONTRACTOR in writing if it considers:

1. that the record of costs is not correct; or

2. that the costs of goods or services supplied are not
in line with the international market prices for
goods or services of similar quality supplied on
similar terms prevailing at the time such goods or
services are supplied, provided however, that
purchases made and services performed within
ROY shall be subject to Article 26 of this
Agreement; or

3. that the “Condition” (as defined in paragraphs
2.4.2, 24.3 and 2.4.4 of the Accounting
Procedures in Annex “F’) of the materials
furnished by the CONTRACTOR does not agree
with their prices as set forth in the said Annex; or

4. that the costs incurred are not reasonably
required for Petroleum Operations.

The CONTRACTOR shall confer with MOM in
connection with any problem arising under this
Article 6.4, and the Parties hereto shall attempt to
reach a settlement which is mutually satisfactory.

If within the time limit of the three (3) Month
period provided for in this Article 6.4 the

[A Agreement Block (75)

4 sia! Aa geal a cL iy y 4 pail
Lig Lid yp dl a ty ale yal
eel jy 2s ad Ogle
Bop —all Ql Is Gd Cay iy
I phy DLA se Ail
Gy Aly al all yo al Qs JS
cel all yn Jy as of Sg ald (te
Tals Glas A ke Ade de ily
44 Sal) Li gli) Clg sill og yy ill Sill
Lids (Lgsties) LyBes ne J 5) 5pl Go bplill
WALEY! 05a (0 uci

Ethan hoy
BJ j5—H raided Ce Ga

DS Aas Qs La (30) GD DLS.
Bi ph a yg LS "hy aenalls Ghani" cars Ui ary
dy —lal) Cel pay) 9 = (2-1)
aS (yp ll (9) Gal
ALS DLA sl tal) L_gainy L_plent ill
Sal Cay gp Sy ay @
Fate Bagel y A DU GLH gl Sg nal
Cay gl Bip Dd a pel
ell (3) AEG bad Ally Lalsitell algal Clots IS
Low) DLs elu db Oe aL ge
AB hp Gla ALS tid Gey LG ee gt (3)

rl 1) WuGs still £5b) 515

J fens yt JSty Cag of Callsill (1)

AY Li geal clorall J eile! calls (2)
A Bled) Glarsll J athe dala Gpall jbeul
La Caged Cay BaiLll a4 » gill Loy phy Sagal gf
CLM 1a ol ety of gle clea J ail
gh Ladle geal i ceil Claas Cy sutall of
ABU 0b (ye (26) Bala Say aad (ig, 2)
J

-2) Csi gb Ge @ LS) gd by tial (3)
Hypaitnall Lab (ne (4-4-2) 9 (3-4-2) «(2-4
GARY lial La ek gs Ld oily ("1 5" Galall (8
J egal ali gh 8 aj 3) lal go

WU ghee Aiceay Ay glee Casal Cua! ill alsa (4)

Ady fall Glyleall

BS Sed ee ysl of gLidl te uintsy

Bold) Ge LH US ae gf GL

wt dgpeasl Yuba J ods bl te 5 (4-6)

whagglS] Ayaze ya Ay ga

LS pty! (3) ADEN 6 sd DOS 5 I jal alt al 13

ze

(75) aap ¢ Ud Aaa

14-6

Ke on

6.5

MINISTRY has not advised the CONTRACTOR
of its objection to any Statement of Expenditures,
such Statement shall be considered as preliminary
approved, subject to audit by the MINISTRY
according to paragraph 1.4 of the Accounting
Procedures in Annex “F” of this Agreement.

Facilities

6.5.1

6.5.2

6.5.3

The CONTRACTOR shall have the right to
construct and operate facilities for the
processing, transport, storage and shipment
of Petroleum in the ROY and the
MINISTRY shall render all assistance to the
CONTRACTOR on matters involving
Yemeni laws and with obtaining any
necessary approvals from the competent
Yemeni authorities.

If, during the term of this Agreement, the
CONTRACTOR and the MINISTRY agree
that the CONTRACTOR has no foreseeable
need for part or all of the unused capacity in
the Petroleum Operations facilities such as a
pipeline or Crude Oil storage or export
terminal facilities forming part of Petroleum
Operations, and that in the
CONTRACTOR’ opinion such capacity can
be used for Petroleum Operations conducted
by the MINISTRY or anyone acting on
behalf of the MINISTRY, including persons
having rights under any other “Production
Sharing Agreements” in YEMEN, without
interfering with the CONTRACTOR’s
Petroleum Operations and the MINISTRY’s
Petroleum Operations under this Agreement,
and if the MINISTRY determines a need for
such part or all of such unused capacity for
such operations in YEMEN, then the
MINISTRY and the CONTRACTOR shall
meet to negotiate mutually satisfactory terms
Including reasonable Payment by the third
party user of the facilities for such use
(including a proportional per Barrel charge
representing unrecovered capital costs of the
CONTRACTOR for such unused capacity),
provided always that the CONTRACTOR
shall have priority to use the above
mentioned facilities for the Petroleum
Operations.

If the CONTRACTOR should determine and
advise the MINISTRY that it needs part or
all of the unused capacity in Petroleum
Operations facilities such as a pipeline or
crude oil storage or export terminal facility
in YEMEN which are not subject to this
Agreement, the MINISTRY shall, to the
extent that it has the right to do so, cause

Agreement Block (75) 26

gm Sshiall jbeaths (4-6) Bal od aie pe
Diag hg Ad lila bs ya og gle Lgacl jie!
Qed Ch gs Lisl y cgghdye US Lyle Gil ye
3 jill Ci 5 5p) i ae gtslanall Guha all
(3) Gala ph dutaall ciel sf! os (4-1)

ABBY! 03g!

LB pall 15-6

GH yall MR ts y ay yd Gal glial
jy DA gle Act
i A ysqeall i hii gn ty
gall DAS pga 8) 5g pg Cay ay
eS Lad
saan gi 4g ia (ygit_—ill L_aliy
“Ahad Saad Or htsa ree AL a Tore

chia baie DA Syl y Sg Gall Gail 13)
Hind gin Lola glial ood Gad ail Lala!
assis pa dea Jas of o Ga
I MUN Lie Laly sill CL Leall Gal ye gd
tol yp GH ys f pL ah Ll 5.
glad Gee Fee US ily eal
AL oy Atal cals gd OLS y chy jill
Legg api gl SL glaall Upstart (Say densa
oe ANS 6 sl Lge ol 859
oS pala 2! ld Leg By
6a) Lal og) a ge Gp
4 VAIL O99 Gael gd CLaY! 8 AS Lal
che (patie Bl jglly Sly sid glial) Cl dee
Ch jy cna ns 13), lay
Fadi yl) AUN oka.) A alal
Abd Addy els JL sje.
Qe Linley 4 fd Lal
gill y za gh ill J gl itll 51 5)
LDS aks Legh nike bay)
ag 8) 2 —_setinn pli __
3S Gl pa) pla sly Aleta)
(gad ——y A gles ile gia ee Ll
ALN Jil CHeLitiall pastel CN Ca tall
OS pple Ayu ILS AS 3 Lg) lady!
glial Sabena pel) Alban sl) als ici cpa 52
of Legs de fits (Aerdinwe pl dell el Uta!
Leal) sual al pall lasts cj glial 4y 9 S91 9 983
Aad sill Gildea .f ode!

BJ 5g Las} y aga J gl Sel pl 1)
Aeaall ge LS J) ojo ut] Atala Ge
oe Ata Aad sa Gl pall

Zs paw eae
(et nell Lite Gil yo of pla! bit
4_ aby! oh lel ey gt
gi all Wy a Bj pl Ghd

a

11-5-6

12-5-6

3-5-6

(75) -Sye-Ust Asus Kips av

such unused capacity to be made available
for the CONTRACTOR’s use for Petroleum
Operations on mutually satisfactory terms,
including reasonable payment by the
CONTRACTOR as third party user for such
use (including a proportional per Barrel
charge representing unrecovered capital
costs of such unused capacity).

ARTICLE7
RECOVERY OF COSTS AND
PRODUCTION SHARING

7.1 Cost Recovery Crude Oil

Subject to the auditing provisions under this
Agreement, the CONTRACTOR shall recover all
costs, expenses and expenditures incurred for all
Petroleum Operations out of and to the extent of a
maximum of Fifty percent (50%) per Quarter of all
the Crude Oil produced and saved from the
Agreement Area and not used in Petroleum
Operations and after Royalty payments to the
STATE according to Article 3.2 of this Agreement.
Such maximum of Crude Oil is hereinafter referred
to as "Cost Oil".

All such costs, expenses and expenditures shall be
recovered from Cost Oil in the following manner:

7.1.1 Operating Expenses incurred and paid on and
after Initial Commercial Production shall be

recoverable in the Tax Year in which such costs and
expenses are incurred and paid.

7.1.2. Exploration Expenditures including, but not
limited to, those accumulated prior to the
commencement of Initial Commercial Production
shall be recoverable at the rate of Fifty percent
(50%) per Year starting either in the Tax Year in
which such expenditures are incurred and paid or the
Tax Year in which Initial Commercial Production
occurs, whichever is the later.

7.1.3 Deyelopment_Expendit » including, but not

limited to, those accumulated prior to the
commencement of Initial Commercial Production

shall be recoverable at the rate of Fifty percent (50%),

per Year starting in the Tax Year in which such
expenditures are incurred and paid or the Tax Year in
which Initial Commercial Production occurs,
whichever is the later.

7.1.4 The recovery of costs and expenses, based upon
the rates referred to in Articles 7.1.2 and 7.1.3
above, shall be allocated to each Quarter

portionately (one fourth to each Quarter). Any

Acreement Block (75)

Faty te call ol all Ge Gy ASL
ANS, deri et deal GG a
glad pf pious CNG i yhS J glial! saa
AIS ph Lay Legh dgaca a dag al ly ly sal
pladcilYh lls oli gliall bi cys Ul gine cule gine
hs diay JS Ge Ayal ANS AL i Ly)
ee Hell ll Sil flea gil All als

SAMS sah saa AD 31-7
tite Goad Ltd CSW sel
Gigi 1S J a fy ZY os
glen) yeas Anal) thy penal y cola
Cpe ae Leeds age pd aly sll
Ail) SS Gye Lies 04) US ogi sled Tans iLL (%50)
Sally LY Libade Gye Ay Lait nll y ial! plat
Fe ghaall 6 GY! auod aeay aly sill Clyleall (64 padioes
1a cell Lay ASU oka (ye (2-3) Solel! Gide I gal

MAUD Lit" 5 Joey gly Lad all! al) oN a

aii (ys Cy prenall y cll y CanltSall al aise 2 yiaddy
eg gail (gle ely dads

QSatiil ctl :1-1-7
eA! cg sLadll cL LS ey Craday Clea Fal
ods Uggs Cundny Cleo (ill day pacall dial 28 a fad
adil y agli

ALN Cy lee :2~1-7
Ugde pSI yi Lec panall Y QUI Guus le alld i Ly
Canna Ql gp 9 jad Ca gus oA GM og Lad! LY! oy US
coll Lay posal Lill (gi Le fag Aaa 4 AiLdLs (%50)
Tall gd of Gay Lcaall a Ligh Condy Catal
cee cpl Le cg sla cLaiy Lgl lay pl Ay paca
LY Os ot

Ayal Gay Jose 13-1-7

Lee pel Y Jie dpe ate alts piles
age IMI goal cLY! oa Jad Leia aSi5
Legg tes ASLAN (9650) ie aed Jas 2p
tal pi ay ee ll Ld fas
Fad od eet obs Lad ceday
gol clay Lily tl dy ll

AUaY 6589 OLN Ge gl LY!

Baan} Guill gle GLa; Cli aill y CallSill aha foal ptiaae 1401-7
Aneapeadis ool (3-1-7) 5 <(2-1-7) Aydt
OIE OEE

7 = (75) of) & Usd slit

recoverable costs and expenses not recovered in one
Quarter as thus allocated, shall be carried forward
for recovery in the next Quarter.

| 7.1.5 If all costs, expenses and expenditures that are

72

recoverable in any Quarter, including, but not
limited to, such costs, expenses and expenditures
carried forward from previous Quarters pursuant to
Article 7.1.4, exceed the value of the maximum
amount of Cost Oil (“Maximum Cost Oil") that can
be taken by the CONTRACTOR in such Quarter, as
provided in Article 7.1 above, then the unrecovered
excess amount shall be carried forward for recovery
in the next succeeding Quarter or Quarters until fully
recovered, but in no case shall they be recovered
after the termination of this Agreement. However, if
such recoverable costs, expenses and expenditures
are less than the value of the Maximum Cost Oil,
then the value of the Crude Oil taken as Cost Oil by
the CONTRACTOR shall be equal to such
recoverable costs, expenses and expenditures. The
difference between the Maximum Cost Oil and the
Cost Oil actually taken by the CONTRACTOR
during such Quarter shall be included in the
Production Sharing Oil and shall be taken and
disposed of separately by the MINISTRY and the
CONTRACTOR pursuant to Article 7.3 below.

Non-Recoverable Costs and Expenses:

In addition to any non-recoverable costs and
expenses provided for in this Agreement or in the
Accounting Procedures in Annex “F’ of this
Agreement, the below-mentioned costs and expenses
are not recoverable from Cost Oil or otherwise under
this Agreement:

7.2.1 Costs and expenses not related directly or
indirectly to Petroleum Operations in the
Agreement Area.

7.2.2 That portion of the costs and expenses in
excess of the limitations set forth in the
Accounting Procedures in Annex “F” or other
provisions of this Agreement.

7.2.3, Expenses incurred, paid, and carried forward,
prior to the Effective Date of this Agreement,
except for Exploration Expenditures incurred
after signature of this Agreement if approved
by the MINISTRY.

7.2.4 All taxes in YEMEN or in other countries
except as specifically provided for in this
Agreement.

7.2.5 Losses which are recovered through insurance,

any, contract of indemnity or otherwise from a
4h party.

Agreement Block (75)

=

Mey etapNAM LS Joli, (dn
ee gl pall te Akal pL J old esa fal
dt GAN al ple aay Ua gi Gays Lge jg

wlasla su

a LS ts of Lis gl pf San 1 25-1-7

Lig et gill Gli e ly cLaa it,
ep pte AL i Le lo UL
LG ALG Jy A ely pe Y JUL
Codes ill Ade yall CLG preety ENS y
Rah j glo (4-1-7) Solel Gy a8 ll a pl Ge
ab cyan 0A! Say gly ZICH i gaa) wal
(1-7) BL coh eazage gt LS Ali Aisa ary cod Alia
col) Voska saad gig al a allel ls as laa code
A a A ll LI of Gal
2 fad Ol UeSld gal gee edly CALs ally Lasts jal
Lata y aL als 1 La Zu oka el gil aay
aad et! aa) ye il fa DU ALI Clay rel! y
Cod gs Uls baiis 38Ld) pal bid Lad GL Ls
ALHEAY y CAIUS AL dy lus 9 Si Gf Guay dsLitall
aeall gay GLA gf alo dU LYM clay pwoall y
aS Cpe Sad 3 gla) AilSI) aad y GIS Lit Gye ual!
Si oY acl pips AL AL yd glial
BA 5a Ge SS Sib Ge SB gue gly 4S bball pemeadall
Salil Laue oy ite JSdy 4 etd Syl dy

ous (3-7)

sat a

AMG jt Goal aly nee JMG AT) LAY
Cease sf LBW! oh gy Coy y 28 Gy Si aha LOU
GALS GLa Lgl (5) Gala 24 pula! Clel pe¥l
oye gh AUISY dads cpa a ad Y ght Log Aigull cilia,
ABUBY! oda Gin gay

gf tls SSuty Leste pus CLG y Casal 292-7
Fiabe pd Lay fill Cl gdeally tls pt
Aga

Sahat gil Cail y iILSall G4 o jal! alld 22-227
ally Aylaall tel say gd 52) pl a gaa
ARLYN ode cya 5 ANI alSaM cgi sl (3)

Ga a ale yg Candas Clee (5a CiLaiill 23.2.7
ABLES Cy Laeall fac cASUEY! og! Stal
Cal 4 13) ALA oe gle gS gill ony Leal

slgle 8) 5!

Nae cog gah Slab gob sf coaall 8 Gail pusll JS 14-267
agaailly AgLBY! oda dyle Cunai Le
Baa Oe oid gil) jt 25-227
Chay yrill aie oi ft OL
ltl Ca yb Gye OLAS

(75) eS ¢Ust Ala

KZ

12-7

BM

73

7.2.6 Bonuses paid to the STATE or to the
MINISTRY.

7.2.7 Interest, fees and commissions on loans and
guarantees.

7.2.8 Expenses or payments for education and
training pursuant to this Agreement, except for
costs and expenses for training of ROY
employees of the CONTRACTOR provided
such costs and expenses are included in an
approved Work Program and Budget.

7.2.9 Expenses incurred and paid for the marketing

of Crude Oil from the Agreement Area outside

YEMEN and the cost of transporting, storing,

handling and exporting of Petroleum beyond

the point of export in YEMEN.

7.2.10 Foreign exchange losses.

Production Sharing Oil

The Crude Oil remaining after deducting Royalty
and Cost Oil from the total Crude Oil produced and
saved from the Agreement Area, and not used in
Petroleum Operations, shall be taken and disposed of
separately by the MINISTRY and _ the
CONTRACTOR in accordance with the sample
calculation in Annex “G" and as follows:

7.3.1 For the portion or increment of production up
to and including twenty five thousand
(25,000) Barrels of Monthly Average Daily
Net Production:

sixty four percent (64%) to the MINISTRY, and
thirty six percent (36%) to the CONTRACTOR

7.3.2. For that additional portion or increment of
production which exceeds twenty five
thousand (25,000) Barrels of Monthly
Average Daily Net Production up to and
including fifty thousand (50,000) Barrels of
Monthly Average Daily Net Production:

seventy percent (70%) to the MINISTRY, and
thirty percent (30%) to the CONTRACTOR

7.3.3 For that additional portion or increment of
production which exceeds fifty thousand
(50,000) Barrels of Monthly Average Daily
Net Production up to and including seventy
five thousand (75,000) Barrels of Monthly
Average Daily Net Production:

Seventy five percent (75%) to the MINISTRY, and
Twenty five percent (25%) to the CONTRACTOR

Avreement Block (75) 29

SJ jal gh Ugall de sind wal 26-2-7
Vas raill gle CY yanll y pga sll y Sil gill 7-2-7
“cially

geal) lly pple cite ginal) gf col aia
SLA ll NaeLe 4BUEYI ode a 83 2 99
Cotbed Cuile yall ay jail Ly gllaall citi y
ALE 9S of Ay pat Syd aoe Qual
hal gals gph Ml yasde Cia Cac

“1 abaye aWet aad
Ge La edi Bye Ly Le
Geen gL Ly ik
Ani) poses pilady Cu jpAdy Lii aL Sy

24d gf spaeaill Abii ¢ la

Agi AMaall us cod situs 210-27

:8-2-7

:9-2-7

LEN o9f As Udall bit 23-7

Ga bd by ely pl a
gg pS 5s y Ault! Libs Qn dy billy
ee AAD ig SN) pe gia Hal Sal island
nae Sty 3) ill y I shill Si ope ceil ld

1A! gall gle y (5) Gala i lute! with

cgi Lay) da jal fe jal lt 2-3-7
ht yong ating Sze
TUBY gllacd og pgutll dae giall Gye ae yt (25,000)

eet

BA jal (%64) Aibally ciging dag
Asthall (%36) Aitally Cis dtiy dieu

oy gia}! « j—all lat 1-3-7
ht Cry pedi g Awad (ores gil Lays §
LY! glad og sputll Jaan sill 0 ce » (25,000)
(50,000) ttl cyuad Laatry ees ing pA pall
“aga sal GUY lla og ppl dau gill Go dhe»

5389 (%70) Aibally crgemn
thal! (%30) Aibaly ode

ghd Lay pb ag si J sly ¢ ja ull] 33-7
das gall Ge Sige (50,000) GU Cynmued carly
Hand acts y Seas coi pe ll clUY! pllial og tl
gol da giall (ue Sey (75,000) Gell csrpery
<eesgall UBY! ileal

BA Sall (4075) Adally cagrpeng Arnad
igthall (% 25) Aibally Crp nis 5 dined

(75) oS) ¢ bs Aaa.

DM

7.3.4 For that additional portion or increment of
production which exceeds seventy-five thousand
(75,000) Barrels of Monthly Average Daily Net
Production up to and including one hundred
thousand (100,000) Barrels of Montily Average
Daily Net Production:

Eighty percent (80%) to the MINISTRY, and
‘Twenty percent (20%) to the CONTRACTOR

7.3.5 For that additional portion or increment of
production which exceeds one hundred
thousand (100,000) Barrels of Monthly
Average Daily Net Production:

’
Eighty two percent (82%) to the MINISTRY, and
Eighteen percent (18%) to the CONTRACTOR

7.4 Valuation of Crude Oil
7.4.1 It is the intent of the Parties that the value of

the Cost Oil (and the CONTRACTOR's
Production Sharing Oil for the purpose of
ROY: Income Taxes as provided in
Article 9.1,2 below) shall reflect the prevailing
market price for Crude Oil. For the purpose of
evaluating the prevailing market value of the
quantity of Cost Oil to which the
CONTRACTOR is entitled hereunder during
each Calendar Quarter, the weighted average
price realized in freely convertible currency,
from F.O.B. point of export sales to non-
Affiliated Companies during any such Quarter
at arms length by either the MINISTRY or the
CONTRACTOR under all such Crude Oil
sales of the Crude Oil from the Agreement
Area then in effect, but excluding any
government to government sales that do not
reflect international oil market prices and any
Crude Oil sales contracts involving barter,
whichever is higher, shall be used. Prices shall
be appropriately adjusted to credit terms
providing for payment within thirty (30) Days
from the date of bill of lading. Currencies
other than United States Dollars shall be
converted into United States Dollars at the rate
for buying United States Dollars with such
currencies as quoted by Citibank London, at
10:30 a.m. London time, on the bill of lading
date for any such sales, and if this is not a
banking Day in London, on the next
succeeding banking Day in London.

It is understood that in the case of C.LF. or

other sales on delivered bases, appropriate

deductions shall be made for applicable freight

and insurance charges to calculate the F.O.B.
int of export price.

Agreement Block (75)

30

ghd) CLaY! pb ag sag gilchll o jal) oll 14.37
C0 dose (75,000) isl Crgepniny Anaad pac
ans im pagel ZLYN pllval og patil das sual
dass gall ye Sy (100,000) Chl Lite Jats
rept sal GUY gileal og gil

BIJ (80) Asbatly casita
still (% 20) Ailey cry ete

gh CLAY gf aul sl gl gil! ¢ jell ulldl 25.3.7
asa giall (0 dey (100,000) Hath ibe gaxcy
“gtgll GUY gill og sgl

Ball (%82) Ailaly gilady oyitl
slat! (% 18) Autatly pde Ad

: La) Jedi p. ht

als) is nd of le od pb 2 cs ial 11-427
peeked pL All ii Ge Syl all Aon.)
Ta roqeall Lda dy pve ayaad yo ad dS Lal)
hyn (LSS (2-1-9) Fall paola LS dual!
Ap Gyles
Ap ll Aa gyi yay ily pl all bait 0
(gd SN AS as ApS asl
gag ght tis ry JS o Lil ASW Goa ye) J sli!
Cage Gee bjlaie yt Cliiwel yal Uy yaill
(F.O.Boi38) UBM pg plac glial gl 3_ 1 55)
aii) ay apie Gils! Ligh ald) youeill Lai i
ce) RAL Malate (ye AAT cd padall Ay ls gL
aol 4 Ds Las pe cS
GB jp By sag
BW cl ane a gy Ligle gly bl a
Aylin yy Si gi Ay (aid lal
Y gill Le Sal La sSe Ga gy agie lila dyaiall
Qe pte y Lgallall Fpl) el Gu Sa
lel S8Y ys Acai pL bit
dee Gly Leg steel ALG pd ips Logie ol
BU Ys Lay (30) CDE Bae DLS abatt bay pti
GIS CDLaal) jase Jaga sieey Gaal oad
el pb puny A8y il Baaddl GUY gl GIGY 99 ue
US ddeall alli Side AS yell Saatiall GLY gl LY 50
Bla Zetadl Gath clay fine dls (of Lung yaa gh
Cat Leal 9s Gey bly Gall Cad gis clone Cima y
AIM (LS 1g Gaya ALE os oY p gall alld pd
heal agg peu pdtinguad Call ogi gill alld (54 Liles
4a gal

4 J (CLE) Ge Clas the gt paehd Ons
Lassi og pat pala Glad le 5 y3) Clage
old Mee gi ually Lat CaILSG itis Ze Dull
eee

(75) fy EUs 4st

14-7

fe

wre

|
|
|
|
|

7.4.2, If, during any Calendar Quarter there are no such

15

17

sales by the MINISTRY or the CONTRACTOR
then in effect, the MINISTRY and the
CONTRACTOR shall meet as soon as practicable,
but no later than ten (10) Days after the end of such
Quarter, and mutually agree upon the price of
Crude Oil to be used in determining the value
mentioned in Article 7.4.1 above taking into
account prevailing market prices for crude oil of
similar grade, quality, quantity, sales’ terms in
similar geographical markets during that period.
Pending such mutual agreement the provisional

, Price used shall be the last price determined
pursuant to Article 7.4.1 or under this Article 7.4.2
and appropriate adjustment will be made thereto
after determination of a mutually agreed price by
the MINISTRY and the CONTRACTOR.

Tanker Lifting

At a reasonable time prior to Initial Commercial
Production, the CONTRACTOR shall submit for
consideration to the MINISTRY a procedure for
scheduling tanker liftings from the agreed upon
point(s) of export and shall negotiate with the
MINISTRY acceptable provisions relating to
underlifting and overlifting of production. Such
provisions shall include periodic and at least
Quarterly settlement of overlifts and underlifts in
cash or in kind at the option of the MINISTRY.

Optional Purchase of Crude Oil
The STATE shall have the option, to be exercised

upon at least ninety (90) Days' written notice to the
CONTRACTOR to purchase from the
CONTRACTOR up to fifty percent (50%) of the
CONTRACTOR's Production Sharing Oil.

The price for the Production Sharing Oil purchased
by the STATE shall be as mutually agreed by the
MINISTRY and the CONTRACTOR. If no
agreement is reached then the price applied shall be
the weighted average price received by the
CONTRACTOR for its sales to non-Affiliated
Companies as calculated in Article 7.4.1 above
during the applicable Quarter. If there have been no
such sales then the price reached under Article 7.4.2
for the applicable Quarter shall apply.

All purchases by the STATE pursuant to this option
shall be on credit terms providing for payment within
thirty (30) Days from the bill of lading date for sales
by tanker shipments, and from invoice date for other
sales.

Production Forecast

The CONTRACTOR shall prepare and furnish to the
MINISTRY not less than thirty (30) Days prior to the
start of each Year and updated quarterly in that Year,

Agreement Block (75) 31

By jall utle Ga Lagall oba ie gis ANY 2204.7

quad « dane yl Da dae J
Coy Lending of Std y 555 te
I Ay eal Lp Gs YS Cty
Fe a pL (10) 3s Ge DY
Bill pa pe Cee by als
ebb SAM Ll ayaa Gh aLacial cues gil lal
Sud Let aay SSW ge cals (14) $d
Aa yall 93 pL dad NN atl all gall
Bg gi day pally CL aguall y Lyall y Le sill
col dynas Qual 5 still alts UD UBLed! Ail peal
gh Slat! Gaal gl peal oy Sy ch fidiall GUBY! fhe
2hb Gta yas sf (1-4-7) 8 iil) Goa ye) aaay jeu ysl
AUS ple Aptial CD rel og p05 y (2-4-7) B54
Lee Aglially 51 jl) dle Bil gb jas gjss aay jell

ieDULY Jana 25-7

Cody F5 jp gl uy Ug El ay
goal cL ay! pa Dg
SOG CY yee Agate el yal 1
Ligse Gita! yo sell (LIL) ALS gy
A Api oy i dys 5154 a ce kin,
Gt SY OY peal y LAY) CY pall (yo 5d py illy
Jj ata a a cay!
OY pally a3 IL OY peal og gill YI te

Sioa Seats Fiat okay

si) bith 6 aayi
TO cere rererecar
Sea ol pk gb (90) Cyndi Ge SY 34d
Ua) AAS RN Lg ya Uglied Li Ge
Co ASL (54 (%50) Op aned 5] Dns Les

Anaad) al

ab Ge of pa 0 gall GLYN 98 AS jLball Leis jaw Gf
UIs sléall 8) 5st) as aay dale GUE) gigs Al jall
oh iSpy angen gall peal GLE GLEN gl} Sey
Cee Ushi dle Jasee (gill cea pall peu danas gia
cb Ailadal pS Laue ADS ae IS pb Col} Atlee
SG pl 13) g c ginall diss ay sll Ua odtel (1-4-7) Sala
eS gl peal) Gulpad Cad ll AUIS 24 Cibeaye Af alia
His call all (2-4-7) Salall of ola LS Al} ue sill

vegies
OsSies SLI Ne te olay A gall ily fits LS
ODE DLA tonal Gull . te Kila dey ds
Cikegsall Apacs Gyastlh Lael 9s Aa U5 Ge Le 93 (30)
Coheed dpudlls 3 shill Ga 15 Gay cdl, ar

AM

Ley) ol gati 27-7

Ome LB Y ag 8) ipl ay ay dill any
Kora a gti JS 0g Ld Lay (30) as DS

Ss

(75) of) ¢ Lbs asd

Tha

[

81

yearly and quarterly production forecast report(s)
and setting out the total quantity(ies) of the
Petroleum that the CONTRACTOR estimates can be
used in Petroleum Operations, and produced, saved
and transported according to this Agreement in the
Year and in each Quarter in accordance with good
Petroleum Industry practices.

The CONTRACTOR shall use its best efforts to
produce the forecast quantity in each Quarter, as
updated from time to time.

The CONTRACTOR shall, in accordance with good
Petroleum Industry practices, store the Crude Oil in
storage tanks constructed and maintained by the
CONTRACTOR in the Agreement Area or each
Development Area, as applicable.

Measuring and volumetric determination of Crude
Oil shall take place for the purpose of this
Agreement at the point of custody transfer such as:

(1)The tie-in point where the Crude Oil is delivered
to any third party for transportation or sale; or

(2)The point where the MINISTRY takes possession
of its share of Crude Oil; or

(3)The export flange of the storage tanks located at
the agreed upon points of export.

The MINISTRY shall take Royalty and title to its
share of Production Sharing Oil (in accordance with
Articles 3.2 and 7.3 respectively), and the
CONTRACTOR shall take title to Cost Oil and its
share of Production Sharing Oil (in accordance with
Articles 7.1 and 7.3 respectively) as provided for in
this Agreement at a metering point at the storage
tanks or at a point mutually agreed upon by the
CONTRACTOR and the MINISTRY.

ARTICLE 8
TITLE TO ASSETS

MOM shall become the owner of all assets acquired
and owned by the CONTRACTOR in connection
with the Petroleum Operations carried out by the
CONTRACTOR in accordance with the following:

8.1.1 Land shall become the property of the
MINISTRY as soon as it is purchased or
obtained.

8.1.2 Title to fixed and movable assets shall be

transferred automatically and gradually from
the CONTRACTOR to the MINISTRY as
A they are recovered “in accordance with the

Agreement Block (75)

32

fyi ad ys ig tl Ss

TS pas) aang LY ly ay Lg gi.

4d Jai jay dg te LS
og) City Lglit'y Lig lita! y Lgattt] y Say
Fadl) Ge ey DS y Aid) DL Aas

Aah y ful Felina (pi eglall cil Leal! Gidy

TSI) CLAY oa yg is slecd diy of dsLidl ye
sae ee Lge gpa Ley cis cay LSI Lge Lita
JY Cily Os

CL lee Sg nel) Lie gl all agp iy
hii V gy) Ag all Jy ul dol
Ugly nears Logs Ld jd al
hyo Like JS gd J aa) Zia i
wh 9091 Guus,

Oke Gol SY oly Cages lal) Lali aan aging ld
:dBes juall Juli ALi (4 slay!

ch pda ball aii Lg ply ill y lay pl Abas (1)
SI call sf itll dal ge calls

(os Banal (gives Lgl 5 jo S06 a Aba (2)
J cla) Laitl

asta gaiell Oy 587 Ga lgnel jpucilll ALG dil (3)
Mego GRD pal Ja gh

AS kal Sait in Ign 9 8 LY! 35g) Lal
(3-7 Said 2-3 SL Lich) Lay)
Anes y iS aii ns donedy Lie J ghia! Bh,
Sold) Ligh cL! 4 dS bt
Angle (nagnmaia y 8 LS (3-7) SaLiall y (1-7)
J 587) Giles gb Ua) Uni aie TAY! ode 4

SJ Iay A sliall ale Gay gill Uaitl) aie

ALAA) 5.9L
gmail Aste

ep ee) Aalst Late 85g eet 21-8

HL__ceciall eS _dal) L_ Sly L_ gle nen
ghia) gs apts gl Ay fill Cal gdaally
il LW dy

HUGH pha peas Bl jgll Sle acl VI epee 1-1-8
wtggle J puacll

FN gail y AUN Jp ee A Sle Jit 2-1-8
ot gid Obey Li
Lid, L gills alo pd pa Lids 3 5 yt
A_ABY! ode Gs (7) BL pl Sa

— (75) epg Ud Aah

8.2

8.3

91

provisions of Article 7 of this Agreement, so
that the full title to fixed and movable assets
shall have been transferred automatically from
the CONTRACTOR to the MINISTRY when
its total cost has been recovered by the
CONTRACTOR in accordance with the
provisions of Article7 or at the time of
termination of this Agreement with respect to
all assets chargeable to the Petroleum
Operations whether recovered or not,
whichever occurs first.

The book value of such assets so transferred in
each Calendar Quarter shall be communicated
by the CONTRACTOR to the MINISTRY
within thirty (30) Days after the end of each
Calendar Quarter.

During the term of this Agreement, the
CONTRACTOR is entitled to the full use free of
charge of all the fixed and movable assets referred to
above in connection with the Petroleum Operations
hereunder or under any other petroleum operation
entered into by the Parties. The CONTRACTOR
shall not dispose of such assets except with the
written approval of the MINISTRY and subject to
Articles 12.5, 12.6 and 12.7 below.

The CONTRACTOR may freely import into the
ROY and use therein and freely export at the end of
such use, machinery and equipment which they
either rent or lease in accordance with good
Petroleum Industry practices including, but not
limited to, the leasing of computer hardware and
software.

ARTICLE 9
TAXES AND BONUSES

Taxes

9.1.1 (a) The CONTRACTOR shall pay a fixed
percentage tax ("fixed tax") equivalent to
three percent (3%) of all its actual
Exploration Expenditures incurred and paid
in conducting its Exploration operations.
This fixed tax shall be paid within three (3)
Months after the Tax Year in which the
relevant Exploration Expenditures are
incurred and paid. Such payments shall be
made to the ROY tax authorities and shall be
accompanied by statements authenticated by
the MINISTRY setting out the relevant
Exploration Expenditures in reasonable
detail. Within one hundred fifty (150) Days
after the end of each Tax Year for which this
fixed tax is paid, the MINISTRY shall
furnish to the CONTRACTOR official

Po receipts evidencing the payment of such tax.

Agreement Block (75) 33

Speed ALIS Adal) of Cx ge
Lorie 555) .—I} Jy
CIS oid 2 gl a yy
(Gap nail Lily Just Jp aa oka
4_AMY! oka pL gil aie J (7) sald
Issue! Kits) Gey Lg dy
hy fill OL lee (te Zell
ead a of cn had CL ash of

dual Lagal

oP 59H ksh gill pp is
Fats Os Lay (30) D5 DLS
odgl a jidall dagilly dy git die ay SS

Aga 8 Las apy JS Tals aay UM gece!

danny Line dering I gd Gall Jl dall 95S 22-8
4S pital, L58 Jy e Aals ys Jatt
Chandy Metall y Haley Lg Lal
AMY oe lg og a a La il
Go—sl Lay js see LL (igs J
ty gy cit bY Leon Led dd
4 AYES Mill yas YY J ual! ode gi a pall ja J glial

Ul (7-12 6-12 5-12) I yall ala g 55 sl

Tahal Lay sgeall ol Ly yoy agi gf J glial 4 Se 13-8
NY Secu Luli dy yar ja ay Jac uy
Cia shoal! Ligh § Lad of 5 paliscall ol gs Clreall y
Opps pte ALIS Jatny Aol jill Soticall § dyLull
Genta Claes slat ad ep neal Y SLB
Aaa nig agli

Asli) 8 sal
Gail y Git pl

: zal :1-9

L2Binpeiddiagn, “Trio
LDS Lo ake (LG yy at)

Ay lane SS yp LILAILs (%3)
Ls dota 4 i

pL gill Le gta Lal

aah ALS ae

(3) DLS A aN ay el od

Canad Li a LYDE tal
Hales coll Gill) alli gists 4aLtciuy!
Baye Late A sgeall pd Gl al

A Hasta gay 1 jol) G Sadine Cd pS;
polly pine dycaily 4621 cai
Rabe Bae DL glial ayy 5h BL jot!
Aygp pacall Gisalh pti Lag (150) Crauedy

"Ay pall ll yaad Cath ae) CNL

== (75) ey ¢Uss aa KA BY

9.1.1 (b)

9.1.1.(c) Expatriate

Expatriate employees of the
CONTRACTOR, its contractors and their
subcontractors working in Exploration
operations shall be exempt from all
personnel income taxes and similar taxes in
the ROY during Exploration operations on
all income or reimbursements paid by the
CONTRACTOR, its contractors and
subcontractors on all income from any
sources outside or inside of the ROY.

employees of the
CONTRACTOR, its contractors and their
subcontractors working in Development and
production operations shall be subject to all
personnel income taxes and similar taxes in
the ROY as of the date of the first conversion
of the Agreement Area to a Development
Area and thereafter on all and any personnel
income paid by the CONTRACTOR, its
contractors and their subcontractors in
respect of Development and production
Operations from any sources outside or
inside of the ROY according to the income
tax law in force in ROY.

9.1.2Income Tax

Any and all taxes to which the CONTRACTOR
is subject under the laws of the ROY that are
measured by income, profit or turnover are
hereinafter referred to as "ROY Income Taxes".
For the purpose of ROY Income Taxes, the total
taxable income of the CONTRACTOR with
respect to any Tax Year shall be an amount
calculated as follows:

(i) The total value of all Crude Oil (determined
as provided in Article 7.3 above) received by
the CONTRACTOR in such Tax Year
pursuant to Article 7; plus

(ii)An amount equal to the CONTRACTOR's
ROY Income Taxes.

If the total value of such Crude Oil received
in any Tax Year by the CONTRACTOR as
set out in Article 9.1.2 (i) above is equal to
zero, then the CONTRACTOR shall not be
required to pay any ROY Income Taxes for
such Tax Year.

9.1.3 The MINISTRY shall assume, pay and

discharge on. behalf of the CONTRACTOR,
the CONTRACTOR's ROY Income Taxes out
of the MINISTRY's share of Crude Oil under
this Agreement.

fo

Agreement Block (75)

gM lies SglGdl ite oy pile gall ies tt 1-1-9

Cihglaally ulichall Gal all One agal shila y
Jao) Hl ye ages Ge LISA
cob Abad) il jac y all Gaus Leola
Chicy gill J Jeo) ye 4ulLuisiny!
ptal sling al gliey Sgliall ud (0 de giaall
TIE ptleas Uf Ge ddall gle Ghlll

Agia day sqaall dala gf

Aa sles glial ila oy pile gall ued 1 -1-1-9

eek gdec ob ulead GLa Gye pagal glia y
GS Gail ya El gl geal cLuYl » dyaitll
geet Sally daa ge Lal
AS SS Ge Llc Agia 2g) sqeal
cele ll any Liky Xa Maia Gl aya
AAW gle dda dy pe gly ddall Jals
atsl sting yl gldey glial Ud cya de ghnall
gat) Clay Gey Lad GlLall Gus
TALS J dla plies Uf os cLayly
Goh DL 2 shad Ag geal
Aghagl 4 5 sqanll of S38 Jal) ail pace

pedal Aye
Ugh qaeds cpilly Leia cel of Gal wall SS of
clly Aahel yy geal ol 98 cin. gat J lial

Bg fecal gh dda gle gluta iy

34

: Cages ld dla cul
Al ae a pily “Agel Lay gqaall doll
So ileal gli OLS Ligkeall 2 sqeall Jaa
Hie phy Glad Led ty yucll ala Syl

TGA gall le djlutial ally Lalas dy yun

Vague Gia yay Bataadl) Laill glial (1)
alll Laidll gllaay (ete! "3-7" salt
Miall Ab od glial ale aan gill

Sal 5 (7) Sotall Ginka Ay pact

gal" oy Lia Leal

La rseeall cal paal og shame Gta gl (2)
oes gill Lali Laiill allt Alay!
ph US Ay pate Mine A pd A glial dul
og seuy oDel (1) 2-1-9) Bala gd Oye
Lille J slid 5S) Gd Aiaie «I piwe
pba ds lye i a
Aggy yacall Lisl) Alte) Aybagll 43 5 gall

Gil ate ye J shal Gh pe o SLs Bl il sii 13-1-9

balls Cadell yy geen (pb dang ell Jal

ALAN adtll Cus Lginom us glial Ge Aus
AgLEY! oha putstlig

=

(75) ay gud aguas

2 :2-1-9

fe

em

9.1.4 Within one hundred fifty (150) Days after the
end of each Tax Year, the MINISTRY shall
furnish to the CONTRACTOR official
receipts evidencing the payment of the
CONTRACTOR's ROY Income Taxes for
such Tax Year. Such receipts shall be issued
by the proper tax authorities and shall state the
amount and other particulars customary for
such receipts.

9.1.5 In calculating its ROY Income Taxes, the

MINISTRY shall be entitled to deduct the

ROY Income Taxes of the CONTRACTOR

paid by the MINISTRY on _ the

CONTRACTOR'S behalf.

9.1.6 The CONTRACTOR, its Affiliated
Companies and their contractors and
subcontractors are exempt from all ROY
Income Taxes and all other taxes and related
taxes of any nature whatsoever payable in
ROY with the exception of the fixed tax as
stated in Article 9.1.1(a) and the ROY Income
Taxes as stated in Article 9.1.2 above.

9.1.7 Tax Statements
The CONTRACTOR shall provide the

statements concerning the calculation of the
fixed tax stated in Article 9.1.1 above, within
thirty (30) Days after each Quarter
commencing after the Effective Date of this
Agreement, and shall provide statements
concerning the ROY Income Taxes according
to Article 9.1.2: above, within thirty (30)
Working Days after each Tax Year
commencing after Initial Commercial
Production, and shall provide statements
concerning the personnel income tax as stated
in Article 9.1.1(c) above, within fifteen
(15) Working Days following the end of due
Month.

2 Bonuses

9.2.1 Signature Bonus

The CONTRACTOR shall pay to the
MINISTRY as a signature bonus, one million
United States Dollars (U.S.$1,000,000)
within two weeks (2) after the signing of this
Agreement the CONTRACTOR shall provide
to the MINISTRY an irrevocable Letter of
Credit issued by any bank in ROY, using the
form set out in Exhibit I of Annex “D”,
covering the full amount of the signature
bonus, payable on the Effective Date of this
Agreement.

ae

Aoreement Block (75).

35

sey Lays (150) amady Ale DS 5) 5 ll psi 1441-9
Ryan CY Lee ppty yy pate die DS lg
et paca Syl gia cats «dL
Lajopeed be ey pia Sad
DI le Aggy wel Lisl Aba diet
Diadiee ed hue YL IS Oy S5
peal y pall Ape y ctl peel

CN Luasyl alls fa ogi dle Ca Lat!

G52 G2 8 paced plata ade 2861-9
Bia dyad Apia Ly yy geal
shied Ge Aygt 8) jot) dad os

peg gliie y Antal) ails hy gl all (ny 26-1-9
aN atl pain eee Cre GLa Cys pagal shiny
Lag Mabel Gt pacll yg SY! Gall jul Als,
qigl Lal GesialSgl LgeSa ged
cle AAU day pacall Nacke cd giaall Ly) geal
(L1-1-9) Sala pi Lge Ga peeiall of a¥!
sal gle Ayia 4p gganll dy pte 138 orlel
wel (2-1-9) Ball opi Ugsle Lj guciall

roll dal Cald gt

lady Coola cild pp SSH asalty glad gis
(1-1-9) pd Lea tall 43,0 Sy pal
eet dee 53 (30) GHOLLN DLA odLef
AUB Gy LG Gs elt Lis ay dS
FinalSl Clip 2S pry LS ABLE! ode
Logs (30) cxDUM DLS odLel (2-1-9) rill
ERY) ony ey Ay pate die US lath gb ill
Cady BSN pgs p gy AAS y SY! og jail
pA US AA pte Goal dy pues Leclall
edLel (1-1-9) sill pi Ladle Geynaie
Aled cade Une agg (15) pte Aouad DLA
Glia yg

27-1-9

Neorg
zai date 1-2-9

esti jy ar) gee
EAN 99 Cum 1993 (1,000,000) cipal
(2) cae send DLS AySy pil Beta GLY sl
a Lay! oka te eA gill ps
dLidel GL bs 8 jp gt idl
ge Ly gl Gee | yalne yall dt pe
(3) Blah Slat A_phagll 2 y sql
Ge Jas Legiy (a) Gala gf tye Uy puaiall
cdg! SLitl Ges 15 ast gpl adall Al pe ao gill dain

_ re

(75) afy ¢ Usd Galt

i
{
i
i

9.2.2 Training Bonus

The CONTRACTOR shall pay to the
MINISTRY, within thirty (30) Days after the
start of each Year starting on the Effective
Date and each anniversary thereof during
the term of this Agreement, and any
extension thereto, a lump sum of one hundred

b Saya) dale 2.2.9
(30) Gs—DE DLs 55 did gir
Viel y is DS slay ye Lay
Goe D8 dis SS, ail au oe
Cis Lgl oat oly Lali 2
(100,000) iti Atte » yay L_alleal

Saal LY gl CY gd ee IY gt |
i vaya dS Ls Ay i
Wha gs B59 gp ated Gaile» al

thousand United States Dollars
(U.S.$100,000) for the purpose of training
‘Yemeni employees of the MINISTRY and its
Dependent Units.

9.2.3 Institutional Bonus
- The CONTRACTOR shall pay to the
| MINISTRY, within thirty (30) Days after the
start of each Year starting on the Effective
Date and each anniversary thereof during the

{ term of this Agreement, and any extension “ fi a A
} thereto, a lump sum of fifty thousand United sla—ip Lay (30) G08 DLs

i a Sy La ay LS
States Dollars (U.S.$50,000) as an ea 7 dS pi Onas Laat ay 5 oo
“Institutional Bonus”. gi DL sy ity od a 5

{ Ag ans

9.2.4 lopme! US
The CONTRACTOR shall pay to the a Apology! Asati da 24.2.9
MINISTRY, within thirty (30) Days after the ,i__u 3. J 5s——ll J ital gin
start of each year starting on the Effective jad Likes Luclaiay! dail! aed dais
Date and each anniversary thereof during the Nol IY 53 Cee LV gd (100,000) i
term of this Agreement, and any extension 23d cLags (30) ODS DLA dug ail Banta

Fa DS pi yng ill Ge +

thereto, a lump sum of one hundred
thousand United States Dollars Dis gf AY! ode Ga DA Lt
lad add ool

(U.S.$100,000) as a “Social Development
Epaghaills Ci gall Lad lene 252-9

$ guein'gall aoa!) Laie 3-2-9 iL
Qa 5g gl a gia
Cite! ile aaa p02 Laas
1.99 (50,000) Gl 4p saad 9 x8
Ball OLY ol CGY ga Gee

Bonus”.

9.2.5: Research and Development Contribution

9.2.6

{ The CONTRACTOR shail pay to the

MINISTRY within thirty (30) Days after the
start of each year starting on the Effective
Date and each anniversary thereof during the
term of this Agreement and any extension
thereto a lump sum of fifty thousand United
States Dollars (U.S.$50,000) as a Research
and Development Contribution.

velopment Contribution:
The CONTRACTOR shall pay to the
MINISTRY, within thirty (30) Days after the
start of each year starting on the Effective
Date and each anniversary thereof during the
term of this Agreement, and any extension
thereto, a lump sum of fifty thousand United
States Dollars (U.S.$50,000) as a "Data Bank

Bj oll bye Jol dl a yy
ad gly Als Cd ye SL
Cet JY.92 (50,000) Cit Cipuued 2 jad Liles Ql
Legs (30) GAD DIS Saadall GLY gl HY ga
AS pi may Lit Gey gL 3 pe ol
ASU) ods Bae DS Ae A
Copal Leal aes Lgl aaa! DLA J

gh y

pSikagleall dis yy ght Lidl :6-2-9

Boj gall Gye gl ial) aby hy
td oly Ally Ad ys Ls
0 JY 59 (50,000) Gill crguuad o af Calis gl
class (30) GPE DIS Saad GLY gl GLY ga
Bae DS dis SS ah ay SLadll Ger Ud Gye olathh
Fables Lgl aya cof (LS gf ASU! oda

i
1
|
|
j
i
|
|
|
]

Development Contribution". Pile gheall dliy jy ght
{ 9.2.7 Production Bonus + plyt dads -7-2.9
The CONTRACTOR shall pay to the Leki Ra 272-9

Lia ba) gt CL cindy ll dyad ada
etd ¥ ol__ish So_aall @L__ ty) Ya
Bo pital § pot aall ay tide gl Ge ey

ee, Cae

MINISTRY the following production bonuses.
The rates of production specified below shall
; include production from any sole risk

Agreement Block (75) 36
ya Ni eb ljy I Ga

projects of the MINISTRY except if the
qua) iS Ld de

CONTRACTOR exercises its option to share
in such sole risk production, and only from the

initial date of sharing.

ro

e-

f-

A.

One million United States Dollars
(U.S.$1,000,000) within Thirty (30) Days
after the announcement of Commercial
Discovery.

One million United States Dollars (U.S.$
1,000,000) within thirty (30) Days after
the first date when the total average daily
production of Crude Oil produced and
saved from the Agreement Area, and not
used in Petroleum Operations, has been
sustained at the rate of twenty five
thousand (25,000) Barrels per day for a
period of thirty (30) consecutive Days.

Two million United States Dollars
(U.S.$2,000,000) within thirty (30) Days
after the first date when the total average
daily production of Crude Oil produced
and saved from the Agreement Area, and
not used in Petroleum Operations, has
been sustained at the rate of fifty
thousand (50,000) Barrels per Day for a
period of thirty (30) consecutive Days.

Three million United States Dollars
(U.S.$3,000,000) within thirty (30) Days
after the first date when the total average
daily production of Crude Oil produced
and saved from the Agreement Area, and
not used in Petroleum Operations, has
been sustained at the rate of Seventy five
thousand (75,000) Barrels per Day for a
period of thirty (30) consecutive Days.

Four million United States Dollars
(U.S.$4,000,000) within thirty (30) Days
after the first date when the total average
daily production of Crude Oil produced
and saved from the Agreement Area, and
not used in Petroleum Operations, has
been sustained at the rate of one hundred
thousand (100,000) Barrels per Day for a
period of thirty (30) consecutive Days.

Five million United States Dollars
(U.S.$5,000,000) within thirty (30) Days
after the first date when the total average
daily production of Crude Oil produced
and saved from the Agreement Area, and
not used in Petroleum Operations, has
been sustained at the rate of one hundred
fifty thousand (150,000) Barrels per Day.

Aoreement Riock (75).

geo 9 by 9 dl 8 ysl A
“AS jute 1491

C4 N94 me 199 (1,000,000) ciple vals
OM DE DLS Ady Lys wl Boca GLY gl
ap Je GUESY! Ge DEY! ict Lew (30)

3Y.83 (1,000,000) cip——as aly
Stal) CL gt CY Go et
Lay (30) GU DLs Ly pt
TUG plas yt dane sia Cog l Gey LG gl oe
4 tly ii pL Le pn
Cal ylaall pb pada pat y AGwIY! Ailes Que

bMS yy te y Lined Jains ric Lay sill
Lag (30) GxDU G2 aptly dey (25,000)

ASN G4 Cae JY99 (2,000,000) cyate Cynitl
Logg (30) ADE DLS ysy pat Baatall CL gl
daa gis gla) cry td aL sf ey
etna iid pall Let pop al Lay
gg pall jb y AMY) Lis Ge dy
) aN oped aes vic Lady sill col seal
Laga (30) cot 5 sill asl gd dee (50,000

CIN 99 G+ JY99 (3,000,000) csate ADE
CpG DLs 4s ait Ba adall GLY ott
glial ad @ Li dil a Ley (30)
Gall LAM Lai pag cL BY) Le gin
gh pascal) ye y Slay! Ailes (ya 4y Jadionall y

iM yntany ined ara aie cal y sill CyLaall
Las: (30) ADS 5 sill p gall cod oe yy (75.900)

AY Gt Come JY! (4,000,000) cyte Lal
OG DLs Lag ail Badal OLN al
e-—tee) rl fat i any Les (30)
Gaia) plat) Ladi (po gall Lay Lp gia
aie g AY Cis Gs 4 ely
4 —aly fall GL deal dp al
de (100,000) I Ais dries aie
Longs (30) Coase ce DO 5 il ay ad
—+ J¥54 (5,000,000) pals Aad
Ay eV Baal GLY oll CY gs
sf aay Lay (30) G2 DLE
Jaiiasdly gi ial pall Ladi pay all LSI!
Chybeall pf prdtedll yb y 4MlBY! Ailaie Ye Ay
” a

(75) oS 6 Ube au

-G

oy

1
|
{
{
fi
q

i
{
|

for a period of thirty (30) consecutive
Days.

Each of the production bonuses are to be paid
once only.

9.3 All taxes, bonuses, and contributions referred to
above in this Article 9 are not recoverable from the
Cost Oil under Article 7 of this Agreement.

ARTICLE 10
OFFICE AND SERVICE OF NOTICE

During the period of this Agreement, the
CONTRACTOR shall maintain an office in the ROY
starting within thirty (30) Days after the Effective Date of
this Agreement.

All matters and notices shall be deemed to be validly
served on the CONTRACTOR if in writing and delivered
to the office of the CONTRACTOR'S General Manager
against receipt or which are sent to him by registered mail,
telefax or telex.

All matters and notices shall be deemed to be validly
served on the MINISTRY if in writing and delivered to
the MINISTER'S office in Sana'a during regular office
hours or which are sent to it by registered mail, telefax or
telex.

Any changes in the address of the CONTRACTOR’s
office or in the individual empowered as General Manager
shall be notified to the MINISTRY at least ten (10) Days
prior to the changing date.

ARTICLE 11
CONSERVATION, PREVENTION OF
LOSS AND ENVIRONMENTAL SAFETY

11.1 The CONTRACTOR shall take all proper
measures, according to generally accepted methods in
the Petroleum Industry to prevent loss or waste of
Petroleum above or under the ground in any form
during drilling, producing, gathering, transporting,
distribution and storage operations.

The test Crude Oil produced from any well(s) in the
Agreement Area is the property and the
responsibility of the MINISTRY who will dispose of
it freely and separately.

The MINISTRY has the right to prevent any
operation on any well that it might reasonably expect

uld result in loss or damage of the well or the Oil
oes field.

Agreement Block (75). 38

aN ped y Atle ree atc cd ighy sll
Cass GU 5 pil a yall 24 Se» (150,000)
Aglttie Le y3 (30)

5 La i ol 4a ds
laid Saal

t——atiall ledl_euall y ial y Gut] »_—acall JS 33-9)
Aid (pe a fs AW 8 oDLel (9) BL pd Lgl
ABUBY! 05a (4 (7) BaLall 64 dle Lc gualal! ils!

5 yall baal)
HUEY fay qisal

AAS Tahal Lay sqanll pf Lise AIG Gf sll gle Guat
Coe Lag (30) CSG DE Sal! Hn ees lay ABU! ode 5G
» AAWBY! ode UG a6

Vayrnen Lynd deli 9 ited CI LAY y yp AN eee
still Dr As ed Cal a 1) Jy dal
OSL

Vayne Lagat deli ied Cd Lay yy ct als,
hela DLS elaine jolt ihe ol) Cubs 1 Bf jg ll
a scall ap lly A Cale I gf pad shes ea ll gat

Stel of uStintll sf

shield Uys yas Cal pst ol J Usldall Ce Uf gle og Cl yas 4
Bye DS 8) jl! Ley LG Cagee aa giall ala o yuna Godt
all 15 DS EY! le al (10)

te Ajslat) Salat)
Ail Ledkeay 5 slucl pay desl gle Uidlal

4 SU) ysl Lis Lay of gli) J de 1-1
Helical opi Aafiall y Lilo dices Ml yl! ilu ll Ly
Gh cid of Fgh dole gi Jy sill a gual Aly sll
a gf Cl! sf ial bbe lth USE gly ya Vl
OAH J a js of queef
JOM Ls) hag Zatiall pall bait) cl ys
pal piaue Canty 3) 5 gll Use 6 955 ALY dilate 4
coh 55 gil) gail) ole Lyk uci Ga Ll pill

Ba pile 8) yuan y

YAY pe Lhe Af ais gd Gall ipl,

GG gas Malar) oda of cl gies ula gle oli Cull g

FO SND din J Sb GE tbh ag
ea — (75) oy e LS Aa OM

|
|

11.2 Upon completion of the drilling of a productive well,

the CONTRACTOR shall inform the MINISTRY or
its representative(s) of the time when the well will be
tested and of the production rate ascertained.

11.3Except in instances where multiple producing

reservoirs (not in pressure communication with each
other) in the same well can only produce
economically through a single tubing string,
Petroleum shall not be produced from multiple Oil
bearing zones through one string of tubing at the
same time, except with the prior approval of the
MINISTRY or its representative(s).

11.4 The CONTRACTOR shall record data regarding the

quantities of Petroleum and water produced monthly
from each Development Area. Such data shall be
sent to the MINISTRY or its representative(s) on the
special forms provided for that purpose. A report to
that effect must be submitted daily. Daily or weekly
statistics regarding the production from the
Development Area shall be available at all
reasonable times for examination by authorized
representatives of the MINISTRY.

11.5 Daily drilling records and the graphic well logs must

show the quantity and type of cement and the
amount of any other materials used in the well for
the purpose of protecting Petroleum, Gas bearing or
fresh water strata.

Any fundamental mechanical operation on a well
after its completion, must be approved by
representative(s) of the MINISTRY.

11.6In the course of performing the Petroleum

Operations, the CONTRACTOR shall comply with
and ensure that its contractors and subcontractors
shall be subject to the laws, decrees, and other rules
and regulations with respect to environmental
protection and safety in the ROY, and the
environmental rules and regulation applicable in the
international Petroleum Industry, including, but not
limited to, conducting environmental impact
assessment studies prior to the commencement of
any Petroleum Operations, within the Agreement
Area.

ARTICLE 12
CUSTOMS EXEMPTIONS AND EXCHANGE
CONTROL

12.1The MINISTRY, the CONTRACTOR, _ its

contractors and their subcontractors shall be
permitted to import from abroad, and shall be
exempt from all Customs Duties and related taxes
with respect to the importation of machinery,

JR. poreement Block (75) 39

SFL ja ashy glial p sip Aptie hy yin GLSiul ale 22-11

ZLB! Janay pill LSS! ac ya Ge (Lynd) Uglian
LAY! AS Gs 13S y final

tol natil Ligd Ge Say Y yp Lal obit 23-11

Boake Ailey Se a gt
YY pl) NS 8 ML gi ete Lat call yg SY pl
4G yl gall Ot aly pee Slant
Cit Ga Jy pl ¢L ty jy a
deal g apc lari Sy idl dla Saad
Sg mnaal) wing Y) aunty Cody gd yin gall Que
BN 39 ti ns 1__iftl po, le

(lasting) Letinn sf

Fala OL ttl das of Ul idl Qe 14-1

og gl oll Jy pd LS
octal oka ou iy A yeti Ais JS ye
ey gy el) Lay! (ple Ball
(—_gafied) L—_ngtinn sf 815} --_1}
AyiLeaa Du dpouilley lds pa gy py sii delat pay
Agedtll Ladabe yee LOL Lala dye gel y Lae gill
ASL, Lginal yay Lguend Cate giall 8) jl) gfe jay

Apaliall CGY auae cel [glans (ye

Jetall Ge Lag Mel Lt og SS of one 35 “LL

coe TH Na LY heey Lh lay ay
erties pil ob ge yf LS cle y Ciel! & gis LS
alyall sf stall Alla sf duly sal) citiglal Maal id gt

As d

dey sll AS tSeall Lgl) aig pla gh Agua Aylee cel y

(Lest) Bia Ai ya dele 04S of cons LY)
coer

ms pgsl shies dal slins Af Geary SyLiall ajith 16 -11

Shed 5 oh pal hla
CA) ill g sl pill & peels A_al sll
4___ibeiall (5 p31 ceil yy a lly
el silly Label yy sqeall pd LDL! y Aiull Ayla

Rady fill Helical pi Ler Speed! dill Lalit y

sail call ya NS Ge ety Adel
ool Cd all AY ag Ll pay
ASUS Milais Ub) of Aly sy Ghee YL

ais: Att) aL)
AB le A My 44S gl) cp lieyt

gly 4a pling Sh idl g 8) jp HM eet 2-12

Zo a pk Gh ge
4S yea pp) 9 + op ts
ated Cg ek Gt | lly

cj ly to ely ceo of ils 24

od

(75) of) eles Ll

equipment, vehicles, _ materials, _ supplies,
consumables, and moveable properties, to be used
solely in the carrying out of Petroleum Operations,
under this Agreement.

Foodstuffs may also be imported, provided their
Customs Duties are fully paid.

12.2 The exemption stated in Article 12.1 does not
apply to any imports of materials if these or
comparable materials are manufactured in the ROY
and may be purchased locally at a rate which does
not exceed ten percent (10%) of the cost of the
imported goods prior to the addition of the Customs
Duties, but after adding the cost of transport and
insurance.

12.3The CONTRACTOR, its contractors and Their
subcontractors shall have the right to export free of
Customs Duties and related taxes any material,
equipment and goods which are imported to ROY for
the purpose of the Petroleum Operations irrespective
of whether they were exempt or not from Customs
Duties and related taxes according to this Agreement,
provided the CONTRACTOR notifies the
MINISTRY of such exportation.

12.4 There shall be no license required, and the
CONTRACTOR and the MINISTRY and their
respective customers shall be exempt from any duty,
tax, fee or any other financial impost in respect of the
export of Crude Oil under this Agreement. Subject to
any obligation under this Agreement to sell
Petroleum to the STATE, the CONTRACTOR shall
have the right to freely (except for those fees and
charges which are normally paid to the
GOVERNMENT agencies for actual services
rendered by the GOVERNMENT agencies) export
and sell the Cost Oil and its share of Production
Sharing Oil.

12.5 The CONTRACTOR, its contractors and their
subcontractors shall have the right after receiving
approval from the MINISTRY to sell any materials
or equipment or goods which were damaged or used,
and thereby became non-serviceable, and which the
CONTRACTOR or its contractors and their
subcontractors respectively classify as scrap or junk,
in the ROY without paying Customs Duties and
related taxes,

12.6 New materials, equipment and goods, or used but
serviceable materials, equipment and goods, that are
surplus to the Petroleum Operations under this
Agreement may be sold outside the ROY after the
MINISTRY 's approval following exportation or may:
be sold within the ROY provided that for any sale in

A _ Agreement Block (75) 40

AL iad c_Sthaally cctala aly cal yall y
oh cgeciing Aly fall Cally Lill Lad (galadiuly
Agusy!

FS poll p gus ll abo de pty AS gall a) psa (Sang
Sally gic.

5 Hill pi 4 ale Goyal! elie Yh og pay Y 22-12

SN gall (ye Ciba yghauall a cpl gle Salall 038 (ye (1-12)

cod ae UI AL ol gall gf ol gall oda Cadi Cals 13)

Oe dbs Y chamay Lyles Wel yh Sarg Aadell dy yqaall

Ak bay gisnall ailacadll AIS Ge LILI (%10) 5 phe

Ais agli AiLacs) any S15 AS peal) agua Mio)
. 3

CO pagal sing Aa sling J ell 55 as 13-12
ell eb oy yell bale} GLI
Cane gf abe Ll ul pace ye Lega ppl Loy AS peal
Ashe La sqeall I) coy gid gil es J
ES ol ype Ly sill GL deal Gaal
FS peal yl Qe nd df ie
4 lBY) oh 4g) Lith Lg Ala Gal pall I
ANS Ge 55d) eth gli oy of Uy

A sles Yass! —S gl dL_—ia Gp Si 9 14 12
Clea) iL 5h 5p My gl all «nay
Aap pain J AS yam pny gl Ge de
Filete 5 al Lath Gal dsl sf cay of
Aa hs os yg pl AD EV yay
3 —Aal) a—$al ph 5 al of BL_—el je
ghia of Agi) ob Cam gay LI
HTS y pga yl AL olin) jal) yruoill 8 Gall
pst ghd Claas Uilie dye Soll Glgall Bale abs gil
AaB (ye Asem y AMS Laid any putes (Cilgall ult gy
(Cty 8 AS Lt

C——t egal gn 4a gle y gl ell Gay 25-12,
BN jl) Lil yo eagle aes GLa!
ghey gf lee gf ap A
Cacti 9f Cuil ab yy Si pl Lyall Ly yggeall gf
lexi dos a a 5
Ladle oka cs pgsl slic gl Astin gf sli! iin y
Gah pacall 5 AS yaa 6 you I eda C199 AU sf Bay-d
“gp lula

cet acaall y Cla eall y S2grall aly all a Gp Se 26 -12
Jj SY Lgl Mek all aly a a_i f
Agle Ge Mant lady ciloud y lao dalle
1 gg Lge YI 0D Cap yey fal Chan
Sag gf We yracd aay Liesl dy sqeall ¢ 1d 3) 59
say Of Mey yt Liat La yeeall ale i Lge

—

(75) aly ¢ Ud 48st

J@.

|
|
|

the ROY the purchaser shall pay the applicable
Customs Duties, taxes or imposts, if any, except if
sold to the MINISTRY or one of its Dependent Units
or, with the MINISTRY's approval to other
companies enjoying substantially the same customs
exemption as the CONTRACTOR.

12.7 In the event of such sale under Article 12.5 or

Article 12.6 above, the proceeds from such sales
shall be divided in the following manner:

The CONTRACTOR. shall be entitled to
reimbursement of its unrecovered costs, if any, in
such material or equipment, and the excess, if any,
shall be paid to the MINISTRY. The
CONTRACTOR's unrecovered costs shall be
reduced by the amount of such reimbursement paid
to the CONTRACTOR.

12.8 For the purpose of implementing this Article 12, the

Customs Duties include all the imposts and taxes
(except those fees and charges which are normally
paid to the GOVERNMENT agencies for actual
services rendered by the GOVERNMENT agencies)
levied for importing (or Re-exporting, if applicable)
the said materials, equipment and goods.

12.9 The CONTRACTOR, its contractors and their

subcontractors are exempt from the need to obtain
import and export permits for materials, equipment,
machinery, and goods required for their activities,
and they will be exempt from paying concession
Toyalties to Yemeni corporations or companies.

12.9.1 Every foreign employee of the
CONTRACTOR or its Affiliated Companies
or its contractors and subcontractors are
permitted to import from abroad, exempt from
Customs Duties, a reasonable quantity of
household goods, personal belongings, and a
car to be used only for his personal and family
use. Whatever an employee imports may not
be sold in the ROY except and after Customs
Duties and related taxes are properly paid,
unless sold to another foreign employee of the
CONTRACTOR.

12.9.2 In order to implement Article 12.9.1 above,
Customs Duties shall have the meaning
stated in Articles 12.4 and 12.8 of this
Agreement.

12.10 The CONTRACTOR, its contractors and their

subcontractors shall be exempt from foreign
exchange controls in the ROY, with respect to their
activities under this Agreement.

12.10.13 The CONTRACTOR, its non-ROY
contractors and their subcontractors shall

4h, __ Agreement Block (75). Al

FS yaad gan lh Lata) Lay sgeall pg al
dle ae cay of ual bas gf Aa cil jaa y
oo oSl AS 2 J Anil Ugtlany can gl 51 joll tga
ei al AS jal Celio yh Qui Qc

DS gle 5h 55M Ail yo any alld g Y she Lge bey

Bala J (5 -12 ) Balad) gle ols aus ogl & ghy Mlle 6827 -12

cole pails Lana AH Clatle Gli ede! (6-12)
egllall gal

Vai pt Gall J all 6 gS
ay Cf ba fill ps NSS
ctl y Cla eal gf ol all dL Gy
aidi_iny 3) 55—l gb __y cay J
ATS Gola Jalag Leg glial 30 fies 8!) Casi sal
Gi sliall & ginal! ny gall

Get Gaal 2 Y 1S yea ap ll e__t : 8-12

Al pall g zal »—ill aan (12) Soll oda
ga gt aga y pg ae ll SL Jae)
dl clas Lyte Lge Sal GL gall tale
Aaa ily Qed cL gall dt Lg ay
pasa Bale} gl) Jyh ad Gy ay Lgl.

eile y Calanall y 3h gall A (Ly shar GIS 153)

By gece Cee LM (ys agal sting Aulstiey lial) pds
Jnailll y ol yw Gags! 3 te agli
FU il cally YY y Cael y of pall
pia CA hi C43 ye Osinpn agit LS cpgi ty

Aging CAS 2 J Ciluayall jell

GALA glial (gil gua yee Cale ya USI aeey 21-9212
Ons ptalgliia gf As stie sf Last) ails a,
04 Ogedingy ZILA Gee ol yw! bl
CLAY ue A gine CLS) AS yea p ge ll
admaly 6 ung Apadstll Cilsalall y cpl jill
el wy! ok aiid Oy Sy of a jit,
LS Ad pal y aoa gall Sed Lei OU
AUS ee Gila gall 03 y ghey Le of Lal ely
age aad oe Y) Gall pi day jpeY
eb bae cl jaca Ge lpSon gd Lay 4S peal
wOsliall ald SAT cpstal cade gal Uggs All,

oda (ye odtel (1-9-12) 6 ill Gul Gal ey :2-9-12
Bal gl) AS peal p gun Il p pepe spay BaLall
ob Gs (8-12) 5 (4-12) oss) 4

Dele Lily Lay!

29-12

Sad oe LM coe peal ay Aang Ushi pins 110412

val —2Y (g. ¢) g—i th le EI
AUY! odg! Udy agile) Las jlas

Cs pal shia Aa slie yg ial) Jey 21-10-12

a (75) 8) eles As)

supply all funds necessary for their
operations in the ROY under this Agreement
in freely convertible currency from abroad.
The CONTRACTOR, its non-ROY
contractors and their subcontractors shall
have the right to buy Yemeni currency
whenever required, and the conversion shall
be made at Yemeni banks according to the
official ROY rate of exchange at the best rate
officially prevailing in the ROY, which rate
shall be at least as favorable as the rate
available to any other international
petroleum company conducting similar
activity in YEMEN. The CONTRACTOR,
its non-ROY contractors and their
subcontractors shall have the right to make
payments directly abroad in foreign
currencies for goods and services obtained
abroad for their operations in the ROY under
this Agreement and to make such payments
in accordance with the provisions of this
Agreement without having first to transfer to
the ROY the funds for such payments. The
CONTRACTOR shall have the right to
maintain abroad one (1) or more convertible
currency accounts in international credit
institutions of its selection. The
CONTRACTOR shall have right to pay
abroad principal and interest on borrowings
to finance any of its Petroleum Operations
without having first to transfer to the ROY
the funds for such payments.

12.10.2 The CONTRACTOR shall have the right to

hold United States Dollars and other freely
convertible currency in a bank account in the
ROY if a bank account of that kind is made
available to any international petroleum

company for any purpose.

12.10.3 Subject to Article 17.1.1 below and Article

9.1.10) of this Agreement, the
CONTRACTOR shall have the right to pay
its expatriate employees working in YEMEN
in foreign currencies outside of YEMEN.
Such employees shall only be required to
bring into YEMEN such foreign exchange as
required to meet their personal living and
other expenses in YEMEN.

12.10.4 The CONTRACTOR shall have the right to

receive and retain abroad and freely use all
funds received by it abroad, including,
without limitation, any sales proceeds from
an authorized assignment of its interests in
this Agreement, the proceeds from the sales
of its share of Crude Oil exported, and

oh] (ily 4__aiagll a) sqeal
AM ae
gall aay gst Gs Ja gall
ss Lis 4 Leal oy
A iadl Dy idl pf d-ayaill egy tS
Agel ay seal pus lh Gh peal peas can,
ty) ee ly
4—tall Aa seca - i ait
Todaall jell Ge ds GN gills
e3—tid—ale Jy Sp
shield Gas, ally a tall Gy
Cathal pe Cylal—all Gs 4a she y
CDLaayy @ LA! yd 8 the | ged
gil ela y as) Joti aaa
pliglel c yall pi Ligle yylneny
ohamgl La idy Asia Ay gga i
Lis ce gis all At aya ay A SLL
Ny 558) of Gyo Lily! odo pl_sa¥
Agia yy gqeall oy} Yl cite gia
ZOEY pl ifn: of 9 Lgayy Jsliall Bay
G5) Oyyaill AYE CdLey SI gf aly Gila
US 0 Lid! Guus Ayal GLA Gauge
Balldy ag pill Gubaal ory of Ustad Gay
93 Ay Sill Attlee ye gl aya Gaal SY!
ALG allie dasa Yl La jhe oy Si ol

Aged 4p sqaall ol) cile giaall

Gliws (pd baits Gf lial Gay 22-10-12
ALY gp Lge gy ggcall i Ss
Boyen Adee Af sf US yall Baad GLY sll
Claw Cpe & gill ALIS GLS 13) La gacill AL
GY Agalle Jy ys 45 ob LY La pies Sil
Uae

-9) BaLally Lil (1-1-1) BaLall lel yo ae 23-10-12
aay of A sliall Gay ABBY! 038 G4 (1-1
Gaile yall ¢ Lal) dd ia COLL
eV Gm OSeery cael od Oalelall ila!
FAeall Glatt) Lib ye je Quis pall
Agha ZU) ay gall ALG Ae 1
GSM Apeedl) Culiiill y Lidge) Cy lee
Cdl ced Le SU

Sot__iin Yh y Leal J gl tel Ga 14-10-12
4 yyas plasty @ jal (a
ge ge el El
Catle Af ayant (yyy Ald ogi Ley cg Lh
oh pf dallas Ye 43 ¢ yous J jg ay
LAY Li Ge dee ay Glaile 5 daly

\ Av proceeds received by the CONTRACTOR 44 cx still pital Cilaile 1385 «prod KO
Sf"

Zz (7B) ok ye lbs AS nm

Aoreement Rilock (75) AD
from any sale of equipment, materials and
goods permitted as described in Article 12.7.

12.10.5 The MINISTRY or the GOVERNMENT, or
their designated purchasers in the ROY, shall
pay the CONTRACTOR abroad in United
States Dollars for any Crude Oil purchased
from the CONTRACTOR, including Crude
Oil that is requisitioned by the
GOVERNMENT pursuant to Article 19
below. The term "abroad", as used in this
Agreement, means outside the ROY.

12.11 The CONTRACTOR, its contractors and Their

subcontractors shall pay Yemeni contractors and
suppliers of materials manufactured in the ROY, as
well as importers of equipment, machines, and
consumable goods, in Yemeni currency, which may
be obtained according to provision of Article
12.10.1 of this Agreement except in a case where
the payment should be paid by foreign currency for
the need of services and procurement.

12.12 The CONTRACTOR, its foreign contractors and

subcontractors, as well as their resident foreign
staff, shall have access to the duty free shops in the
ROY.

ARTICLE 13
ACCOUNTING BOOKS; ACCOUNTING AND
PAYMENTS

13.1. The CONTRACTOR shall maintain at its business

offices in the ROY books of account, in accordance
with the Accounting Procedures in Annex “F” of
this Agreement and according to the accepted
accounting practices generally used in the
Petroleum Industry. The CONTRACTOR must
keep such other books and records as may be
necessary to show the work performance under this
Agreement, including the amounts and value of all
Petroleum produced and saved. The
CONTRACTOR shall keep its books of account
and accounting records in United States Dollars,
which shall be the controlling currency of this
Agreement for cost recovery, taxes and other
purposes, and in Yemeni currency for information.
The CONTRACTOR shall fumish to the
MINISTRY or its representative(s) monthly returns
showing the amount of Petroleum produced and
saved. Such returns shall be prepared in the form
required by the MINISTRY or its representative(s)
and shall be signed by the General Manager or by
the Deputy General Manager or by a duly
designated deputy, and delivered to the MINISTRY
or its representative(s) within thirty (30) Days after
the end of the Month that covers the return.

Sa doreement Block (75)

Ad -—- (75) af) ¢ Usd 48d.

Led cpasnall gilazaally ol yall y Cilanall beans
(7-12) Balad) cgi Gaye gh LS

Cg Stal gf La gSall of 55g dss 25-10-12
Fgh Ly) gqaall yi Lgl oe Gye!
QS. I baatdl GLY gl GY gay dyliall
ranen| 4g Sie ald Ladi pW @ Jal ood
a ee dele col gia) alll aia ll 98 Ley
allan of oLial (19) SaLall Lidy 1 sSall
OLA cp padine 9A LS "ela pi" ils

aad Ay sqaall 1S play AY!

Oe pgs ging 4a sling Jol all ada 201 12

Vg mall Chg ally Cabell cyl gl all ght
F_Leally pied Ly gqaall d ai_el
Cha eall yi y gi wall HSS g Asal
gma) aig gill y AO LI Lally YY y
TBLBYI oh Gs (1-10-12) Salad al Say Lise Ute
Tysin) Lbeally aball 695s lun gay gill dllall olay

Chay gly ciLeadll (pl) Aplall

LM (pe Alay rita Aad plies S slid eau 12-12

Bal) Spell ce of pally Cypaall Guile aguill yey
Agiaall 4a) sqcall (of

pie Aaa 8 sLall
ils ghaally dyuteal - cilybuall aids

Lee lds ay Sgt all pp
AN (s. &) gpd he 1 Ss
4d 4 alo Hel 5a Lay

Fle Lisa Lg Sp eel 9 I gall
ay Aly Sl) ile Li all A
be gana Le Us pA! clay dll haa of
cect eg YI oh ath Jel gs Lily
gyi D__S 2nd Ls
A seagy 4 Sati ally __—l
Atte Clay dy si ds CS gl tll
FS NN Baal CY oll GY sap Golaall Ug laa
al ey Talsyl ode pi gall tig gill dLeall yay
cal EY Que Laas y Gol pacall y CadLSall ala jiu
HBS poll glial paiiyy Lala rU Agia) Leal (5
TS Coe gil Lyell Gh YT Oly (Lestiog) Uytied
Sully Clase odd aay Ay laiinall » ial Jy idl
Laggle atin (Lestion) Lefies loi jyl) alls gill
PAT Gage col gf lal jprall Gusti gf pLall poll
(Cains) gon 3) 5) hol a cdg ell Gb Cin gia
hy Ayhass (gall gall Agi Gs Legs (30) ADE DIB

A Clatbell

11-13

|
|
|
|
|

14.5 Original

13.2 The aforesaid books of account and other. books

and records referred to in Article 13.1, shall be
available at all reasonable times for inspection by
duly authorized representatives of the MINISTRY.

ARTICLE 14
RECORDS, REPORTS AND INSPECTION

14.1 The CONTRACTOR shall accurately prepare and

keep at all times, while this Agreement is in force,
the current records of the Petroleum Operations in
the Agreement Area, according to this Agreement.

14.2 The CONTRACTOR shall furnish the MINISTRY

or its representative(s), in conformity with
applicable regulations or as the MINISTRY or its
representative(s) may reasonably _ require,
information and data concerning its Petroleum
Operations under this Agreement. The
CONTRACTOR will perform the functions
indicated in this Article 14.2 in accordance with its
role as specified in this Agreement.

14.3 The CONTRACTOR shall save and keep for a

teasonable period of time a representative portion of
each sample of cores and cuttings taken from drilling
wells, to be disposed of, or forwarded to the
MINISTRY or its representative(s) in the manner
directed by the MINISTRY. All such samples
retained by the CONTRACTOR for the Petroleum
Operations shall be considered available for
inspection at any reasonable time by the MINISTRY
or its representative(s).

14.4 Unless otherwise agreed to by the MINISTRY, in

case of exporting any rock samples outside the ROY,
samples equivalent in size and quality shall, before
such exportation, be delivered to the MINISTRY.

records are the property of the
GOVERNMENT. They can only be exported with
the permission of the MINISTRY provided,
however, that’ magnetic tapes and other data which
must be processed or analyzed outside the ROY may
be exported if a monitor or comparable record, if
available, is maintained in the ROY and provided
that such exports shall be repatriated to the ROY
promptly after processing or analysis.

14.6 During the period the CONTRACTOR performs the

Exploration operations, the MINISTRY's duly
authorized representative(s) or employees shall have
the right to full and complete access to the
Agreement Area at all reasonable times with the
right to observe the Petroleum Operations being
conpyeted and to inspect all assets, records, and data

reement Block (75) 44

Le yey Lid by S3 all aol) lia s 2 213

(1-13) Bala gi Liga Lal Gila gall y lial Gye
igi Fadel) CGY auen d 3 jale GS oI Gy
Sly Cyaca giall 3) jist) phan iH Oe Yule

ie Aagl M Satall
ARAN gp HAAN cata gail

SN gph 5 pine Aisa: J gl ill Sati yy ns 2-14

Halal cilagally Gals Sty y BUY! oda Ob yu Bae
oh Ginga) ASU! Tahie G3 aly sul) hilar: Lats
gay

gies J5 jp gl as 224

J Ay ll Ades Ly (Ltn)
cok (Ledlies) UgBee of yf jpll 4alles pill gaill cle
CL geal A ginal a ga
Ba id Ley ZL city
ep—iy Aly! ode ita A all
14) Balall ode od Lyall lial LediLla gy Lilly CS glial!

ABUBY! ob gi oamall y Leal US gall Lay gal Cady (2

Ad gine Cie j Fa ed Sl ll ty
Alay SLY) pis a de ydinell pial GiLize Yay
Lighee J 8) jp i ee Lg etl ay
gg Ay pally Lgl tga gl (LL gulen)
tbs i Ciel ee 8 I Lats
Oh delly dll Gal 2S JL ill Lig
Liye Gia tills jae oS ol cay aly sill
Abgatina) Lgtinn J 515 5l) Ad peas cuulin Cady cal

fe pala oma 1a Ll Cuats ali (ig. @) cul
BS jgll GH pl Le alldy byl ill olf le gig Lene Ul

eT eo
ay YY) Le yy etd yp Vg

Epuablaed 4 aM eae IY ANS eg Bl ill
ZS Lyla Jf Lgialles a jb) Lea ig pal Olily ly
J dg nely bei 13 eyed pyar 45d (ig, ¢)
BShbsy (g.¢) gi A AG 1 cued Clas dined
ae sill cele (1g. ¢) el] Cl sana ods Lad of
plac gf dalleatt

BN jy pile gl (Baal) Ded Ga
Fibs ol jal Luis.) Update pill
FBLASIAN! CilgLaalls glial! als olith als 2aly!
ced Gall phyA Qe Apuliall CLE YI een cf uly
gma LAS ole etl y Ly Lath cil gleall A yo

_s— (75) af) ¢ Lbs 4th aN

13-14

24-14

15-14

16-14

kept by the CONTRACTOR. The CONTRACTOR
shall provide the MINISTRY with copies of any and
all data including, but not limited to, geological and
geophysical reports, logs, and well surveys,
information, and interpretation of such data, and
other information in the CONTRACTOR's
possession.

14.7 For the purpose of obtaining new offers, the
MINISTRY may show any other party
uninterpreted basic geophysical and geological
data (such data to be not less than two (2) Years
old unless the CONTRACTOR agrees to a
shorter period, which agreement shall not be
unreasonably withheld) with respect to the
Agreement Area.

14.8 All available technical data concerning the
Agreement Area including the geological,
geophysical and drilling data and any rock or
hydrocarbon rock samples shall be made available to
the CONTRACTOR free of charges except of
copying within thirty (30) Days from the Effective
Date.

ARTICLE 15
RESPONSIBILITIES FOR DAMAGES

The CONTRACTOR shall entirely and solely be
tesponsible before the law towards third parties for any
damage caused by the CONTRACTOR in the conduct of
Petroleum Operations and shall indemnify the MINISTRY
against all damages for which it may be held liable to
third parties on account of any such operations.

ARTICLE 16
PRIVILEGES OF THE MINISTRY'S
REPRESENTATIVES

Duly authorized representative(s) of the MINISTRY shall
have access to the Agreement Area and to the Petroleum
Operations conducted thereon. Such representative(s)
may examine the books, registers, and records of the
CONTRACTOR and make a reasonable number of
surveys, drawings, and tests for the purpose of enforcing
this Agreement. They shall, for this purpose, be entitled to
make reasonable use of the machinery and instruments of
the CONTRACTOR on the condition that no danger or
impediment to the Petroleum Operations hereunder shall
arise directly or indirectly from such use. Such
representative(s) shall be given reasonable assistance by
the agents and employees of the CONTRACTOR so that
none of the activities shall endanger or hinder the safety
or the efficiency of the Petroleum Operations. The
CONTRACTOR shall offer such representative(s) all
privileges and facilities accorded to its own employees in
the field and shall provide them, free of charge, with the

LS porosmant Block (75) “6

(p Sei any pi) itll Cola. ally
BS 5g—b gH} ll pity gl el
iad spas glo Tals Cals LY CLL ayn Gye Lad
Cahaspeall y Ail jad gual y dae sl gall jy still junall Y
CAagleall LS Sy ca gleally GLA Cle gsaey
GIS Cale gleall g LAM odgs Aabeiall col prs y

still 8 59 cof O95 gl

Ie Yay —e p—le yaa Yo id
ost yb ol bt of jp jy es
el Ayala! yp gl peal y Ah jad gual Lita! gle
alls (2) Celtis Ge Le_jac lis Y pill) dealt 5 pe
Gand Gl Ail yall ode Sie cll 5 sd le J lial Gil
edgy Lyd Ag (Jp ns a cl C199

ASBY| Vin

27-14

4_ileiall yaa gall 4 sitll J__-S 18 -14
Hosp gyal CL aig Licey Lglatyl 1 ahd,
pre Jayne chic gly pially Lilja pally
Hale cLitpe JL La pl § oy Lag Sy 990
BIE La BO) CADE DE pel

pis Aawaldl 8 aba
Sell oe Aut gtauall

phd Lastly Alginaall col gL sf ef Leal gli Lenty
eB yee ey at pte gl Ge ll Lgl ge gd sill
arg ei dale y Aaly sill GL slaally dali Aosti J lial
coke Wisi Hf el als Ge 55g

libel 03h cya cel Gata CE gb Gg Ugiile

phe Tasha! & sLall
Bis celine Wa

Op} gall 6} - ——I (,- ——_Theal) Dad
4 aay! 4__ihis §__ Jd td Gl
agg cal 1th y

gh _ all Choy hy Da iy La
ell Lge Jy es a_i ol aly
i Gop i IL is ay Slag lly
Oe Ga ss Atlas od
cal gag ONT yo ld Fg I ght
Yi ty gi og a gl ll
fh tls Ge ly lee I Le ye i
ot ef ed J pba gl pts 5
eA Sy ey ABA & pa ye Aly jill GLa
eV gl yi Gaol ll pps i JL all gia ay
Adi gle Ua Wd 5 5 VI yd Cy taal
gL pig ay fill Leal le Lis y
et Oy all y Ly jal A_its Gy eal oY gh

=

(75) a8) ¢ Lbs 4uslit

SE.»

I

use of reasonable office space, and of adequately
furnished housing while they are in the field, for the
purpose of facilitating the objective of their assignments.
The CONTRACTOR shall not be responsible for any
liability resulting from the injury to or death of or damage
to the property of any such representative(s) or
employees, unless caused by the gross negligence or
wilful misconduct of the CONTRACTOR.

ARTICLE 17
EMPLOYMENT PRIVILEGES AND THE
TRAINING OF ROY PERSONNEL

17.11t is the desire of the MINISTRY and the
CONTRACTOR that Petroleum Operations
hereunder be conducted in a businesslike and
efficient manner:

17.1.1The CONTRACTOR shall, after consultation
with the MINISTRY, prepare and carry out
specialized training programs for its Yemeni
employees engaged in Petroleum Operations
according to this Agreement and with respect
to applicable aspects of the Petroleum
Industry, such training programs should be
in line and satisfy the requirements of the
Yemenisation Plan prepared jointly and
approved by the | MOM. The
CONTRACTOR shall undertake to replace
gradually its staff by qualified Yemeni
nationals in full coordination with the
MINISTRY and in accordance with the
approved Yemenisation Plans.

17.1.2 The CONTRACTOR shall use its best efforts
to include in its organization, throughout the
Exploration Period and the Development
Period and, when appropriate to the nature of
the Petroleum Operations, the maximum
number of graduates seconded by the
MINISTRY and selected by mutual
agreement, such as geologists, geophysicists,
drilling engineers and production engineers.

17.1.3All Yemeni personnel employed by the
CONTRACTOR, its contractors and
subcontractors shall be paid, according to their
employment terms, salaries, wages, benefits
and allowances according to their technical,
administrative and professional abilities.

Ac

Agreement Block (75)

LSet pangl pry Lol pd Lagat yal yoo tt
Figs SL_—iney plenty Lg le yl
vay dial, i a also GY Ky
spe Vga ae Sl yp Ss) ah gt

LY J tly J cps Oe Lat Al ge gl

Dany casas CLS IS Y] ca gall J cubiaal eG cya gl dada
osliall OB a gre Ch peal o gut J

joe: Aaglall baka
SAY ap sill y Cay gil Uj
Flag La gga

Fe gl il g jg pee pd 017

E93 aly ill go—i
et lee 4 play Alas oh a
sbelislly

BL 39d eae pga aes gil a yy 21-1-17
Pamedte Gy yt eal py Lily loely
Css CAT yp shaall 4b ys eal
old Gi ne yey Aly ill GL dally
J y—anall ga! silly Goi dy Loyd Alay!
AA jl 4ot__ell ig

ages 9 BJ jyt La ns Lge Gil pally
Os ile Ling 25 dain Gly J sLidl
Gansalilly Cele ye Cashes Olle yey 4 yi ye
inh bal Ch 6 Jj 0 das

BS jal Ai (ys Basinall

GLally oa gga Seecail c)gliall Say Cayo 12-117
Oaths jd ally Gua slyell dhe tl jolt Oe

es Only CLBY puta piall paurigey

eagle 41S a Cyaata dl jiste JS pt Ls”

LS LAS A yatll y GLESEAY Lal ye DLA

J Oe pein gi oi cl uta I y guen 23-1-17
ag! gb coal) cya cl tially al sling J lial
pal —a 4 aay, a! 5 a¢+-——I
hyp Lah Hina pg Dey
Hy loYl y Lagi agi] 28 ae agile y 4
Azigl y

fe

=

46

(75) -Ay esd aguas

|
|

18.1

18.2

ARTICLE 18
LAWS AND REGULATIONS

General
Except as provided in this Agreement, the

CONTRACTOR shall be subject to all the laws of
YEMEN and regulations issued for the
implementation thereof, including, _ without
limitation, any regulations for the safety,
environment, health, labor and efficient performance
of Petroleum Operations carried out pursuant to this
Agreement and for the conservation of the Petroleum
resources. The CONTRACTOR, its contractors and
subcontractors shall be subject to the provisions of
this Agreement which affect them, and to all
regulations which are duly issued by the
GOVERNMENT or the MINISTRY from time to
time, except those regulations and laws that are
inconsistent with this Agreement.

‘olled reel
Interests, rights and obligations of the
GOVERNMENT that are represented by the
MINISTRY and of the CONTRACTOR under this
Agreement, shall be solely governed by the
provisions of this Agreement and may be altered or
amended only by the mutual agreement of the
Parties, which will be subject to approval according
to the constitutional procedures in the ROY. '

ARTICLE 19
RIGHTS OF REQUISITION

19.1 General

In case of national emergency, the GOVERNMENT
has the right to requisition all or part of the
Petroleum produced from the Development Area or
Development Areas during the period of such
emergency, and has the right to instruct the
CONTRACTOR to increase the production to the
maximum rate achievable in accordance with
Petroleum Industry standards. The GOVERNMENT
has also such right to requisition to the Development
Area itself and, any related facilities, during the
period of such emergency.

19.1.1. The GOVERNMENT has the right of final
requisition to any Development Area if it is
proved to the GOVERNMENT that the
CONTRACTOR has caused, by its gross
negligence or wilful misconduct, a material
and substantial damage to any Oil field or
any relevant facilities in the aforementioned
Development Area provided that such
damage so caused shall be determined by a

hh

A aenamant Biack (74) AT

ie Aaattl Balai
TABS Coagil gill

ie 31-18

wk Fe Gag ee ps ae
FAS; a_i gl ll pj} ly A
By aall aN y Qe td ty al
ys gle dd Ly id
Gals abst Me Y tld
eal y abel deal yp Hl OL
ao — aly fill Lda oll Bei
4___alay! oS 4g} Lt Lg al ll
gaa LS dy fall oy te Litt
ASA hLDA sliny Js tad
LS cage og yp ad og ily 4a 0a
Qe pest aa LIS (yp dy
fae «pS eee Ge BI jp sf La Soll
A a

AMY ode

: im) 3 gt
aaa lato yang a pS
Ba Le Salt Lal filly Gye y cel eee
CLA 5a yi y all_—noe 12S 5 BI jg
My Aa os Gam gas gl ald
Cl gl ow Al sitll GUL YI Uglised sf tghag 308 Y
Lids Liggle Lait gall dele yy Sty AMY! oda

Aabagl Ayy sql pi Aa gsall lel yd
pete Aaulill abel}
ae) ey
a

ly —b) Ate pt. oll 6s
Laie J Ls i as of Ath sl
GhLie f Midas Gs ei Jy dd le
Asti yal of Ul Gay al toy phall 6 pf DDL Lyall
Sy Jas gtel cL ay fie Bly
Ady fall dotiell yl aed Lh 4s
ie gl as of Aa Sell Ga LS
Gaye LJ (gl 4a Ais
6 JE 5 i DL ahs

gly ines lpi nd yf Le Soll Gay 211-19
NY Aya Laie og | _Te
Lats Gp nd J gl all GL Ld
Ae gar Ch yee o pa of
gl at yay Ha J al
4_atal cL _tidly fbi Dis
3 Sid 4 yall Athi, i Lg
fs Joell ois gf Qle odtel

_—- (75) aby pUss Aas

12 -18

1-19

|
|
\
|

pre Company.
~~ 4 A reement Block (75)

neutral third party selected by the
MINISTRY and the CONTRACTOR to
assist them in reaching a mutual agreement
on the right of final requisition.

19.1.2 In no case shall a requisition, as provided for
herein, be implemented prior to adequate
written notice to the CONTRACTOR so that
it shall be able to express its views with
respect to such claim of a requisition.

19.2 Notice of Requisit

The requisition of Petroleum production shall be
carried out through a “Ministerial Order”. Any
requisition of the Development Area itself, or any
related facilities, shall be carried out through a
“Republican Resolution”, duly notified to the
CONTRACTOR.

19.3 Indemnification
In the event of any requisition, except a final
requisition referred in Article 19.1.1, the
GOVERNMENT shall indemnify the

CONTRACTOR for the period during which the
requisition is verified, including:

19.3.1Damages if any from any such requisitions,
except for any damages resulting from enemy
attack on any Development Area or to the
ultimate recovery of Crude Oil from any
Development Area.

19.3.2 Full payment~ each Month for the
CONTRACTOR's share in all Petroleum
extracted by the GOVERNMENT less the
Royalty, the MINISTRY's Production
Sharing Oil, and the operating costs of such

production.

ARTICLE 20
ASSIGNMENT

Neither the CONTRACTOR nor any of the entities
comprising the Contractor may (except to an
Affiliated Company) sell, assign, transfer, convey, or
otherwise dispose of to any person, firm or
corporation, in whole or in part, directly or
indirectly, any of its rights, privileges, duties or
obligations under this Agreement without the prior
written approval of the MINISTRY. The
CONTRACTOR shall guarantee the performance of
such assignee, in accordance with the terms of this
Agreement. An entity comprising _the
CONTRACTOR shall give to the MINISTRY a
prompt written notice of any assignment to an

a

pas By bg ye a a
ial y 5) 59 Gs td
SLi Wp sah a Lage ad

vaglell ea Ga digs je

Algal ge da glo jy ¥ 1241-19

Ale Ce LS oY

glial as) J a_i os

Va died Sy e cel J Ge pani Luis
og!

peasullly ABAY! 22-19

3 9-——ial @L_—a} (, —Te oi Ba
oe il gl ay sty wel
Clete LJ LS alll Abin
ae pbs Gop I Lg de

shagane | Usd! J slialt

Loe—ysil 23-19

edMygia la_e ial pf Le
pg (1-1-19) St gb a (git gil
Bad) Ge gl all (vay yp ety A__a shall

NHL Satay oDLGuN gd fiat ill

ea ALB Que Guay gf jon jal 11-3-19
oA al

4p 1_ibie ol ell ag ns
FANN al is ald

Ayah Tibis gl Ga

US (ys glial aad tid ly yged ALS cibedd 29-3-19
pad ej Ln Soll dia Ada gl 5d
eh BS ual) Lait 03.) 5 yll daeny 8K!
gill ag ss gt nyt

tay! allt

Cg otal 5alall
ir Li

4
Cg—Sit gtd cS yl J J Ll) Gy a
dp— J Jj Jf a ol dil 4
foe" al ay net gh ap of sf dasa Jl
Fe gf odd gl Mati AS
ip othe 98) pte Bs Jie FUE AS
Athaly J 4d notall Loy jal gf Agia ol
Cg BY ok ik ecg Aad gill gf
Sgt leg 51 59 ne Mig ne ALS dil po
Lie, gd Jt ta Agel fal pe ey ol
Alin) os 82g dy
3S gi LSI JL all py
cH) AiG gh cre Cutis By) jgll Lasts Uglied aie

21-20

Ang AS yo
(75) py ptbs gat fe om

{

|

.

20.2 Approval of the MINISTRY

Within ninety (90) Days from the date of the
fulfillment of the last condition under this Article
20.2 as required by the MINISTRY by any entity
constituting the CONTRACTOR of a proposed
assignment under this Article 20, the MINISTRY
shall give its approval to the assignment by any
entity constituting the CONTRACTOR of all or part
of its rights, privileges, duties or obligations under
this Agreement only if the following conditions are
met:

20.2.1 The obligations of the assignor deriving
from this Agreement must have been duly
fulfilled as of the date such request is made
and remain fulfilled on the date of the
assignment.

20.2.2The proposed assignee or assignor must
produce reasonable evidence to the
MINISTRY of the assignee's financial and
technical competence.

20.2.3The instrument of assignment must include
provisions stating precisely that the assignee is
bound by all covenants contained in this
Agreement and any modifications or additions,
in writing, that up to such time have been
made.

A ‘draft of the proposed assignment and all
relevant documents supporting the request,
shall be submitted to the MINISTRY prior to
the date of the proposed assignment, for the
purpose of official approval.

20.2.4As long as the assignor shall hold any interest
under this Agreement the assignor together
with the assignee shall be jointly liable for all
duties and obligations of the CONTRACTOR
under this Agreement.

20.3. Any assignment by any entity constituting the
CONTRACTOR of all or part of its interests under
this Agreement shall be free of any taxes and fees
of any nature whatsoever applicable in the ROY
including, but not limited to, taxes on any sales
proceeds and transfer taxes, charges and fees,
except for the payment to the MINISTRY of fifteen
percent (15%) of the Net Sales Proceeds, as defined
below. The term "Net Sales Proceeds" means the
amount resulting from the following calculation:

20.3.1The total consideration paid to the respective
assignor(s) in convertible currency in the form
of cash, check, or other readily negotiable
instruments for any interest under this

Agreement Block (75) 49

BA jon All ge

C49 (90) oss DL_4 35 ga
ig 5 th i
gi pail le (2 -20) ot_— oh
Ae Op Sy SLES ol G0 3g 4a
ely ¢ 9 i JL gl ts Jl tt
C0 ASL gle gill yo 5) 3 5ll plan’ «(20) Sala ode
AB gin yoo jm JUS Ye Salil dis C1 9Sts OLS ogl
13) ANN oka Gagan ll 3) J ahaly gf oblje J
SY) bey tl LB Og

44a jie Ll jal gp Sl 1-2-20
ote Gj al lity ods Qe
elt a is ily ps
OSU Gey 13 ae Bd geen SS Gf y Gullall 4

Cod 4 J jl tial § te ay 12-2-20
lle CL tall
Ail) So Lisl y Alla 5 ad Ge 359M

Al lial

Jj 4a de of 9 132-20
44 Jilted of ple ¢ pain ys a8 55 alSal le
(oh 5h gt lage say a He
dyad Ly May od
fol ie Ca yal Luts cli! gf

J juall

IS 5 4a, Ll 5a pan 5 5ol pay
Cal fa Aa Ls oll Baygal GL
Aaa Sil yall zal od al

og!) Ligh aos AY Mala jie is Lele 14-2-20

Les Ad J jliidly Jjltidl Ge dS Gd Aslny!

Ss oliigly Cali Sis Quid Lyliy Chg

od cg aclliag (gl ial) Cla! jill y Cal
Aglay!

oh gy dation als fe je Ge Sslial SB Oe Sibi gel 23-20

ees J Go pee LY bale 98s Oo) Cage SLY!
gel Ley clglagale Cus Lage Agbeall dy y gqanll gd 4y jb
cgcgell citatle gf ple Gail jaz gle juan Yy ald
eLltLacly cp gus al y CRILSIM 5 Ly gall ple Gail pacall y
cgilnc (0 3 j5ll iLL (%15) pio Loved Ayad ada
cgitue! cllaceally olisl aren ga LS caull ciate
Glade ge gill gaiill Atal) pies Maul Gilaile

spl ga) le
coal jLtiall) Cl jLiiall ¢ shall za pall glloa! 21-3-20
GUS el gas pall Jy gail ALG Ley (Quyieall
Gis Mey Gb of day J gai JL ole
gh Makans AY Ayal Ald og AI 5 pala

=< (75) ai) ¢ Used Laat

0@ an

Agreement that is assigned to any person,
firm, or corporation other than to an Affiliated
Company of such assignor(s) in accordance
with the provisions of this Article 20, less the
sum of (i) and (ii) below:

(1) all costs, expenses, bonuses paid to the
STATE, fees and expenditures of any
nature whatsoever incurred by the
assignor(s) with respect to the interest so
assigned prior to the date of said
assignment, and

(2) all taxes of any nature whatsoever (except
the said fifteen percent (15%) of Net Sales
Proceeds itself) of any taxing authorities
whatsoever that are incurred by the
assignor(s) with the respect to said
assignment. The aforesaid fifteen percent
(15%) of Net Sales Proceeds shall not
apply to any consideration received by the
assignor(s) for said assignment where such
consideration is in the nature of work
and/or expenditures to be performed
and/or paid by the assignee with respect to
the Petroleum Operations under this
Agreement.

20.4 The CONTRACTOR shall, with the approval of the
MINISTRY have the right to freely mortgage, pledge
or otherwise encumber its interest under this
Agreement for the purpose of obtaining financing for
the Petroleum Operations which mortgage, pledge or
other encumbrances shall be without prejudice to the
MINISTRY 's right under this Agreement.

ARTICLE 21

BREACH OF AGREEMENT AND POWER OF

CANCELLATION

21.1 The GOVERNMENT has the ight to cancel this
Agreement by a Republican Resolution with respect
to the CONTRACTOR, in the following instances:

21.1.1

21.1.2

21.1.3. If the

tan

If the CONTRACTOR has knowingly
submitted any false statements to the
MINISTRY which were of a material
consideration for the execution of this
Agreement. .

If the CONTRACTOR assigns any interest
hereunder contrary to the provisions of
Article 20 hereof.

CONTRACTOR is adjudicated
bankrupt by a court of competent
jurisdiction.

Agreement Block (75)

50: _ =

J oadateg Lele shal gy A gay oe
Kinga CAS a pW ae AS yd gLite
he pLSaly Lily alld (cyl jLaua) J jlo
(2) &bsey (1) dle Ugie Loa site (20) wl

He gisall cially clit y Si axem (1)
OLS Lf Cildy pecoally opie My A yall
(cals) La Upland i Lge
Gey Lod cd jh ath ge 5

gio J jltiall Zaloally

elitiul) gins culs Uf Gil wll aren (2)
(2 ildy (15) pte Aeeedl Sead
Caldas 4 (ya (gal gull algo laa
lial) Lglaaty cots Ly day ee
Ys «a jLal day (cul ud)
UWLAY (%15) pte Lendl Aaa gg yt
pal le Chagall dunn gilin cys
ddle doen uape gl ple 1 Sil
ANS GAS Lalla oa lS aed J gid
I ty sliaay dee SSE ple Lia pal
coke Opes gill J aan 95 Lede ol
Ayullly dad of ast at J jl al
ABU! oe Gin gay Aly sid Cilla

—naiall dia Ge Jj} of Jy Gas
CAsleall Jagd gle Sguanll 4LGY! ob ,§ dalle
Fall gay lly GAM cilia Jf yay DUE ya Aly il
Dosa cof ASL ANS Gia Y gf Uay yuk «35 ll

ASUEY) 0d cacti 3) jl) G sing

Cisptally Ayal Saba
platy) Uluy SAU, DEY!

24-20

4g oda ola} 4 Gall 4 Sal 2-21

(Js idly Gey Le gs ee
PASI! dl gal gd

Tf by pe gee Jy ial pa 919 -1-21
odd GL Ss dae ne ge Lily
ch al pd pi Lash fl itel cal ill

Agu!

Ob gh Mabie Cue osh ye J ghitall 3h 13) 2-1-2
4 (20) Balai) slaty dallas diy phy Lay!
AglBY! ohn

FiSone (ya piluer Sony ddd} J sli sgl 19) 3-1-2
Anolis wi3

(75) Sy ¢ Ub 4h

21.1.4

21.1.5

21.1.6

21.1.7

If the CONTRACTOR does not comply with
the final decision reached as the result of
arbitration proceedings conducted under
Article 23 hereunder.

If the CONTRACTOR intentionally extracts
any mineral other than Petroleum not
authorized by this Agreement without the
authorisation of the GOVERNMENT, except
such extractions as may be unavoidable as
the result of Petroleum Operations conducted
hereunder in accordance with accepted
Petroleum Industry practices and which shall
be notified to the MINISTRY or its
representative(s) as soon as possible.

If the CONTRACTOR commits any material
breach of this Agreement.

If the CONTRACTOR causes, by its gross
negligence or wilful misconduct, material or
substantial damage to any Oil and/or Gas
field or any relevant facilities.

Such cancellation shall take place without
prejudice to any right which may have
accrued to the GOVERNMENT against the
CONTRACTOR in accordance with the
provisions of this Agreement and, in the
event of such cancellation, the
CONTRACTOR shall have the right to
remove from the Agreement Area all its
personal property.

heal gilgill pill slid ezady AMY 2401-21
Cd Ayla hel) ay 2a gi
che G—s (23) Stall al_Say Lady

Agi

Coline gl lane yl ¢ phi 15) 5-1-2
ow A eed Y Line Sy tll as
Fe Sal) Ge Gard 5 yo of Lalay
Fafi dal Siu Grind GSu YLs olitial
che cn yy Ly all Lay sill Gl glad
A Aydil CLs lal Ly 4_asy
gh Ny ay fd de a
Ligtes Jo jjpt obs) aay
See Ch y & yal gb 44 (Lgstian)

cdg Lyle YL sf gl tall Jal 151 6-1-2
Aga

La pactic gr gh psuun SLaaly chill Quad 13) 2721-21
ts ORC ee SERN
lata Ga sly Jeg Sle J) aii Lia

lags Tia Lall

CDA! ga Lindy ts Jas Lita
OH ji hyp Si Gy ia VG
Liiy Jy Cg na all
4a 3s
Los ad ta ty

i
|
|
|
|
|
|
|

21.2 If the GOVERNMENT deems that one of the

aforesaid causes (other than a Force Majeure
cause referred to Article 22 hereof) exists to
cancel this Agreement, the GOVERNMENT
shall give to the CONTRACTOR ninety (90)
Days’ written notice personally served on the
CONTRACTOR's General Manager in a legally
official manner and receipt of which is
acknowledged by him or by his legal agent, to
remedy and remove such cause; but if for any
reason such service is impossible due to
unnotified change of address, publication on the
Official Gazette of the GOVERNMENT of
such notice shall be considered as validly
served upon the CONTRACTOR. If at the end
of the said ninety (90) Days' notice period such
cause has not been remedied and removed, this
Agreement may be cancelled forthwith by a
Republican Resolution, as aforesaid.

Vi Agreement Block (75)

a

51

Oe La ie of Xa Sa LG 1 22-21

4! oh oLaly $3 dil GY
Liga) sat 5 yal 5 all ys LS)
Fa Sell le asd ((22) Soll
al) pred Jose ys gil iS Lost J gill @15 yf
A Coty Ayia ll A ally edd gl tal
Acti sol 2H yu gil a AS gat of ge
Got gd ell ety Cull a AG
Gas GY Cia IY Gly Ling (90) Gnd
Dyas Ale a eal Gf al al Ge
Jowell eg GLb Yl pes Ol tall jad Ge
Aye pl Bag pally hs YI fa ts gf
el Le AN jf y Alea) 5 py yt
gg At Ly (90) opi Ls
4_ SY! oda Lal) Gye 4h La

« GIsee Nob ygill cle

(75) Avg uss

KA

DM

i}
i
|
|
|
|
|
|
ARTICLE 22
FORCE MAJEURE

22.1 The non-performance or delay in performance by the

MINISTRY or the CONTRACTOR of any
obligation under this Agreement other than the
obligation to pay any amounts due or giving notices
shall be excused if, and to the extent that, such non-
performance or delay is caused by Force Majeure.
The period of any such non-performance or delay,
together with such period as may be necessary for
the restoration of any damage done during such
delay shall be added to the time given in this
Agreement for the performance of such obligation
and for the performance of any obligation dependent
thereon and consequently, to the term of this
Agreement, but only if the extension of the term of
this Agreement is relevant to the performance of
such obligation.

22.2"Force Majeure", within the meaning of this

22.3

Agreement, shall be any order, regulation or
direction of the GOVERNMENT, or (with respect to
the CONTRACTOR) of the government of the
country in which any of the entities comprising the
CONTRACTOR is __ incorporated, whether
promulgated in the form of law or otherwise, or any
act(s) of God, insurrection, riot, war, strike (or other
labor disturbances), fires, floods or any cause not due
to the fault or negligence of the Party invoking Force
Majeure, whether or not similar to the foregoing,
provided that any such cause is beyond the

reasonable control of the party invoking Force

Majeure.

Without prejudice to the foregoing provisions
and except as may be otherwise provided herein,
neither the GOVERNMENT nor the MINISTRY
shall incur any responsibility whatsoever to the
CONTRACTOR for any damages, restrictions or
loss arising in consequence of such cause of
Force Majeure.

22.4 If the Force Majeure event occurs during either the

First Exploration Period or the Second Exploration

Period or any extension(s) thereof and continues in
effect for a period of six (6) Months, thereafter the
CONTRACTOR shall have the option upon ninety
(90) Days’ prior written notice to the MINISTRY to

terminate its obligations hereunder without further

liability of any kind except for those payments
accrued under this Agreement.

-—-

Agreement Block (75) 52

Casall y 48 5 abatt
Bill 8 5

Fal gens Ye gly 5 jp) gin 22

g¥ Lig pst a J pL a pe
LS 1 Aa) 0s Gn ga jt
4—sol_igl ,— i ysl a of cL_igll px
oti —sy 3 pl sy gy i Lt
gl 4 es lj it at gy
HL, ot ks pl he gf dis ie
Lal f oli pre te il all
FY Oy Si kl Fad Sy Ld
vali iis dis Lit ya gl ey
Lig A aayl ohn 5) dll Baa
AS gli Lisl jay dO ky
by 6 dy ty ly le Gay pd

w@l SUI Als Suit, Duce ASWBY! oda Sad qactll alls

OL asgie GLA: i (5 paLill 5 pill) 3 Lay anos 12.22

I AASoll ge dan gi f Lay I al ool Lalas
Gg A oll Jalal Cpe cpl La Sa Cpe (Uglied Aral)
CLE ISS gh pric ol gus cS gall Ai Sell CAS yall Lyall
elma st ft ds |e
Get J ol ee IS de J Iya ay
SY hal Gee ALIS pe sl) Gaal J cae sl
oad jal pe col J clad J Gia Jf (Aalladl
Gale Cee ch pace gw gh Jaa! gf Ls Ge Leal
J Wien OLS ol gus ob yaLall 5 gill laveiy (oll Ca plall
Y Lee Gass cal 983 of da puts co Sd aL Ll | ile
ged Apdo 8 playsall 8 atill 6 2l) coal (gli Ca yall eal

Al ginal) agasll

op S3 Gps Ly DY pt ie a 13-22

oS Ls te Got pT Ley del
gf Ae Sell (eat YY Alin) oh a
Asiall J CLS Lage Syl gi ice Al 81 jy
Os Sind Joe J Jal LY ge

la} GLa) 5 tall 5 ll) VLA Gye Ulla ye dali

ALS Lda yo Lit 5 Lill 3g Hl LIL cas 14) 14-22

gl of Lt Ls Ate eof
Ch yal y Lagi pa gad gf aga
Segall Ug ills gil (6) Ss Bad Att
Gages LALAY! 0g) Ld, ald ja ety of cf all on
BAM oy Alay Legs (90) Cymatly Gee pliS Uns!
olitialy ¢f 55 ol Coe tleal Al gine YY eats gl oye
oh gl Linke dis seal! Cle gin all cl

Asay

(75) eus iaaa

fC

DM

23.1

23.2

23.3

23.4

23.5

ARTICLE 23
DISPUTES AND ARBITRATION

In case a dispute arises under this Agreement
between the MINISTRY and the CONTRACTOR
with respect to interpretation, application or its
validity, the Parties to the dispute shall use their
good faith efforts to settle their differences by mutual
agreement. Otherwise, the said Parties shall submit
their dispute to arbitration as provided in this Article
(23).

Unless otherwise agreed by the Parties to the dispute,
the arbitration shall be held in Paris, France, and
conducted in the English language in accordance
with the Rules of Conciliation and Arbitration of the
International Chamber of Commerce (the “Rules”).
In the event of no specific provisions being provided
under the Rules, the arbitration tribunal shall
establish their own procedure.

The arbitration shall be initiated by either Party to
the dispute ("First Party") giving written notice to the
other Party to the dispute ("Second Party") that it
elects to refer the dispute to arbitration and has
appointed an arbitrator who shall be identified in said
notice. The Second Party shall notify First Party in
writing within forty-five (45) Days identifying the
arbitrator that has been selected and appointed by
such Party.

If the Second Party does not so appoint its arbitrator,
the First Party shall have the right to apply to the
Court of Arbitration of the International Chamber of
Commerce to appoint a second arbitrator. The two
(2) arbitrators shall, within thirty (30) Days, select a
third arbitrator failing which the third arbitrator shall
be appointed by the Court of Arbitration of the
International Chamber of Commerce at the request of
either the First Party or the Second Party.

The third arbitrator shall not be a citizen of the

ROY or of a country in which any of the entities
comprising the CONTRACTOR is incorporated, but
shall be a citizen of a country which has diplomatic
relations with the aforesaid countries, and shall not
have any economic interest in the oil business of the
ROY or of any party to the dispute.

23.6 The Parties hereto shall extend to the arbitration

tribunal all facilities (including access to the
Petroleum Operations) for obtaining any information
required for the proper determination of the dispute.
The absence or default of any Party to the arbitration
shall not be permitted to prevent or hinder the
arbitration proceeding in any or all of its stages.

Lv rsrenen Block (75)

so

Cassel y AANA Sata
Sadly cle jL_tal

Cty 2g 5 gl 4s tt 223

35g — oy tty
Vigne J Gylsilly yadilly Gey Lad «J sLinll y
Fy goal Ai ue pple Lyiuall Lodasge GLé sb Jay
cel Legh pues pie Mle gy el utd GY Leg
BaLall og) Ligh aiSoill pW) Gli all Lely Aya oll dy pul

(23)

CB A a eB a hah

et gg pp Sal og 9
4 ley ally ay Ed
43 ail 29____el gic
4} gall A oil 4___i jal pp _—_Saill 5
ey pe Le A, .(a-_ | sll)
odd (g—__aiies 522__a pl__Sal
wag Aaalall Ugitel jal osatie aiSaill Uses old crcl gill

taal plas pp tt Cty
eth "Js a at" gf 5
de jg MgB a tall" 61 5. od GAGS 91 Ca pb!
Cages LB AF a pal 13a Gy ps Sail oll EI ja) Alla
eselty Sad) etl | sShe den! 9Ss Soe
Fined DLA Luts Syl Ca ph £5Ub) "still Ga ph"
Abadi 0188) 35 gill Sault aud Loy (45) cots

Cae
pits of Sg) hall Gy 4S

(30) OxdE DLA « eghaSaall gis vagild pSme uel
Cage cpl Lagllis UMLa py cull pSae UHL Lag
Aigyely A gall 3 loll 44 9k) La gi Sall Lakers 9 git

og gf ASF Cad gall 90 of calle gle oli

Oe Lal ys CN pS yy SY Gy
cgi pe oe gf Asha Lay geal cgibel pa
0983 OI Grass Salil gic calliy i CAS pl Ge gl
G49 (og. E) es Aakash culiDle Ug] (y9Si Ud yal Ll y
F yal netl dobinas A yp SY Gly 8 ysSiiall Jatt
HE ee J (yg. €) eh Sais telins oo
£133

Ohya) yy ty GL all pp
eo cot} shall dye AUS (2b Ln) ap Sail Ling!
Hayy pacall Cha gleall gle J puoall (Ah sid) Cilla!
Fle cedig pals JS oayandl 15.) pbs Ugly all
Ges Od a gan psSoill ola ca pb col peal gf ut
+ Ala ye gh ged ppSaill lel pal Alle) J Jobaiy

Ala ye

12 -23

23 -23

AY a jh py p13) 24 -23

35 -23

16 -23

(75) aiyguss aus 1.

23.7 Pending the decision or award of the arbitration
tribunal, the Petroleum Operations or activities
which have given rise to the arbitration need not be
discontinued. In the event the decision or award
recognizes that the complaint was justified,
provisions may be made therein for such reparation
as may be appropriately made in favor of the
complainant.

23.8 Judgment on the award rendered may be entered in
any court having jurisdiction or application may be
made to such court for a judicial acceptance of the
award and an order of enforcement, as the case may
be.

23.9The provisions of this Agreement relating to
arbitration shall continue in force notwithstanding
the termination of this Agreement.

23.10 The Parties hereto base their relationship under
this Agreement on the principles of goodwill and
good faith. The interpretation and application of the
provisions of this Agreement with respect to the
arbitration shall be in accordance with the Yemeni
laws that are outlined in Article 24 of this
Agreement.

ARTICLE 24
GOVERNING LAW

This Agreement, its Annexes, and any modification, will
be governed and interpreted according to Yemeni laws,
except the laws which are inconsistent with: this

Agreement.

ARTICLE 25
STATUS OF PARTIES

25.1The rights, duties, obligations and liabilities with
respect to the MINISTRY and the CONTRACTOR,
shall be several and not joint or collective, it being
understood that this Agreement shall not be
construed as constituting an association or
corporation or partnership.

25.2 The entities comprising the CONTRACTOR shall
be subject to the laws of the place where they are
incorporated regarding their legal status or creation,
organization, charter and bylaws, share holding and
ownership.

25.3The CONTRACTOR companies’ respective shares
of capital which are entirely held abroad shall not be
negotiable and shall not be offered for public

subscription in the ROY.
“7 — Agreement Block (75)

i ah pa J JS aes 37 23
gic Lt lf
Le iy ga pS
6S J Sal fil et
ob 4 ii ol et
ls Sy cll ol
gill gllual

FSon Lal —l} nell Sal aint jy ay 18 23
Lgl pao) jp ay LS eta
(pL gp Sail p@_ Sa Jy

wl ga Agassi Leyes |p odglity yal slau! y

Soil; 4st el__sa) Ji 29-23
elgiil Gc pLaill Ao pues J grill dy jl Agility ode 8
lgls Alay

Cs——Sleiall Gd pall 4___D he @ 5 210 -23

ign .—le 4__ality! 0a» nly

ly Fa yy 2 tall LOLs

Lyd Ali oh a pl _Sal abi

ced beste a prcall y piel cil sill Lilly pSaally Gla
Aa oda 90 (24) Balall

Cia pally Zag) Salat
ARUN oe pSay opt cs gti

Col gil Linda Lgl Uaned gly cL gin dhey A BLEW! oe pug pSai
et Va sly i Nae A iedl L sqcall
ASE! oda

agpdaly Aussldl Babel
I ASU (i gill) aca lt

Cla Sa y CL al sly Gyo ied 21-25,

oh cum gas still y 5 J jglhy Lanta cil ginall y

aati ay pole Vy Uulast ut y Anadis Lali!

Abad coll gost gil le AMlisy! oda adi of Jy Y al
walatl 4S yt J deunge sf Calecsi 4S yb

Sg—iall Lge yy pl! Gls all esa 22 -25
LagstsSs ples Lead lly Lg Comal gill Agel! oul git
Upattsly lgaapali opie y Least I Lgl 3) gi sll
gle Gly pga sey yp ld
AgySle 5 sia y

ge cts at lady aga Ja bya P23 +25
US @ Lill p8 LgleSly 54g gall shill Lge vy ySis
Ag. €) eh pled GON tga 5 yas

a
_—

(75) ofp gUad Atal

SE

wih

cally td cS ee tal 2-25,
Andine gf Bodie gi nce Sg tall Lge |
sleciy AGUS) oda pasate J glial CLs ji) Sith pa

25.4 The entities comprising the CONTRACTOR shall be
jointly and severally liable for the performance of
the obligations of the CONTRACTOR under this

Agreement to the MINISTRY. slaad 51 5g

25.5 This Agreement shall constitute the authority for the eds EN nd he tet
CONTRACTOR and the MINISTRY to conduct all os hall 5594s sla Laing gi ARUN oda pad 25 -25 |
Ty sad) Gudea ALAM GY cuySt al ALLY |

- activities as are necessary to carry out the Petroleum

| Operations as contemplated by this Agreement. ARLEN! okt (gf Bates (A

ARTICLE 26 Casta y LussLaa! 5 sball
LOCAL CONTRACTORS AND LOCALLY laa dated ah pally cugutanall cyl gall
- MANUFACTURED MATERIALS |

261 The CONTRACTOR, its contractors and aL! + peslstiny Aastha g gL iall te 3" 26

subcontractors shall:

Give priority to local contractors and cali Aah el he} 21-1 -26
subcontractors including MOM's Dependent ob o—— ody _——§il 5
Units as long as their performance is

26.1.1

26.1.2

comparable to international standards and
quality, their terms and conditions are
competitive with those of other contractors
and subcontractors tendering for work, and the
prices of their services are not higher than the
prices of such other contractors and
subcontractors by more than ten percent
(10%). The CONTRACTOR shall, following
consultation with the MINISTRY, invite local
contractors to bid when it requests bids for any
required services.

Give preference to locally manufactured
materials, | equipment machinery and
consumable so long as their quality, quantity
and time of delivery is comparable to
internationally available materials, equipment,
machinery and consumables. However, such
material, equipment, machinery and
consumables may be imported for Petroleum
Operations conducted hereunder if the local
price of such items at the CONTRACTOR's
operating base in the ROY is more than ten
percent (10%) higher than the price of such
imported items before Customs Duties, but
after transportation and insurance costs have
been added.

ARTICLE 27
GAS

55g al ia sl
A Ble pg Za yo cate
Ase gly Lal yall yl ell @
Ome MY pple seul
ob op ond is cal gl—ilt
(%10) s—2e G—+ gel roel

Jal ital (ple y Ailes
Cold poll Guslaall Calbia 3y209 5) 5 ll gun
JY clsdlis A Gilly Lente Lieiliall
Ay gan Ciba,

Anise) ofp _all 4g aif o_o!
VY, Goad Sy Ll
Mya (ys ABLade Lgl Lalla Aoi giseyt alaal y
gd) as ppl nail 2 gel gay Baal
Bhp had Agia! clad y CNY y Ghana,
geal) At oh had OSy ALIS aay Lala
Ugllaniady 4Srigiulth alullly GY y Cilanall y
OMe cpacalien og pa gill Lally sill Cilglaall 8
Ghyle jis Uglaull bbl cuts 1 Ugly!
Byte Gan lolly 2458 (g. Z) gh sri
Lge pu ge Aiud 4 (%10)
ps——w AL} J Ba gi sal
Lil) igh Si diac any (Sly AGS peal

cst y

Cag daly Aaglual 5.3L
jt

:2-1-26

ct ne a G§ i BS iin 27

27.1 The Associated Gas and Dry Gas produced from
the Agreement Area are the property of the
STATE. Ifthe CONTRACTOR needs part of the

arated Associated Gas and/or Dry Gas for the
1 Agreement Block (75) 55

i
'

Ge Legal hy Gf Catal Lal |
cL iss 1 yall she 2 ata) aaa |
Cabal SLD sf Giolneall Shall Geo 5a ol}  shial
:

_ a=

|
t

(75) ef eusk 4u
27.2

purpose of utilizing it in the Petroleum Operations
or for re-injection to preserve the pressure of the
reservoirs, the CONTRACTOR must submit to the
MINISTRY a request for such utilisation free of
charge together with documentation to support the
request. Approval of such request shall not be
unreasonably withheld

jated G:

(a)The CONTRACTOR shall deliver. the
Associated Gas to the STATE at the point
where it is separated from the Crude Oil. Any
costs with respect to such delivery to the
STATE, including but not limited to, any
increase in the CONTRACTOR’s costs as a
result of such delivery, shall be paid by the
STATE to the CONTRACTOR. Any
Associated Gas that is not taken by the STATE
or that is not utilized in the Petroleum
Operations, as aforesaid may be treated by the
CONTRACTOR in accordance with good
Petroleum Industry practices.

(b) Subject to Article 27.1, if the STATE considers
the possibility of entering into an agreement
with any party for the export and sale of the
Associated Gas and/or its delivery to the
MINISTRY for local consumption (the “Gas
Development Agreement”), the MINISTRY
and the CONTRACTOR shall meet and discuss
in good faith for the purpose of reaching a
mutual agreement on the terms and conditions
of the Gas Development Agreement. Any such
Gas Development Agreement shall be based on
the following principles:

(1) The STATE’S share in the Gas
Development Agreement shall not be
less than sixty percent (60 %).

(2) The CONTRACTOR shall initially
bear all costs and expenses related to
the Gas project including those related
to the construction and operation of the
facilities and shall be reimbursed from
the “Annual Gas Revenue” according
to the terms of the Gas Development
Agreement.

(3) If the terms of the Gas Development
Agreement could not be agreed as
contemplated above within a six (6)
Month period from the first meeting
devoted to that purpose between the
MINISTRY and the CONTRACTOR,
and unless such period is extended by

‘ mutual agreement, the MINISTRY

Agreement Block (75)

56

Fahy sh) ilsbeall (gd Alana cya gil Legh) U,puaiall
gb taal le lial ys tl dia saLey J
BJ Soll ol pals of J stil ple aay Ald geld
gy Lid yay LSS cpl ee LN plains! alld iad ta
AUS a ple Lill gall Gunn Gly At Baygall GLE

ge Gas (99 oll

a CP rar
Boe ILS
FY cle Ly guene Utly Ald ipd Ley cpalaall
AS She Ge Api J glial ILS (4 Bay
eb gf gall od8ls gl cunlan 2 cel y pall
adel SSS cdgly sill Claleall oof pading

Chis sled Lid J slitall Jf (ys dallas (Say
ily jill Helial gd Uhl

$9 (1-27) 2 Ll pees
Ags de of Lal oly
fh e-— DH lt sa
ly gp el a
dal ny Gal_aeall 3. ___all
Mg S350
OL a (all pp bs Laat)
TB Qasmy hiblliny Chiltan d glial! s 515!
cele A finds GLit dpe Vay
AE hag. jlall jp ght Ali Ley pig Gr pra
tsa orl Lae SJ ey A

yp big, sili (1)
oe J BY ol ae
“ALN (%60) oa

NSH JAS Aad idyll dea (2)
gg Ley SLAM gg peey Anca! cla,
coal yal Gay LAG ola li as
Sal cg gia aI Oe Waa fay Ch gary
ap ala vera He

J

Git.) dsl Ba (3)
Des del yall yall te
ea grea} (6) Hs
MS a daall SY
pity Jil sist Ge
3H LG Je aad ei
Gall slg cal te GL
Cha ling pat ol 4
2_alil hY G1 ab gf

2 CT) usa Ke

wAA

shall have the right to conduct
negotiations with any third party and to
conclude an agreement on the Gas
project, provided that the operations
under such Agreement shall not
interfere with the Contractor’s
Petroleum Operations in the
Agreement Area. In that context and as
a third party, the CONTRACTOR may,
alone or together with any other party,
submit a new proposal to the
MINISTRY for the establishment of
the Gas project. Provided, however the
MINISTRY shall be completely free to
select the best proposal according to its
own discretion without assuming any
liability whatsoever to the
CONTRACTOR or any other party,
and the CONTRACTOR shall be
entitled only to recover its exploration
and appraisal expenditures pursuant to
Article 7 of this Agreement.

273 Dry Gas

@)

qd)

(2)

The CONTRACTOR shall notify the
MINISTRY of any discovery of Dry Gas on any
separate geological feature within the
Agreement Area. The CONTRACTOR and the
MINISTRY shall promptly meet for the purpose
of discussing whether there is a basis for the
CONTRACTOR and the MINISTRY to
mutually agree on the terms and conditions
under which the CONTRACTOR - shall
diligently undertake in accordance with good
Petroleum Industry practices, the appraisal and
development thereof, if feasible and
economical, of the discovery (the “Project”).
Provided this Agreement is in effect, any “Gas
Project Agreement” relating to the Project shall
be based on the following principles:

Unless otherwise agreed, the appraisal program
shall be in stages taking into account the market
for such Dry Gas, the prices to be received
therefor, the markets then available, the fiscal
conditions and such other factors as may be
reasonably required to make such decision with
the first stage being preliminary feasibility study
and each subsequent stage being dependent on
the successful completion of the previous one.

All costs, expenses and expenditures of the
appraisal program shall be recoverable from Oil
as Exploration Expenditures, or in the absence
of a Crude Oil production, from the “Annual
Gas Revenue” in accordance with the Gas
Project Agreement.

Agreement Block (75)

GAH Y of Uap all gy be Ly
Ch glad a EY! LO ch he
wy ARDY Hae gh Dia Slat
Gy sy ad A
ha ynile gl Hall Sag CM
oat yb le
TAY 350 ol ae Gare ei

Qe gh sity SLalle 5 te
a Ape ai aa)

gt a) Gee gt 0 ti
Spine AJ eat ol Odi
glad ol 93 cx_S L_agae
Spay sl bd
Sole Jed Uist ae Jgl dl
C—* (7) sat_—all L—igle a_i y

AgLBY) ada

sed Ju 23 -27

J 39——Y jp ol Jj i, Ie (I)

jt Gs! of (@
ae il at al
ala aie LL) a ee
Gad [yy 83s ly djl cin ay
gall Gulu Lia GLS 13) Ls Atlin
Gagenaill Sym dl inte JS GLU TI 5 pty
Ly Lice J glial age a by aly
GLESY! SLNS a pag bay pp ily Lyles ag
galeall Lilly Lol nntly yee OLS of "Es tia
obs gS Gf Le sista Aly sill Zotinall pf Abul!
OF quay "SLA pated GL" gh Gaal ALY

ABY! (ooh le Lie OS

ae j—il rt yy Ss 4 Ia_e (1)
col) Leads (Sau pail gel y Gd cull WI,
SLA AMS Gg Le YU LY! as dal yo
Tiga y AMD ile pha (ill leu y citall
cl GAM eal gall g Ala dog tll y Aatiall
AUS She BLABY J plies JSudy Ly glee (y 9S a
Ag sh ja dhe AY! Ua sal 5S Ill
ANG Lda ys IS 5 Gy pntll ApLuocify! ¢ gral
AiLal) dba yall ala) clad le adel

yy neall y Lill » Cast sill JS (2)

TMG yt pp tll ely Lela

yes bi yl

dgay pre Alle hy il Sid

Fy gill GLY Culat pf Qeed cgLal Leiill ¢ Lig}
Su & y pdie Ral Ula

2a

57 (75) @iy g Uns Stitt

DM

|
|
|
|
|
|

(3) If the MINISTRY and the CONTRACTOR fail
to reach an agreement on the Gas Project
Agreement, within the six (6) Month period
from the first meeting devoted to that purpose
between the MINISTRY and __ the
CONTRACTOR, and unless such period is
extended by mutual agreement, the MINISTRY
shall have the right to develop such Dry Gas
discovery on its own or in collaboration with
any third party. In such an event the
CONTRACTOR shall relinquish to the
MINISTRY the area covering said geological
feature provided the CONTRACTOR shall not
be obliged to relinquish any part of the
Agreement Area corresponding to a
Development’ Area(s) or to the surface area of
any geological feature in which a Commercial
Oil Well has been established. Such area shall
be mutually agreed upon between the
MINISTRY and the CONTRACTOR on the
basis of good Petroleum Industry practices.
Provided, however, the CONTRACTOR shall
not be entitled to any compensation for that
relinquishment and shall be entitled only to
recover its expenditures related to the
exploration and appraisal program in
accordance with Article 7 of this Agreement.

27.4 Financial Terms:
The Gas Project Agreement shall provide for the

financial terms and conditions as follows:

(i) All the sharing and the cost recovery shall be
effected on the basis of the annual revenue of
the Project.

(ii)There should be specified the following:

- Bonuses to the MINISTRY,

- Royalties which the STATE shall receive
from the Project,

- Cost Recovery limit,

- Profit sharing provisions.

ARTICLE 28
CONFIDENTIALITY

28.1 General:
Except as specifically provided in this Agreement,
the CONTRACTOR, its contractors and their
subcontractors shall not at any time during the term
of this Agreement or for a period of four (4) Years
thereafter, use for their benefit or disclose to or use
for the benefit of any other person whatsoever,
including, but not limited to, any company, firm,
corporation, institution or government any
j ition acquired during the Term of this
Agreement Block (75)

eet sill 93) 55 Oe dS cutis 13) (3)
Sha 9 pe gh GL 4g Spe gl
O—* (6) Sl! 6 sd
Oe vail Ig aia pL J
and hg pd Ling dsl ally 555
BN gall od fds GLY oti) aL
AD LS yy py OL Gall
A) YY ft} adiy GLa Lal
Abt By gl
oy of Ug le Gay Atta
5 (gil) dato) ye 3) jy]
Bday ty Si all pay] pall G18 sill
ots of He gl td 5a Yl
4 Ahh pe je gl Ce
tye (GL in) Lbs ot
eer oe S Y ch A ihid J
gy Alot bit py Lg ay
gall y 5159) on GLY!
ge el seal de
Ty ll Metical! pf Lyall cls laa Gaul
Vinee cy9Ss col Uslial Gy veld qu ejay
OSes eld 94 AN She Ge Gar sat
Fas diy joe ola si Jad Vin tee
Oe (7) BLD Gig pill eal yay LES LY
ARN ola

pAgdlall kay tl 24 -27

Ung pati Luce peat jLall & 5 pve LBL Cantal Ca yoo

sll gal le He

Cassi ata fly pl al DS (1)
Cg shall og gia IY Gall le og yay Cages

Agcy) dilual 4b arnt Gf iar (2)

«BSL ial ads Gaal gl cial!

Ad gall pd ean of cing gill CA sy!
SAN € 9 pt Os

_ CagMISAI ofa fad an

» CULY! pludly Zola! alsa!

godly iat) 5 stall
Fell

Leb 31-28

Seth cagaaitll A ilsy! oda Agle Cone La los
V gasdiing Y Ly aLall ce pg shiny Aol gia y J sbiall
pal yas gl Malia | yeasty gl | ptiy gl pginbiad
pee Y SEL ages ple ld (of Lay Aine Cals Lage
Cay gh pb Lasse J litte J Ainge J 1S Gl
Ld cil sian (4) auf Badd gf AMY! ode Gh, pus Bae DDL
LD agin cpl Up ntiSs Cale glee cpl «Gly pull Bare aay

58 CE (75) agus 4s V@

|
{

Agreement as a result of the Petroleum Operations
hereunder. For purposes of this Article 28,
information shall include, without limitation, data,
designs, methods, formulas, processes, reserves and
any other technical, financial or trade information.

28.2 Use or Disclosure by the CONTRACTOR

28.2.1 The CONTRACTOR may freely use
information for all purposes necessary to
meet its obligations under this Agreement.

28.2.2The CONTRACTOR may disclose
information to others (including to Affiliated
Companies):

(1) to the extent necessary to permit others to
perform any of the obligations under this
Agreement;

(2) in connection with the arranging of
financing or assignment; and

(3) to the extent required by any applicable
law or regulation in accordance with good
Petroleum Industry practices, provided
that such disclosure will not cause any
damage or prejudice the MINISTRY's
rights under this Agreement.

Provided, however, any disclosure under
Article 28.2.2 (i) or Article 28.2.2(ii),
above shall require the third party to
which the disclosure is made to agree in

writing to maintain the same
confidentiality requirements applied to
the CONTRACTOR hereunder.

28.3 Approval of the MINISTRY

Any use or disclosure not specifically authorized
under Article 28.2 above, shall be subject to the
written authorization of the MINISTRY.

28.4 Exception
This Article 28 shall not apply to any information
which the CONTRACTOR acquired or acquires
from any source other than from the performance of
this Agreement or from the MINISTRY or which is
considered to be in the public domain.

LL pA oreement Block (75)

Vargeciall Aly sill Ciglenll Aq. ALY! oa Ob paw
Cia gheall Ghd (28) Salall oa Gal p24 y Lead Lyle
Ca geal y CLilall «nan Qyyd- dats 5 yySdnal
Challe y ap eally Gall y py eal Awol}
PA Me J psd Cagle yl ch yblsn yl y

Aviat

+ Agta Adal gy ply! gf pladia! 22 -28

FMS Clie gheall phasis Ay yo Jl Gall 21-2 -28
AsLal fil Si pe 44S) Le DU Gaal pe I
ASUBY! oka justin

Cla glee patty Gf J gall 9S. 22. -2 -28
St TB ts) os
1x

Rais Oe GST Cael og yy pacall jail) (1)
AgUBY! 03g) Viale Gaba jal 4

I dagaill cilglec cui fy Mibeiall ciLeall (2)
9 6 ja

ALB J al yall LG a} ja ally (3)

Fetinall cgi Angad Ciba Leal! tise Jy jLall

cod oLagay! Ald Lis of de tiny Lady sill

BJ Soll pas yy el cee J pcs
ABW! ohe azitias

5 dill Ligh old) ool Alla dal pte
e__el ((2)2-2-28) sl ( (1)2-2-28 )
43 cata gall CUE Ca tall gle Gin gia
Aibiladlly LYtS Gilly Gf GLa glad) ets
staal Lisle 4 paul! Ciillaie (wid (le
ASUBY! oda actly
1 BA igll Aad ge 23 -28

Bo pb anally dy yaad pe gat obit Jf placid ool

at iS GY Lele 5S Gig Le! (2-28 )

SJ5s

pL iN! 24-28
Uppal Ln glee cel le (28) Saal oda Gabi Y
Cagle! All ye Sl jueen ogl Coe Leis sf lil
eke Sit dold Apa Ugle dea of Os of Se gill
WSL ed pl la geal alt J 3 jl) oe sf ASWEY!

a

59 (75) i Usb Asst

1
i
|
i
|

|
l

ARTICLE 29
ANCILLARY RIGHTS OF CONTRACTOR

29.1For the purpose of its Petroleum Operations under

this Agreement and subject to the laws and
regulations at the time in force and subject to the
approval of the GOVERNMENT, _ the
CONTRACTOR shall have the right to take free of
cost any stone, sand or other building materials from
land not privately occupied or owned and to drill for
and take any water which may be available and may
be required for Petroleum Operations, provided that
the inhabitants are not prevented from taking their
usual requirements of such materials and that the
water supply of the local inhabitants and nomad
population is not endangered.

29.2 Radio, telephone and other communication facilities

maintained by the CONTRACTOR shall be for its
exclusive use for purposes of its activities under this
Agreement, shall be subject to all governmental
regulations and shall be available for reasonable or
emergency use by the GOVERNMENT free of
charge. Such facilities shall be so constructed and
operated as not to interfere with similar installations
which exist or with the permission of the
MINISTRY may be established in YEMEN for
public use or for the purposes of defense.

29.3 The CONTRACTOR shall have the right to use

without payment and in a safe manner, existing roads
within YEMEN and shall permit free public use of
the roads constructed and maintained by it, except
such roads as the CONTRACTOR may with the
consent of the MINISTRY declare to be for its
exclusive private use.

29.4The CONTRACTOR shall have the right to use

existing public harbor and airports in YEMEN upon
payment of the port and harbor dues or landing or
other fees generally applicable in accordance with
applicable regulations, provided that such use is not
so extensive to interfere with the right of the public
to use such harbors and airports.

29.5 Subject to the approval of the appropriate

GOVERNMENT authorities, the CONTRACTOR
shall have the use and occupation of surface rights
over the lands and buildings owned by the
GOVERNMENT in YEMEN which they may
reasonably require for Petroleum Operations under
this Agreement subject to an agreed upon rental
payment which shall not be less favorable than
available to any other international petroleum
company operating in the ROY. When land, surface
rights or buildings required by the CONTRACTOR
for the Petroleum Operations under this Agreement
are privately occupied or owned, their purchase,

lease or cleayance shall be effected on terms to be
“cnn Block (75)

Cgstallg desi Balai
GAN Lyla! ipa

tg 4th val —eYy dg ill 21 -29

Os) pill be} yo ay 4__ lan oh a
gpa Gaya 4 _all Aaa
sh gheg Ga a Soll Lil ge le
Dye Rf gf ding gl aal gl Liles
Sp — te pall Ga YW 9 Gl
Sahay pins dy gl 50) Sg

A cya Bale Al] Igatin Le SAF cya CISull ld Ging Y
was g Cystal! (1Sull olye 25 ya eld aagy YH al gall

DL nal yall ile y Cy ill y 53a) tC ai
sian «Sgt La yt ll eg yp
ALY Gal 29 og peal Lalli
Lol yy aility! ok Gn gp Lig a ill
Cand Like gaia ginny Lye ySall Cab Aas aad ine
ged asia ff pineal! plas 4 Soll a aad
ebi§_——erg to) p- _—__ll cL_____a
199 Dy ——ay Sy Jt y Gal all oh a
Bl joll eand of of Lal Atlee Lite AY ae Ulla

Agelball calgall J lal! slaShadtl Cyaal ood Leste

af eb sd og I
Bap——ag) Gye pat aia J eal
ny 4d 3s pos gp I} Js
Ugilin apy Gpb YI aa tiuky LaLoall oy gas
LBB yes shall jag geil Gb lac Le clgtilnay

Addo By puanay uals yb Uy gly of 85st

Fatal Ch Leal y jel pall patting of glial! Gas
fc Lael isthe ppany @oba eLdl cya 52 pm sal
Libs Lage Ayres pal opal OS Joye pga
LaSe DLaal AIS gy) Vi aby yd Aldea) Label]
ol Ladd) AL Slain ll ad Gea diye Coy

wisllyally

Fetal) Age Soll LL ll 4__iil ged Ling
Gy —ist Se_atyy Je ey of gl ill Gas
FS glad pil sally (cal 99 pata sl
Lig clay 28 ge tt da Sal
Ay shall 4 thlee Ladd Jp dee JS ty
aay of dts Alin! ok tl
gS Od ily Lgl Gti! cI Lay!
Zaid GLa ge Aah cell Jl
eS) A palle 4a fy cls to
vat tf IS 1g Gap gd dt
Spat wy gt ee hp ay
Gees iy ll Label Cat ge
(goed gl Sd LS 4 lait oy

60 _F

22 -29

33 -29

14-29

25 -29

(75) eis guas agar” Kc DM

negotiated by the CONTRACTOR with the owner or
occupier but such terms shall not be substantially
more onerous to the CONTRACTOR than those
normally offered currently for similar transactions in
the locality concerned. The GOVERNMENT shall,
upon request by the CONTRACTOR assist in the
negotiations with the owner and occupier and shall
use the power of eminent domain when necessary
after the payment of reasonable compensation to the
owner in compelling cases.

29.6 The CONTRACTOR shall have the right to incur
and pay costs and expenses pertaining to any
“emergency affecting safety to person or property in
the Petroleum Operations and such costs and
expenses shall be recoverable under this Agreement
provided that the MINISTRY shall be notified of
any such emergency as soon as practicable.

29.7. The CONTRACTOR shall have the right to incur
and pay costs and expenses for any item of an
approved Work Program and Budget for an amount
in excess of the budget for such item and such costs
and expenses shall be cost recoverable under this
Agreement to the extent that they do not exceed ten
percent (10%) of the budget for such item. The
CONTRACTOR shail, with the approval of the
MINISTRY, have the right to revise any approved
Work Program and Budget.

ARTICLE 30
MISCELLANEOUS

30.1 The headings or titles to each of the Articles and
paragraphs of this Agreement are solely for the
convenience of the Parties hereto and shall not be
used with respect to the interpretation or construction
of the provisions of this Agreement.

30.2 Entire Agreement

This Agreement and the Annexes attached hereto
represent the entire agreement between the Parties
hereto with respect to the subject matter hereof,
superseding all other previous oral and written
communications, representations, and agreements
with respect thereto. This Agreement and_ its
Annexes may be modified only by written agreement
of all the Parties hereto and ratified in accordance
with constitutional procedures in the ROY.

30.3All items of archeological value that the
CONTRACTOR encounters are the sole property of
the STATE. The CONTRACTOR shall notify the
MINISTRY's representative(s) of such find as soon as
it encounters such items. The CONTRACTOR must
take all necessary precautions for the safety of the find
during the execution of the Petroleum Operations. The
CONTRACTOR shall abide by the laws of YEMEN
and lawful instructions in this regard.

/ _, Agreement Block (75)

days La pa) I telat ad J bg
ha nel a Sg el Cpu yn fl ity
aay YI Hyp 8 SLM ok ot J
SBS 5 2sl A baly Uy AL Lt Jal
Cu cou ad ps al pe Le
Ha sSall p glisn SslGal ills gle ling Lula sed ill
Ud oda ff Slat oe Claia sill pf diaolva
cole eWsul yd Leia By yacall wie prdindany

“maga yb ba ony cal adil ciStal

Gigli ny Jad Gall Jill
toga lel pal ee ol pal gh Lileiall cL ail y
CL Sted! fa joni SOL pte hy 3
Lt tg ly fall CL daa LB
Vaaa fd ay alt
Capel ELM CaS Gf Aly pd ASU! 038 Guo gas

bye gly syne is) shall Gila Go tlle UG

Cagl_Sil gay Jas Gall glial
ged A jaaly Leal egy Geld ay gl CLiilly
Frcmedall Al juall (ye Baty jM sae y Ugale dill yall cust
sla flu) Qua ts Cail, Calls Lb of adh allt
332) gg ly AAA on ating NS
shield y isl ld AI ju0 Gye TLL (%10) Batic: Ge
ei ny Lal jee Ul Cale ol Gall 3 J 5 5l) Lill ps

Agle Mail yall Cid All eal

whe Cl yiiy ob pe Ce Bale LST clan! sf oa ghiell of
Voy ABLBY! op GLY! LDL: Jal (ys Jhild ow sly!
ABU! obe plSal sli sf spall galas (Sy

7 Abate Aout
ALASH AUB! JE Lys Abags yall GadLall y ALY! oda
OS daagy cpildll & paca galls Gey Lad Ua GISEY! gu
Ay git y Uys) at wet) dae
Ch Shall hall Lys Le litle Coal ll 654!
02k Gf dteall alld gd Cu yal a LBW! y Ayla!
Coat lity WS Jat of Gy LgiaShay aN
oh Ay ysis lol po0ll Ligh Lasle Galen Ol teas

Agiagll 4a seca

A All 3 5 salah eee 9S

Bg (g-—tie) Chae BU Qe
34% of Jslddl le Gary pmaliell al Ge 1 sl Ng
Dat LY yh dLad 1 UU) at gl) lel pa yee
coal gly al SSVI dle Guay LS Aly fall col alt

wa pall 1341 8 paluall 43 glill CLyleilly

16 -29

:7 -29

11-30

12 -30

23 -30

61 = (75) Agta alas pM

|
|
‘
|
|
|
|
i
|
|
i
30.4 Considering that the Parties hereto base their
relationship under this Agreement on good will and
good faith, the Parties hereto agree that in those
provisions of this Agreement where a Party hereto is
required to obtain the consent, approval,
determination, or agreement of the other Party
hereto, such consent, approval, determination or
agreement shall not be unreasonably withheld.

30.5 The MINISTRY, on behalf of the GOVERNMENT,
shall upon the request of Contractor coordinate the
CONTRACTOR’s dealings in relation to Petroleum
Operations with other state authority or governorate
conducted in accordance with this Agreement.

ARTICLE 31
ASSIGNMENT AND AUTHORIZATION BY THE
MINISTRY

The MINISTRY reserves the right to assign part or the
whole of its rights and obligations in this Agreement to
any of its Dependent Units in the ROY during any period
when this Agreement is in effect, and reserves the right to
recover all of its rights and its obligations at any time it
desires to do so. The MINISTRY has the right to assign to
and/or to deputize more than one (1) Dependent Unit to
exercise its rights and perform its obligations under this
Agreement throughout all the stages of the execution of
this Agreement. Any such transfer of rights and
obligations shall not be binding on the CONTRACTOR
until the MINISTRY has delivered to the
CONTRACTOR the document effecting such transfer.

ARTICLE 32
THE OFFICIAL TEXT

This Agreement is written in the Arabic and English
Languages both of which shall have equal legal force and
effect, provided, however, before GOVERNMENT
authorities in the ROY, the Arabic version shall be
referred to in interpreting this Agreement; and in any
arbitration proceedings under this Agreement the Arabic
and English versions shall be referred to in interpreting
this Agreement.

ARTICLE 33
GOVERNMENTAL APPROVAL

This Agreement, signed by the MINISTRY and
the CONTRACTOR, shall not be binding upon either of
the Parties hereto, until the issuance of the law approving
this Agreement according to the constitutional procedures
in the ROY and giving the provisions of this Agreement,
including the Annexes, full force and effect of law
notwithstanding any contradictory GOVERNMENT
enactment.

fe Agreement Block (75)

ag Ble yy iy lig: ily bY! of iol ples 24-30
Leds Gs Ulaal le Lalit ok Ga yy
BBY) Gail id age Al Gui y atl!
calls pa Lata! aL Sal oy Si of ple Lig
Wien J Lill ys te Jy neal a gl gue
Til yal ode GLA SYN Ca tall Lal gf GLaNY!

Gigina cipue cel Gg Gipad gf canadll J Walaa! y

O——2 A jy lp gti 1s 55 -30
Jd Qo dy le sL_tny Ae Sal
ally All ald Jil ell Gy
Baila fA Vga Ua se yl
AGUAY! oq) Ginle (J glial Ug pss gl

CagDULM g al gil Bala
B39 ds G4 cap slill y JUAN

dls J peer Qe Jit Lgl 3) jy) Sait
en gl aN oh dL gill lly Lg gi
Fda yo A i (6. z) gg ttl tla ay
Gamay LS AY oe bt al ys
Liga! clu jily! okay jp—iall obs aad of Lgl
Bl jg ld LS ol Crity ool AD bos 5 IY
Gaba Gs SY DS i GL gL Gal
(eB RAEN 0p (caccing [Gila jl Sty Lgl pia Ls plea) Ugilany
eS Cal IY of Gy dall Uy sad gl edt dal ys cee
Sib gp GNM glial 6 J jpll pba of ang YY shill Le jhe

Ca sacdll lls Bie Yee gay

CoD g AIAN 5 aL
a ,

Taal y Ly ll ogalll 4 2A oh hy)
Cough 5 AN g 8 Gu td Lg ol ally
La rgqeally Lye Sal claLadl pld ABLBY oda paid Uo pally
apSai cgl Alle peiy carding gill ya pa yall Gall old dial
ed Ca eal LB AN) 9 og

cary

Cog y AMUN BL
dng Soll Addl gue

Sip ds Lag yy a OS
aes VI Lig gb ys gl Le je GSi GI silly
Lh Liles il ply Gg
Kiet Ly gga 4 gh ell el a
Ligand ots Ly Lg ei e g
ote ae ttcgl Ge pt CG jaes Cul sill SY 3 dls

gd alla
62 —_

rowan Dwr

|
|
|
{
|
|

i
|
\
|
|

ARTICLE 34 CSDUllly Zag Balai
THE SIGNATURES Cha tntel ga tt

Certifying the foregoing, the Parties hereby sign this eA A ag kh a hy aga 1-34

Agreement on the date which appears in the Preamble tha ch ssa
of this Agreement.: eu
MINISTRY OF OIL AND M) arcyileally bi 519-1

THE CONTRACTOR:

1- OCCIDENTAL OF YEMEN (BLOCK 75), LLC

Tae RESDEE CEO...
Date: .3/703> “AGS... see
3- YEMEN GENERAL CORPORATION FOR OIL &

Tie. paprF- Yoec
Belay 287

LGK ercemen Block (75) 63 (75) ely EUad Alc RA
ANNEX “A” Agi) Mihi ites

| DESCRIPTION OF THE AGREEMENT AREA Bigadh = Gia Mille 15 yo Aiba
Markha Area, Marib- Shabwa Governorates, 75) poly clei
(BLOCK 75) u
REPUBLIC OF YEMEN
|
The Agreement Area measures approximately 1050.06 44»! sq 1050.06 —— 4 aly 4_ibue yp ts
square Kilometers and is defined by the corner points we 4a 5a (1) Ge i ey Ls LL,
numbered from “A” through "P" closing at "A" connected = (—S 4, ius by bass AL__caitall'y () ate ety |
by straight lines as shown in Annex "B". Asa) Gala gi ie oa |
| The co-ordinates of such corer points are given in the Jss-all 4 Lgily da) yt ila oly bt Gill od ost Cs |
: following table: al To |
Markha Area : lay dike
Point x Y | ight a5, anil bs Eth
A 45.6167 15.1167 15.1167 Baie7 | TT!
B 45.8024 15.2632 +7 ‘
; . : 15.2632 45.8024 Cy i
4 |
; Cc 45.8075 15.2523 15.2523 45.8075 t “| {
D 45.7989 15.2325 15.2325 45.7989 | |
E 48.8165 15.2232 15.2232 rc
F 45.8423 15.2226 15.2226 45.8423 r al i
G 45.8928 15.1720 + LL 15.1720 45.8928 5 i
H 45.9151 15.1753 753 T W551 z :
1 45.8852 15.1505 15.1505 | 458852 ~~ —~—CO
J 46.2786 14.9298 14.9298 46.2786 ? |
i
K 46.3893 14.8235 148235 46.3893 a |
|
l L 46.4690 14.7797 Taa707 Teaem 3 |
M 46.4520 14.7479 14.7479 46.4520 é |
\ N 45.8864 15.0414 - | iE0a14 ica | _ 3 ; |
x |
| oO 45.7274 15.0592 |-F50502 E74 om |
| - P 45.6647 15.0399 Tena aaa : I
t x . |
' A | 45.6167 [ster 15.1167 S167 | T |
{

X

| ]
f| aa Block (75) 64 (75) ef ¢ Und Asa RA | |
; ANNEX “B” () gala
| AN ILLUSTRATIVE MAP OF THE AGREEMENT PRT EC RAL POOP LO PTS
AREA

2 Oe Bue (@) Gall
| Annex “B” is an illustrative Map of the Agreement Area, (1. «) 1__ly! 4___thid 4a _a gi fides yh |
' “Markha, Marib-Shabwa Governorates, (BLOCK 75) (75) e——4) ga si — Go hil j |

REPUBLIC OF YEMEN”, which outlines the Area hid data! sai 1 (all sect) j |
covered by this Agreement and defined and bound by the 2 ,pitiy (2) Usiih .,a, (!) ja bt Badal, (Bu! oo
points A through P closing at “A”. (i) Uda L

Area= 1050.06 Km?

Dink (76. 65 (75) a) ¢ Le 4g wah
ANNEX “C”

THE MINIMUM WORK OBLIGATION AND MINIMUM
EXPENDITURE OBLIGATION
DURING THE EXPLORATION PERIOD

1 ‘The First Exploration Period (Obligatory)

1.1. The First Exploration Period is thirty six (36) Months
starting on the Effective Date.

1.2 The CONTRACTOR is obligated to conduct the
following Exploration work during the First Exploration
Period:

(a) Reprocess available seismic data related to Block
(75).

(b) Conduct, acquire, process and interpret a minimum
175square kilometers of 3-D seismic data.

(c) Drill and evaluate one (1) Exploration well
with a minimum depth two hundred (200)
meters in the basement.

Minimum financial commitment for such Exploration

work:

(a) Reprocess available seismic data U.S.$50,000

(b) Conduct, acquire, process and interpret a minimum 175
square kilometers of 3-D seismic data U.S.$2,950,000

(c).Drill one (1) Exploration well US.$3,000,000
Total U.S.$6,000,000

1.3 The CONTRACTOR is obligated to spend a minimum of
six million United States Dollars (U.S.$6,000,000) on
Exploration work during the First Exploration Period.

1-4 In the event the CONTRACTOR elects to extend the First
Exploration Period by an additional Six (6) Months, the
CONTRACTOR is obligated to conduct the following
Exploration work during such extension G&G and well
studies, The Minimum Expenditure Obligation for such
additional Exploration work is Two Hundred Fifty
Thousand U.S. Dollars (US$250,000).

2. The Second Exploration Period (Optional)

2.1 The Second Exploration Period is thirty six (36) Months
starting on the Day after the end of the First Exploration
Period, or any extension thereof the CONTRACTOR
has entered into, if the CONTRACTOR so elects
pursuant to the Agreement.

2.2, The CONTRACTOR is obligated to conduct the following
Exploration work during the Second Exploration Period:

(a) Drill and evaluate Two (2) exploration wells with a
minimum depth of 200 meters in the Basement.

AS cman Block (75)

66 (75) seus agus

(ec) gala
staal y Qual gis) salt cll jl
(BRS Maye DA
sada) AW) issn Maye 4
GANG Coe lags (36) Cys Lise cols! GLEAN le jae 21-4
Dee Ys p gly Sle col WI ALIS! Ula yo DS stial a 5 22-4
TABYI (al ans GLa!

eat Lad ld AWGN che gleall dalle Ble} (I)
(75) ¢Unilly Xabeiall

8 8 A S175 ply Xan —s (Lal (2)
(3D) sas) 48 4 51 5M) a peal
weed an

he (200) Gers (1) gibtSinl ant y 3 ually ria (¢)
Brel) pgire i sil aS

pelt Aisi LAY lo GUDU (pi) dal) cikal jill

3Y2 50,000 gLbsill Al j1 jl) cite gleall dalle dale} ()

Cie guaall ce at ye S175 ppd Tallens Upreaal y abil ()
3Y922,950,000 itl aS (D3) auY! 4296 4515!

23¥.32 3,000,000 __(1) sap ceili! is aut» pin (€)
3.9 6,000,000 = gllayl

A295 G34 X94 (6,000, 000)cxssle Hea Stl Sj » 5h 23-4
ALES Ale ye DLS etal aa Lah saill Statell iby ol!
wey

Kina Bad ol! ALISA Ala yo agnct glial Joa Alle gi 14-4
Lashed al ll lal pl5aNl sll ple (6) stl
98s I gle calls ayaa 5 jb DAS JUS Lal yay 4505 piel y
itl cypauadhy pli alts agaaill Ada ye US GLAD al gl
AgSs al Baahall CY gl CY 94 Ge J¥g4 (250,000)
: a3 A ales! Ala ye -2
Tiles 0 18 (36) Lye cp Bly Ther GUISLAY Ula. yo 5621-2
Ayla Lisl 1 Lgl ayact cel gh AY! GLESiNY! Ua ye
AU) og! lide Led J yAall

Hd yo DNS AYN Hausa! Lac YL pill Jjliall p jth 1242
“Ag GLIA

(200) Gee ext! (2) csltsiod cx rs puitiy vin (1

—- 2

RM

|
|
|
Minimum financial Commitment for such Exploration
work:

(a) Drill and evaluate Two (2) exploration wells

Total US$ 6,000,000

2.3: The CONTRACTOR is Obligated to spend a minimum
of Six Million United States Dollars (U.S.$ 6,000,000) on
Exploration work during the second Exploration Period.

2-4 In the event the CONTRACTOR elects to extend the
Second Exploration Period by an additional Six (6)
Months, the CONTRACTOR is obligated to conduct the
following Exploration work during such extension G&G
and well studies. The Minimum Expenditure Obligation
for such additional Exploration work is Two Hundred
Fifty Thousand U.S. Dollars (US$250,000)

3. Excess work in any portion of the Exploration Period
(including extensions) may be carried forward to satisfy the
work in a subsequent portion of the Exploration Period
(including extensions).

LK doreement Block (75)

Apts) JL peel SLR 8) tall cia sill
ond

+ 200 Ge (21 CES Cn pia J (0)
3.34 6,000,0 Baclill 5 sdne cod

6 00
JX 94 6,000,000 ual
+ (6,000,000) 1¥52 capale Ades Ghily stil » jth 23-2
ee te AS el Baal GLY gil GLY gs
Ag GLE Als yo DE cgi aa ABLES
Hing Bad Ay GLAST Lda yo ayn Sglidd) Lys Ula oH 14-2
Lyn lyzall Cal all ol pals ol 5a! JsLiall gle (8) set!
CosSy Oh coke cell apna sj DAS LSU Lal ay Ash ja pally
CH pauady Cytle Albi ayacill Als yo DS GUID al al pial
AS Baatall GUY sl GAY 94 G4 J¥94 (250,000)
IS pb La) ALES Ada ye (ye o ba gl gd Dao gd 30h sl - 3
ee Gam o Sell gd eal culls Ay alin gi Say (Clana
(Cdagaall alls (8 Ly) at) lil GLE! dla yo

fe
—-

67 (75) ei gud Aaiat DTA

ANNEX “D”
FORM OF IRREVOCABLE LETTER
OF CREDIT

DATE:

MINISTRY OF OIL AND MINERALS
(Address)

(Attention)

Gentlemen:

By order of our client, (name of company) (hereinafter
referred to as the "CONTRACTOR") we hereby establish
this irrevocable Letter of Credit No.: in
your favour, according to which we hereby undertake and
guarantee to pay to you unconditionally the amount
hereinafter referred to, without any question and reference

to the CONTRACTOR,
CONTRACTOR has failed to fulfill its

in the event that the
technical or

financial obligations (including the clean up of work sites)
under the Production Sharing Agreement for Markha
Area, Marib - Shabwa, Governorates (Block 75),
Republic of Yemen (the “PSA”) entered into between
the Ministry of Oil and Minerals (the “MINISTRY”)
of the first part, and OCCIDENTAL OF YEMEN
(BLOCK 75) LLC and TG HOLDINGS YEMEN INC.
and the Corporation of the other part , effective as of
(date) and its Annex "C" (hereto attached), which
specifies the Minimum Work Obligation and Minimum
Expenditure Obligation during the Exploration Period.

The amount guaranteed hereunder is -------- million
United States Dollars (U.S.$------------ .) for the
CONTRACTOR's commitments during the First
Exploration Period.

1,_Payments under the r of Credit

2. Reduction of the Letter of Credit

3.

Payments under this Letter of Credit are available to
you against presentation of a request by you for
payment in the form of Exhibit I hereto, and a copy of
the notice given to the CONTRACTOR notifying it
that the Minimum Work Obligation has not been
performed.

jount

‘The total amount available hereunder shall be reduced
automatically by the amount stated in a signed notice
from the MINISTRY in the form of Exhibit II hereto,
or as otherwise prescribed in Article 2.1.4 (c) of the
PSA.

idity of this Letter of Credit
This irrevocable Letter of Credit is and continues to be
valid as from the Effective Date of the PSA and until
the earlier of:

[Agreement Block (75)

«—

(4) Galt

SUD ld yall sled! Gilles dina
ToT satay
Calaally adit B39
(chatty
1 Aud

elie yoloall Lal old jill 1s Liskdiol Lbs : caval!
A- ) ab

oy rr)
eet (Sa pal) Liles Ge
Solel ja nad (J gal!) — any Lind Ltn
el DU Js all a Le Ls
ed oh a pat Ge aaly jal gals ( 2)
Esa og ie al) Lt Qed bb yg es
glial }—ae Me pb a Sy cg all gp
A i Lg) AML, ll lal 5a Slat oe
oe AS ak it (tig (Sed Ql ys at
Byte = las (gil aes (LB) Atal cast
Fad gat (A itianl) Apia da asap (75 EL)
hy BS (gall) olay ai Boy Gee
Bags eal (75 eLl) Gay ll tipsy! AS may dl
Aanaigally Ld) ey JAIL Gg pd AS tg
Gala (a) pe Lu tel gl 5 a bs
GON sll eel sy gly (Ls G4 nll) ()
Hote ye DLS CLG Lal a Sait! aay dal

(ALS
(-———) ) manana aly Alec ga Ui GLacal cons Ge
Ata yd Sg dl Ld ill Jats LS al IY?

iol WI GLISIAY!
plésy! atin, cle shoal! (1

Wis ol ie) GL li ile ga al Gf
Aegeally Lid) Gonsall Gla Saga ile SB yaad cin gy Sin
cab jyrg LIN Eyal (1) aly SLY! pd Lance gall
Cet AY! all al 5a) Gly o pass J slit as pall jis'y!

“Saiy gl al

paleo) Gills Alia aah (2
Uigle Lyi Aasi8s iy Cage Lis cena gall Ell Leal
ebb I oll Uke eyed) LURAY! digne pl sell Ulyall
=2) Salall Agle Gyatt Lepuen 4) Lin Gi yall (2) Ay BL!
COBY! gb AS Lal ABI ye (2-4-1
paleley! giles Uadle (3
ye Calle lay Cages LID Chl gl Whe alder! tbs of
Ge ll cams ering CLOW! gh 1S ead ARS A Ga
we

(75) af ees Asis

Had

4.

5.

(a) Six (6) Months after the end of the First
Exploration Period or any extension thereto or (6)
Months after the termination of the PSA; or

(b) The total reductions or payments for the total
amount of this Letter of Credit (after reductions as
referred to above) for the relevant Exploration
Period. .

Extension of Letter of Credit

The term of this Letter of Credit shall be automatically
extended for a period equivalent to any extension
period granted by the MINISTRY to the
CONTRACTOR under the PSA or any extension as a
result of Force Majeure under the PSA after the
issuing bank has received instructions to that effect
from the MINISTRY.

The defined terms in this Letter of Credit (including
Exhibits I, If and I as well as Appendix I to Exhibit
II) shall have the same meanings as specified in the
PSA.

Suspension:

During the Force Majeure the Letter of Credit shall be
suspended and continue in force thereafter during such
period of Force Majeure.

If the Force Majeure event continues for a period of
six (6) Months, and the CONTRACTOR terminates its
obligations in accordance with the Production Sharing
Agreement this Letter of Credit shall automatically be
cancelled according to its terms.

We hereby guarantee the payment of all amounts not
having been reduced in accordance with the above
within ten (10) Days of receipt by us of your written
notice, without further juridical procedures.

(Name of Issuing Bank)

By:
Signature:

Title:

Date :

UX

Agreement Block (75)

FAN GLISEAYT Abs yo Ld ay sel (6) Sie <I
Aad cL git aay yet (6) Hin J cL gl and gl
J tqtYl gf 2S Udall

cag lryaaual sf Cilosisall glen! pla) uy
(edtel Liggall CiLcoisall aes) 10 alae! Giles flue
Asin) GLISiul! dla yal

palsy rey

olde Aye 8d od Ci ci
Udy glial 6 jpll Ugaics agncd 6 ya col Dalai badd fae
Bgdll Gapey pal agad cal Jf clilyl pA AS Leal Aalaty
pia aay ADSy CLAY! gp AS LRA ASI an alll
OLA Ng 839M) ye Cabagbedy Glad Ch pall
BLY Sait Ihe alae Gad pf Basalt dey pill Gf
(3) ef BLAM! ool} (1) ait Galas (3 «2 +1)
cA ASIEN RH ta gil OB OT
- clay!

ill
3 ALN 6 5 ill 5d DLS olde YI tbs Gold sy

Bg 6 pL gil ay Lig 4d gas cy
wl ata

i Ba 6 AL Bg a) Ae os ysl 13
Ligh «ste ll Ligh gli aly « etl (6)
bs gh i cL ay! 4 AS ll A__alny
adlSal) (inks (itil gly Ao pu Ie abate YI

yg Lal inks (2d al (pil Gllaall JS aboy Lis agai Lil
glist aS jLasy WadK cys lf 3 phe UDA uly ode
wg Al Agila Gel yal 4 Ut dalall ogo

(4

2 (odsanll lial aul)
: qslll

69 (75) ey gles Aad

yp

~T

EXHIBIT 1
NOTICE FOR PAYMENT UNDER IRREVOCABLE
LETTER OF CREDIT NO: .....s0seeoeeeeeee: ee
DATE:

[NAME AND ADDRESS OF ISSUING BANK)
Re: _ Irrevocable Letter of Credit No.:

Gentlemen:
Please be advised that we hereby request payment under
the above referenced Letter of Credit and that:

1. (Name of Company) (the “CONTRACTOR?”) has not
completed its obligations under the Production Sharing
Agreement for Markha Area, Marib - Shabwa
Governorates (Block 75), Republic of Yemen (the
“PSA”), effective as of (date) entered into between the
Ministry of Oil and Minerals (the “MINISTRY”) of
the first part, and OCCIDENTAL OF YEMEN
(BLOCK 75) LLC, and TG HOLDINGS YEMEN
INC. and the Corporation of the other part, with
respect to the Minimum Work Obligation or the clean -
up of work sites in relinquished areas according to
good Petroleum Industry practices for the current
Exploration Period of the PSA within the period
specified therein and we are entitled to request
payment under the Letter of Credit.

2. We certify that in respect of the obligations not
performed, the notice of payment made under the
Letter of Credit is the sum agreed between us and the
CONTRACTOR in the PSA as corresponding to the
costs of such work as provided in the Minimum Work
Obligation and Minimum Expenditure Obligation
under the PSA for the relevant Exploration Period.

3. The MINISTRY has notified the CONTRACTOR at
least fourteen (14) Days before the date hereof of the
work that has not been performed and the
CONTRACTOR has subsequently not performed such
work. A copy of the written notice to the

(1) Bact
LARD all pall ce Gi bs athe aa tat
(___): ela
Lt eh
(chacall yaual og ill till Gf gle y pul)
«( Ys ely etRDU Lb all oleio yt Gila : ea pall
+ Salud Ugg

SLi Gilad cg tatiiay afl Gallas 1a Gin yas dal alell ay
T gly Le col} faltad ald odtel ea pally

A BY Link CLA sl gi od (Ustad) (SA el (1)
B gpd tga cgililaney Liye Adbaiad cLGY! pf 4S jLitall
(Gta BAAN (ABLinN) Ayia La ssp (75 ELH)
AS pathy digl CA y-BS (Juli) Cabal y LN 5139 Gy
Ge AAS pg Ba gtnall (75 ELH) Cua ell Silanes yl
akg Lad Ally pith Ci aS Aeargall y Al Cray Satay
QB gs Heskett Clas J Leal) CAL 5) ne 4 tH! al
gh Angad il jlaall Udy Lgie pliiall Gltiall gi Joa!
Talsy Tyla) GLussiuy! Aa yal Lally fill delved!
Gald lgd Lyle (jo guaill sad! DIS cUbYl pf AS baal!
alice! QiLas Lily adall i Alla (98 Gall Ll aly
J.

Bake gl CL UY Gop nad At ag —tiy (2)
Gluall 9 asic GUS ies oi af gially slaty Gly
ZUG gh AS jLtall Salish p3 UJ glial) Gung Lies dale etal
Hag pike Gg LS Sec! AED Calis og slay Ghia 130 Gly
goat GLY! gh 5Y SY! aally Jaall ,i04 an ol 5a

_ Aginall GLISiAY! dla yal ebiiyl i AS jLikall dsl

pete Mah Sg td a jy (3)
Gea Ye ered Shall gy Lill SS Ja gle Ly (14)
UR ges BA yey oats gly pl alld any still ly Sis ol gil

= glial 3} an pally Ga giSall Le! alld (0 Adi

F Ys dle ial La lode (4)
CONTRACTOR is attached hereto. a (ual Jpay A&A fant Te AT paid! GLY MY oo
. + . . ran ial 3 A
4, This notice for payment is in the amount of = a : -
United States. -—=»-Doollars, Ge ph (10) 3p DLS
USS. Please transfer these funds to our eo a coal
Account No. OPPeTONOOER || COPSSOOSSTSESESSISES® Bank
within ten (10) Days of receiving this notice. Colac g Hadith BID
MINISTRY OF OIL & MINERALS, taal
Soca fare: + Adal
Title: : eal
Copy to the CONTRACTOR tt
(Address)
(Ch giall) dsthall 3,40)

0 a Block (75) 10

Le

(75) ay ¢us 4s

DM

|
'

EXHIBIT I
NOTICE OF REDUCTION OF IRREVOCABLE
LETTER OF CREDIT NO: .......0e0eeeeeee oy
DATE:

(Name and address of Bank issuing Irrevocable Letter
of Credit)

Re: Irrevocable Letter of Credit

NO! secceseesnssresereeees "

This is to notify you that in accordance with the
Production Sharing Agreement entered into between the
Ministry of Oil and Minerals (the “MINISTRY”) of
the first part, and OCCIDENTAL OF YEMEN
(BLOCK 75) LLC, and TG HOLDINGS YEMEN
INC. and the Corporation on the other part, for Markha
Area, Marib - Shabwa, Governorates (Block 75), ,
Republic of Yemen (the “PSA”), effective as of (date),
the undersigned have signed this notice on the date hereof
to reflect the completion by (name of company) (the
“CONTRACTOR”) of the work corresponding to the
amount stated below. You are hereby authorized and
instructed to reduce the amount of the Letter of Credit by
the amount Of ..........:c:eeeeeeeeeee United States Dollars
USS. ..) and to notify the CONTRACTOR
of this

MINISTRY OF OIL & MINERALS
By:

Signature:

Title:

AM creement Block (75)

nm

(2) Bybaiat

SUD yb ill WO Giles Gye abil slant
(___)

a eo)
ea sce GLB pial gl di oly ey pull)
(ota Jal

Gail Jud jl aa) Gill’ + ea yal
. Af ers)

bis Ld 4 ay Ly (Sp ts
As hy dsl sbS (Ball) cysleall y Halll Bi jy on Lad eta!
tt AS pk g Bags (75 BLS) pay oll Ss |
(Spa) Liat gi das A smgally Ly Gay Jaded
Alas Lay sgeantly (75) phy ELE (5 ged te) pill
aly ob Bobid gaya oF (Gel) os [tse! sitll (ALi)
Sail dal! gf UbY Lia 5 Shall 48.65 gf jet! Nha le
ASH olisl oamall aluall qo cl sis (Uliall) (AS tlh pul) J Oe
aLae YN Gilles lee aids yy pyeley Id cra yas Opn sie
GLY gl IY 9 GLY ee
dace yal lac Gaadaill yo Dylidl ath 48,8) tated

ghd Np diay ois

(75) bs gUas Laat

pM

EXHIBIT It
FORM OF IRREVOCABLE LETTER OF CREDIT

DATE:

MINISTRY OF OIL AND MINERALS, REPUBLIC
OF YEMEN

(Address)

(Attention)

Re: OUR IRREVOCABLE LETTER OF CREDIT
NOS cccsessreeeneoreee

Gentlemen:

By order of our client, (name of company) (hereinafter
referred to as the “CONTRACTOR”), we hereby establish
this irrevocable Letter of Credit No.: .........++ in your
favour, according to which we hereby undertake and
guarantee to pay to you unconditionally without any
question the amount of ----~ United States Dollars
(U.S.$ ~-—------) (the “Guaranteed Amount” to cover as
the signature bonus) as required under the Production
Sharing Agreement for Markha Area, Marib - Shabwa
Governorates (Block 75), Republic of Yemen (the
“PSA”) entered into between the Ministry of Oil and
Minerals (the “MINISTRY”) of the first part, and
OCCIDENTAL OF YEMEN (BLOCK 75) LLC, and
TG HOLDINGS YEMEN INC. and the Corporation of
the other part, dated ........-..:0000+ 200-- under the terms
and conditions stipulated below:

1.Yalidity
This Letter of Credit shall be effective from
08.00 a.m. (date) and expires on earlier of the
following:

a. immediately upon payment of the signature
bonus by the CONTRACTOR as required
under the PSA; or

b. immediately upon payment by the Bank to the
MINISTRY under this Letter of Credit; or

c. on the thirtieth (30") calendar day from the
date of issuance of the law approving the PSA;
or

d. (date) (being six (6) months from the effective
date of this Letter of Credit).

All claims must be submitted to the Bank before 5.00
p.m. on the appropriate expiry date mentioned herein
failing which this Letter of Credit shall become null and
void.

2- Payment Instruction
Payment under this Letter of Credit is available to you

against a written request from the MINISTRY for
payment in the form attached hereto as Appendix I

ff PGeement Block (75)

22

(3) 5 cing
PUD Jb go ole! lbs Aaya

ev

yslaall y Jaki 81 y

(ots)

: ud

ply Lic jalaall LADY yl ll (a Liakaied Gils : aa all
«( )

Balad)

shed GL tas Salad jasc (Sg tall) aes Linly
Aan gay Canal a 5ilb ceil 5 ( ) ey oll itd yall fae
——— ) anna fle bd Os ada be
SSNS (SA Kae pt) gS 9 (
(ba) td cst pd AS all Atl
Aa stenll (75 EL ta) By = ls cpa aay
Lady (La bas all Ady 2
Ask gy Ll hy —bS Cyt nally Ha By Gey
cbog2—aall (75 GL bel) ey cil ty _—_s
Lanigaly 2) Gay Sait dyh ge gS ay
gee e200 Jf aL gil

AMM a ph

pd geball chy ww 4

Cs lolpne Lint Zola i fda oleic! Lbs J yaie g paw

Lilly TT ahs getty Jot wets
7 AM Gadd

AU pd ayy US gig Aas ads J slid) pgs Ll -1
Ftc tay) gb AS una

clad Can yes lua 6) j gl hall Lill agi dla -2
gl Hae alate

anal LS Ge CDH pal pA -3
as kal 4s) le. Lil galls J > —al
Se BY gb

byes I Cet sel (6) Fis con aes (GUI) -4
Jaa alae! GUbd CJ sai

eas Gy Blane Monell doLadl Jaf chill gl pai cibtLbaall gan
UBY pilepe [Bs aban YF GUS Old Vf g Lia) sShall ole
H clegled 2.
4s GS La ode I Ls Gta ya dt
cea gall GA all te Bl tl Oe gp 8 dy
Gas Zale gia Ge Jae ab slid ob 4b JSu (1) Gala gf

_ =

qa aeusran ZB ony

stating that the CONTRACTOR has failed to pay the
signature bonus as required under the PSA on the
Effective Date.

3 Return to the Bank
‘On the relative expiry date pursuant to paragraph 1
above or upon receipt of a claim for full payment
under this Letter of Credit or upon early payment and
termination of the Letter of Credit, the original of this
Letter of Credit must be returned immediately to the
Bank.

4 al of I ble r of C;
The validity of this Letter of Credit shall be extended
upon a written request from the MINISTRY to the
Bank provided that the CONTRACTOR has consented
to such request from the MINISTRY.

(Name of Issuing Bank)

PR Kocemen Block (75)

B (75) ely gUad Asta

Oped dd lig cL YI 4S | al 1_aly Lily
(3a Gt)

: bale’
aby dL ol (1) i Gill Lay ol a oy
clk cen lS gd Ma (Sl
de! Lbs yee pL gil aie J olL__ate yi
ig Go) hall gd aly G) Ging ald ld eal fd

dante to
Mb ay Gi ge ae Sask aed! Ot 2d

bM

|
}
|

Appendix (1)

NOTICE OF DRAWING THE LETTER OF CREDIT
NO.: ceseeceeeee

DATE:

To: (Name of Issuing Bank)

From:THE MINISTRY OF OIL AND MINERALS
Re:Irrevocable Letter Of Credit No: .......+

We, the Ministry of Oil and Minerals (the “MINISTRY”)
certify that (name of company) (the “CONTRACTOR”)
has failed to pay the signature bonus of ----~
United States Dollars (U.S: $—
“Guaranteed Amount”) within . we Cree .) Days
from the date of issuance of the law, approving the
Production Sharing Agreement for Markha Area, Marib
- Shabwa Governorates (Block 75), Republic of Yemen
(the “PSA”) entered into between the MINISTRY of
the first part, and OCCIDENTAL OF YEMEN
(BLOCK 75) LLC, and TG HOLDINGS YEMEN INC.
and the Corporation of the other part, effective as of
(date), as required under the PSA.

We hereby claim under your Irrevocable Letter of Credit
No: . ......... for the Guaranteed Amount payable to the
MINISTRY.

Please transfer the Guaranteed Amount to our Account
Nout wo. eeeseee AM voice eee eeee Bank within ten (10) Days
of receiving this notice.

MINISTRY OF OIL AND MINERALS

Copy to the CONTRACTOR
(Address)

(> Pereement Block (75) 4

(1) geet gala
(eee er
(Ae pase gil Bist) : ot
Coslacall g iN Bij 9 sO
f ) es call! Jud yall alate) Gil’ : Gye puady

3 (8A) Ga ell ait ht 6 jy ¢@
Ge pepe 28 (Jal (CS td pa)

conenceeecnenennnnncnneee UA jk AIL a gl Linde ays ad
(gaat tea) $8 4h 98 (mannen rm
Gilg gil Joi ype AG Obey Bah

oul eilllay hye Ula cy! TEED La le
cists Ay Aah Ly saps (7 pL Set
gdul Ee ROR erie Penn yrary)
eT ok y bag (75 pL Parent)
eS gat jan ght ae Lapa ol cy rn
| Cay) AAS Ladd Asli Wye be

HS ppb dale Ya gneiall Glariall Eta Gilli lige Cady
rte dass na Big qllnad side

set! be bal Ge olf (10) 3 pte
Costly adil 8g

+ esl
2 Aidt

(lial 5, ya)

Kd

(75) eS gUas 4 SAA

TO

co

FORM OF CHARTER OF THE OPERATING
COMMITTEE

ARTICLE 1
OPERATIONS AND DEVELOPMENT PERIOD

All provisions of this Charter shall be subject to
provisions of Article 6 of the Agreement.

ARTICLE 2
OPERATING COMMITTEE

2.1: Operating Committee meetings shall be held at any
time at the request of either the MINISTRY or the
CONTRACTOR, upon at least thirty (30) Days
notice in writing to the other Party, but in any event
shall be held at least once per Calendar Quarter.

2.2: Any notice for any meeting shall include the date,

time and location of such meeting, along with a list

of the items to be discussed. The Vice Chairman
shall be responsible for preparing the final agenda
for any meeting, which shall include all matters
proposed to be discussed by the Chairman and the
Vice Chairman. Agendas shall be provided to the
Parties at least seven (7) Days prior to the meeting.

2.3: A quorum shall be deemed to exist if each Party has

one representative present.

2.4: All Operating Committee meetings shall be held in
Sana’a, the ROY or at such location as the Chairman
and the Vice Chairman may otherwise agree upon.

2.5: All resolutions of the Operating Committee must be
approved unanimously. If matters arise which cannot
be unanimously agreed the Chairman and Vice
Chairman shall meet, in an attempt to reach such
agreement. Failing such —_ agreement, the
CONTRACTOR shall consult directly with the
MINISTRY to resolve any outstanding matter.

2.6: As soon as possible, but in any event not later than
forty-five (45) Days, after each Operating Committee
meeting, the Vice Chairman shall submit to the
Parties draft minutes of the meeting summarizing the
results of such meeting. Unless approved earlier by
the Parties, the minutes shall be presented at the next
meeting of the Operating Committee for
consideration and approval. Such approval shall be
evidenced by the signature of the Chairman and the:
Vice Chairman. Thereafter, the minutes shall
constitute conclusive evidence of resolutions
adopted at such meeting.

4 Agreement Block (75)

(4) geata
Sepull Lint Jae (ti Higa

(Asi) Batt
Fagalttl Lita jay Cyl!

(6) Saat pls pil fa plsal ayes edi ol Gay
AGEN Ga

Ag baLatl
juny List

ccaty gl gd etl Aid Cl elidel sind 1-2
can yay ANS «glia Coe gf 55 all Gee Gale ole ols
ijl 45 Gly Lae (30) GAB gle ioe GY thal
Cie Lag Vt Alt aed of Guay dl gal quae ogily «8

Ayaa sti iw gy US cgi AY gle 30

eT Qc of rere Lc og} ty UBS ool 12-2
guecal galls gap Ay Wyo cg Lain ulldd Uially 26 gall y
Cpe ghaue Mig Cushy CU CyySoue Lgillie ge ll
anes CJ Gag gills ELaal GY ilgill Ural alae}
sty Gall Lal Gly da Gye sill da_dall 5 gl
(gE GISLYI pl} GloLaiay! Uglas pai of cay Halll

{GLa Mlle all (7) Anges gle ii Y Bae

a yaaa (3 ELcia DM Apsailly Acie i gill Gilaill ies 23-2
ag US Ye aaly Sie

plaice pf aint ol Gay Util) List lela! cae 14-2
Untill dle Gity yal GlSe cal ged ol Aged Ay seaalls

Adliy

Lela Lgsle Gilly OI cies dyuttll dial GI) 8 gues 15-2
glen GLa oY das oSe Y od oo NY
Ti glad Laciag Gf ily ai pl) ple Gia gi cleans
yay ANS c GLA ANS Se SAE Ny . BLT ool) J gue
al gh dal Lisl) eb atl 9 Lal J Lidl ae

pabety «See Cby & piles cps oI wit Guu le cans 16-2
aL Ld Lael EL jane 50 pee Cal bY!
Kieed yg yee deey atl Spall cae oediy ee Lainll
dputll Lig! nated ¢ Lida! US) AI5 Lay (45) Gals
cglltll Laie! (ol) dll celia! wala pai Gl Gay
Uggle Mail yall cack 3B YS pl Le chgale Al ally gad il
AaB gall A pied Ga ge hls By gb Cal JY aE ye
ce Gat tl lly Gat ll On US a tye ad a
hg A lela! jazlas OL) Laas, jatclaad! alli
AN Phd Qi ol) pill Lyla Lila ys OS
Elda!

(75) ahs gUss Ast
WM

|
|
|
|
|
|
|
I
|
\
ARTICLE3
OPERATING SUBCOMMITTEES

3.1: Each Subcommittee shall consist of four (4)
representatives, two (2) representatives appointed by
the MINISTRY and two (2) representatives
appointed by the CONTRACTOR. Each
subcommittee shall receive information from the
Operator, and shall make all necessary reports and
proposals requested by the Operating Committee.

3.2: Subcommittee meetings shall be held at any time at
the request of either the MINISTRY or the
CONTRACTOR, upon at least seven (7) Days notice
in writing to the other Party, but in any event shail be
held at least once per Calendar Quarter. Any notice
for a meeting shall include the date, time and
location of such meeting, along with a list of the
items to be discussed. The CONTRACTOR’s
representative shall prepare all agendas and minutes
of Operating Subcommittee meetings. A quorum
shall be deemed to exist if each Party has one (1)
representative present. All Subcommittee meetings
shall be held in Sana’a in the ROY or at such other
location as the representatives agree upon. Any
recommendations or proposals of _ the
Subcommittees, whether unanimous or not, shall be
duly recorded in an appropriate report and
communicated to the Operating Committee by the
CONTRACTOR’ s representative.

3.3: The Work Program and Budget Subcommittee shall
liaise with the Operator and report to the Operating
Committee with respect to the following :

3.3.1: preparation and implementation of Annual

Work Program and Budget for :

e Exploration, and

© Development and production operations
3.3.2: preparation of current Work Program outlook;
3.3.3: Crude Oil marketing and entitlements; and

3.3.4: The form of Statements of Expenditure and
statements of Liquid Crude Oil production.

3.4: The Technical/Operations Subcommittee shall liaise
with the Operator and reports to the Operating
Committee with respect to the following:

3.4.1: technical aspects of the Development Work
Program for development, production,
maintenance and other ~—production
development activities concerning:

geological and geophysical programs;

drilling locations; and

Sf” Agreement Block (75)

—

16 (75) ey g Uni 4a

ALN Baka
Feil aaa ola

ccoplias (4) Last 0 Aye yi Utd Lal US GSE aye 21-3
(2) GLENN» 5) 52 Lad oe obey pis (2) OL
GS gia Sad ge Gl is A

a 1 vida dtl
OLE LAS ely pglinny deka ye CLs gheall
Halls git pal le Lah cha Sy

eLiy Coty ol dA ye ill Up util Lisl Gleldal 12-3
Jet case gil J 3155! tl ple
(8! ay ball pL (7) ee pe DY
CLelda yl Lb Vad of cas ly all eee yds
Ate LY be
Genet of Ga pL dL je 3} ol
cela I GL Sally cri y Ge al
BLT hy og ap cal gall) 4a 4 Ld jo
poralasy Uslaue tare} yd Jes ple Guay
elidel pan 13} Se sigh i Lal
Ge yk LS Ge (1) Daly de
plein pigs ill Jat ola cLeldial aie of
ope pal GL Se cal i sf hall Lay sqeall
algae Age sill Glall Gila sii sf Claas ogl cysHaal
cali yt pd ati ol aes a al J Ele Gad
Ostia Sine Ja Yo Ssiattll dig a Qs

gs deal filly Ah july Cael! eal yl Lye all Lialll a gi 23-3

Gly Ligh J Cigl Lay I pally Gd
“Ag idl

» AH Saal y heall cg sisal qali ll Suits alae} 21-3-3
ight

GUS =
qiayl cilgdee y ail -

fg shall Seal! qaliyy Sg Aug sil alae} :2-3-3
gp Adntenall pomeall's alall Laiill G3 suid 23-3-3

Lal) Liat) cla GLilyy Ay lead Ciliy Sere 24-323
Lull

ges deal silly Cilla y Ail cy gistll Aye pill Lin py 24-3
Gilead Glos Leg dtl Lia! aL pay Ooi
Agy

BY y Apatite otal) aall galt yl Ail cal gall 2-4-3
Apailly cUBY! Utd Gyo La yey haa y
Atl jd pally ‘sland re -
3. yas fo

wh

{
|

major facilities projects,
3.4.2: field and marine operating activities.
3.5: The Contracting and Procurement Subcommittee

shall liaise with the Operator and report to the
Operating Committee with respect to the following :

3.5.1: Implementation of pre-qualification process,
when appropriate;

3.5.2: review of bid lists;

3.5.3: preparation of bid solicitations;

3.5.4: review of bid evaluations and recommended
awards.

3.6: The Yemenization and Training Subcommittee shall
liaise with the Operator and report to the Operating
Committee with respect to the following :

3.6.1: review of the CONTRACTOR’s organization

charts;

3.6.2: training and Yemenization plans presented by
the Operator; and

3.6.3: recommendations for Project Team

Secondees, as set forth in Article 5 of this
Annex “E”; and

3.6.4: in connection with annual Work Program and
Budget, review and recommend training for
Yemeni employees and a schedule (which
schedule or schedules shall be consistent with
international Petroleum Industry practices) for
training of specialized Yemeni personnel to
replace expatriates.

ARTICLE 4
EXPENSES

Reasonable out of pocket costs and expenses of Operating
Committee representatives and Subcommittee
representatives, incurred traveling to and from meetings
outside Sana’a, the ROY shall be reimbursed by the
CONTRACTOR according to the same policy the
CONTRACTOR applies to its own employees. Project
Team Secondees shall have all reasonable out of pocket
costs and expenses reimbursed by the CONTRACTOR
according to the same policy the CONTRACTOR applies
to its own employees. Such costs and expenses shall be
cost recoverable.

_—

. } Agreement Block (75) 71

Apap Ml Gil yall guile -
Axyadly Util) Qa Util 224.3

gt esa silly Colney» silly Cha tLeill Ayo pill Linill a yt 25-3
TABYT ilesall ogi sitll dip! (ol) Uap lit pally Jacl

ANS Gy gSp Lande cael gl Cyalill cle Lui 21-5-3
de

wCieUlaall ail gd deal ye 1265-3

Jeu Yas ye Giele sae! 13-5-3

cay Cela Vy CleUanll Clay deal ye 14-53
tle

Saal silly Gy jail Atel Ae jill Atal) py ii 26-3
2D aa) ol) Lan yt pa aly Se tll a
ASYN iludll (gf

fl sliall Ayaglail JSlug deal ye 1146-3
seskall Gye Lesiall Aidasl y cy pail bbs :2-6-3

le Espa Gu el Onsteall Gly Glee gil 23-6-3
gy ois (5) Bala ogi ag) gail

coal gall Gy pats Apnea gill y Anal pall 24-6-3

all ge_—i yy Aa pall_y aa

OsSt hea) Ueilgray dashed Lait ually

Chin lee aos Latte ALG gloat J dyrall

Cea cy add ( Ayallall Ly sill Glelinell
Gala! das Diop Gpamadiall Quel!

dag J Baud)
oa

Fotinall pb dy ull Kabat! y Ghyll Sol ye a
Cia y AD gin Gal Cay Jinn fd allel Aly il
ad gg geil Aig ip Hina y ge tll Aig tine
TIS babel GLeldiny! ol 5 Ge pill ele
Fstuall adh) Lele glad ad ge aad Caps oleiine
4D opt cil al (le gl Lgl
Es pital St gb yell oyna Deen aps
gli Lak Gas aad CLG y AI gine ge Cy Lime le
Calla pea te glial) Lgialey pill Slyeall dit Lith
p55 ayes Clg penal! y CL ia Lt AT Cyst

wala sud 4g

Ke

(75) o6 gUas A
WM

|
|
|

{
|
i

ARTICLE 5
PROJECT TEAM SECONDEES

The Yemenization and Training Subcommittee shall
recommend to the Operating Committee, for its approval,
a MINISTRY employee for secondment to each of the
following Project Teams of the CONTRACTOR:

5.1 “Production Schedule”, Work Program
and Budget;

5.2 Technical/Operations;
5.3 Contracting and Procurement; and
5.4 Yemenization and Training

The Yemenization and Training Subcommittee shall
review the performance of any such secondees and shall
have the right to recommend to CONTRACTOR
disciplinary actions, including dismissal, if appropriate.

ARTICLE 6
CONFIDENTIALITY

It is understood and agreed that each of the Operating
Committee representatives, Subcommittee representatives
and MINISTRY Project Team Secondees shall treat all
information obtained through the performance of their
duties in strict confidence and shall not disclose same to
any person, whether verbally or in writing, without the
other Party’s consent. All such representatives (of the
CONTRACTOR’s and the MINISTRY’s) and secondees
shall be required to execute a confidentiality undertaking
to the foregoing effect. Any breach of the aforesaid
confidentiality obligations shall result, inter alia, in the
removal of said representative or secondees, if mutually

~ agreed by the MINISTRY and the CONTRACTOR.

ARTICLE 7
FINAL AGREEMENT

This charter is the final, complete and sole agreement
between the MINISTRY and the CONTRACTOR with
respect to the formation and regulation of the Operating
Committee and the Operating Subcommittees, provided
that the Operating Committee may approve more detailed
procedures for the Operating Subcommittees, as deemed
necessary, in order to fulfil their responsibilities under
this Charter.

—

//\__ Agreement Block (75)

78

Ful Balall
Es stiall dad coll cgulaall

yeaa) Ag oll Upihic gi Gy pally Lia dye il Gin) ais
AIS ed Lad jp age Lt Lg yl
ro gliall Aastall A & 5 yall Gi

Sg ually deal) ali ay cUBY! Ayae 1-5
sciljleall 5 Aull :2-5

9 thay sill y Chailadl) :3-5

sit saill y Aided 24-5

yyy Atha Ae il) All gt
mes Lely auld Lal Gs ol ll Final ye
elL_g} AS db Ly Als Ciel al SL ath Lil

LOAN pSHIY cggllec!

Aruslaatl Baal!
4 ll

Ftd tar DS Gly dle Gita y p5—gitall
Ol ely Le ill Jp tl pl aly de al
Oshiliay dy hy tl Gy id) Da
yp ——neal pi Ls lead! ils, le
dy —_y pg alg) petal DLA gs Lele
yas GY sl att |p gs GQ dy A
hy Aall il ya gs AS f Sal lp
op — bad A DS, te
gp Cy _ real g (81 lly dg ill)
ASS cal 5 Lal AAS Ay pally aged ole ea gil agi Lalla
abel cg pI gga yy eligi: iy Cages Li Ay poall Cabal gills

lS gle gladly 81 jl) cal 13) « sled sf iaall alld

Halal! Saba!
gig guy

BJ Soll ag tan gD GLEN y NALS Lolly aL NLA ies
Glealy itil Zia! alas, JS ty Gly Led J jLiall y
Gilg of deat Lia jay dl ple Age sill Sl
eta) gall eel el pa Gs 2a He
Ugslgnny cLagl dds yy pee dL obs Lads dye ill

«glial Ibe azitieg

Ke

(75) eis gues 4a bM

{
|

ANNEX “BE”
ACCOUNTING PROCEDURES

The definitions contained in Article 1 of the Agreement shall
apply to this Accounting Procedures and have the same

meanings.
1,1_Purpose of the Accounting Procedures

1.1.1. The purpose of this Accounting Procedures is to
establish methods and rules of accounting for the
Petroleum Operations under this Agreement.

1.1.2 Any procedures established hereto may be
modified by mutual agreement of both Parties
hereto subject to future arrangement.

1.1.3 No charge shall be made or accounted for the

1.2, itement o}

1.2.1

1.2.2

1.2.3

Petroleum Operations unless it is related to the
Petroleum Operations covered by the Agreement.

The CONTRACTOR shall, pursuant to Article 13
of the Agreement, which this Annex is made a part
of, render to the MINISTRY within thirty (30)
Days after the end of each Calendar Quarter a
Statement of Expenditures reflecting all charges or
credits related to the Petroleum Operations for the
period, summarized by appropriate classifications
indicative of the nature thereof together with the
summary of such information on a cumulative
basis from the Effective Date as well as Year-to-
date.

The CONTRACTOR shall render to the
MINISTRY within thirty (30) Days after the end
of each Quarter a Statement of Expenditures
reflecting all charges and credits related to the
Development and Exploration operations for that
Quarter summarized by appropriate classifications
indicative of the nature thereof except those items
of controllable material and unusual charges and
credits shall be detailed.

The statement of estimated expenditures shall be
sent to the CONTRACTOR according to approved
Work Program and Budget, at least thirty (30)
Days prior to the beginning of each Quarter, and a
copy of such statement will be transmitted to the
MINISTRY. The estimated expenditures to be
made in each Month of the Quarter are the
estimated cash outlay for such Month, including
any payment for liability incurred during previous
Months. The estimate for the first such Month
shall, at the Operator's option, constitute a request
for advance. The estimates for the second and third
succeeding Months shall be tentative only and may
be revised in the subsequent submittal. The
aforesaid statement shall indicate the currencies in
which sums are needed for the Petroleum

Operations.

Agreement Block (75)

(3) Gala
Fojyateall cist a!

. i jai
gH AS Liked AN ue (1) BL a 5 pl) ay Le
» gl Gal Jeatiy obs Auda!) Ciel ya} gle cliiy!

pA yualall cela! Ge al 21-1

Jy ude tel pall odie Gan yaa of 1-1-1

Ayla Deel gy ad @—ainy yp
ABLE oa (gacaiies Aly fill Gldeall

Guat Aaa jyny Lie ype ol pal ol ob sede

A ghitaall Cys aaa Cad pall Gyr Ca giSe

Fay sill oh del Gin cay YT eas Sed

Gad fil cildaally Ghee ld cults LY Y} alsa Uf
ABN Uplate al

pe Gay 22-1

agilly CAMAMN cya (13) SoLall Lid Lia pgp rT-Ded

CLAS J jl py Lgia ojo Gala 1a yey
Lily Maal ay 5 yd IS Als Oe Ley (30) ADE
lly GIL gee Ya Sey a Lnodly
Cg-Siy Baill ALD Ay fill Cal gherlly natill
esha gle Ux 3 da aly Qj ins Load
slal gle lil oda ye yaadle ol} day
Aad Lily Sal 6 5 Ge LSet Sl SE

Lag: (30) Ca 26 DLs gl all pHs 2-2-1

4_yq gH As ey DS A
4a y GLa Lo Lily
Calgary Laclall (ygpall y Gla FY! AALS 4b One
acahed y Saal Lis a ll GLAS Ayal
gs Ol gab clgde US degele gle ay piDLe Cars
ell Crag y CAL SA y W paca Say gill ol gall

Dageali af of Gang ale

glial ol py Ghgaa Ay yall Cig lool Gly :3-2el

Od Ady cocina! Lil juall y Send! ali yl Line
Aiea ety DS Alar 0 HY le Leys (30) OE
LT Al) Laka ESN Gye Aly BI 5 gdh coll 95
ei US cb Biting! Ay ysl iy jlucnall pied y
Ba) dy gail ys ahead go A 2) Ge
AAW Miata Algal Anda Af LIS (pf Ly eel
alall yo of ALall 5 gqutll CLS Chace
Lil Gata SLs Ghee Utes 9 ety
Cn sgulll Col pani Gy 95d Aas Aaa gle J pull
ced Lela Sey ba A yays CuI y LAI) ual
AS pb ea giy LIS any pat gt) CL allt
Hea Uy Ugg lye) eis qs plnall GdLeall Salt

Ads sill cibleall
9 ——_

(75) §.eusaaa re

DM

|
|
/
|
|
|
|
|
|
1
|
;
|
/
|
|
|
|
13

1.2.4 In case funds provided by the CONTRACTOR for
the given Month are not sufficient to cover the
cash requirements (within the limits of the
approved budget or authorized overrun), the
Operator shall transmit to the CONTRACTOR
with a copy to the MINISTRY supplementary
statements showing such additional amounts to be
advanced, and the date the funds are required.

1.2.5 The Operator shall keep records of funds advanced
and expended in all currencies and submit a
statement to each Party hereto showing si such
advances and expenditures.

1.2.6 Within thirty (30) Days after the end of each
Calendar Quarter, the Operator shall submit to each
Party hereto a statement of the charges and credits
(including any payment for liabilities incurred
during previous Calendar Quarter) for Exploration,
appraisal, Development and other Petroleum
Operations. Such statements shall be in Yemeni
currency and United States Dollars.

Records

1.3.1:The Operator on behalf of the CONTRACTOR,
shall open and maintain in the ROY original and
supporting documents for all the accounts and
records, unless the MINISTRY agrees otherwise, to
record in sufficient detail and in separate accounts
the transactions relating to Exploration operations,
appraisal and Development operations and other
Petroleum Operations, in accordance with
generally accepted and recognized accounting
principles. consisted with modern Petroleum
Industry practices all in accordance with and
subject to the provisions of the Agreement.

1.3.2: The Operator shall maintain appropriate cost

control records as required to meet requirements

and obligations under the Agreement.

1.4 Adjustments and Audits

Each Statement of Expenditures for any Quarter shall
conclusively be presumed to be true and correct according
to paragraph 1.2 of this Annex “F’, twenty-four (24)
Months following its submission to the MINISTRY,
unless within the said twenty four (24) Month period, the
MINISTRY takes written exception thereto. During the
said twenty four (24) Month period, the MINISTRY shall
have the right to audit the Operator’s or the
CONTRACTOR's accounts, records and supporting
documents for such Quarter during regular business hours
upon reasonable notice in YEMEN and, if necessary,
abroad. In addition, the MINISTRY may require the
CONTRACTOR to engage an international independent
auditing firm selected by the CONTRACTOR and the
MINISTRY to verify, in accordance with generally
accepted international auditing standards, the charges for
the CONTRACTOR’s Affiliated Companies, such as
charges for expatriate employees under paragraph 2.2.1 of
this Annex “F’, insofar as such charges are included in
recoverable costs, The MINISTRY shall, in connection
with its audit, specify in writing the charge or charges to
be verified. Such specification shall constitute a written

Agreement Block (75)

el Sg a Asal gall Cols 13) 24-201
Sheil 1 5acinall Lgl juall aga yet)
Wass Sd gt) ell Jey (4c ge tll
Updos gp ill Saleh Allyl 8 ory LAS
BAS oM pil yt alla oka 4h als gall a Lily
WAS ya Lady

Abul ge CDlpuy Bla) est gle Gay Sede
CHES panty COLall US Gye Cutt CN Laka
Tusk) clad os 4d Gey Lis Gb LSI

dh lal! y

G2 SS Ags Gye Logs (30) DG DS aatiall pay
cell Gspally oe WS Ca pe ISI yy git ds
ell Maaisee Glued Lads Ay AS § Le) ast
ele ( Sal ayy tll Gall yy DLS Ciara
Clea y ca pailly py il CLAS! Cilybe
Aden, Baie Ab ysl oda Cy 9Siy.co pt Aly sil

AS AN GI Y sally ial

pel)

lasg of Joli Ge Agus dada ple easy 1-3-1
GHIgM y Syne SS) Thal yy sgl g4 ding,
a YY} Dad y Cu Lssall LAS] Bay gall
Go Upwey Jaa gS ALD 56 3) 5 yt
DU ad) aL ele Co say
psa y «LBS Lge GL
8 hill Chall, Lat GL gle y
Ab dell Ay da Qe A Ld, ey
peal ge Apical y Like 8 y gscy Lgy Ud pinally
a gnai Que Gity Ley Ciysall A yhaitll dclinall
Aaa! pSal,

6-2-1

Azadi) CDLa ddl bLiey! Jeuiall te Gra sis
Cd Metall gLigll lly 9 ply Le Coun Aalst) 5
AY guctiigy GLI SY,

12-3-1

13-1

reilaal pally CObseil 24-1

Lib) ALES) LL a pS cya og ght ay y CHES IS pling
Byglgs Aine Lagmncny Laghas (9) Galall fa (ye (2-1) 8 ill
AMES oll Dal Oe a (24) Omics Lay I way
Dia M8 DL jp Ale se sd 1 YY
HL gES Linc! sie yySh all | gh (24) Cn —ittey
(24) cue y La V3 DL 55 ll Gey
ital) lag by Gye eal 8 yf 5) Sd ye
EWS Ge Lgl ba gyal! Cala oval 1S) J gil
gb all Gye lh Leal Clee DLS Le
AL Lye LB OLS IY eal dl gael
ggg dS te 3c Syne lot} Ata gi
Gia GSS gl all Ge 8p
Aaah yall LLAY Lity Laat pally aluill Sitios cpalle Cibbus
A ily Anil glial CAS pty Leolall iy call «dal yal
4 (1-2-2) cgrdiley Guile! il gall Unalall iy eal!
Caza CilS3 ah hy slcaall 0a Gf pe aStall (,) Gabalt the
Gilad, Lag LWUS 635 pl sande ofa dM! All gla
Cigaailh LIS gal gi of hay lll Gy lead! dal pally
Giese hie adlel aaa ge pf LS Luts olitiul iin

0 =

(75) os gUsi Ltt Ka aM

A
|
I

{
|

exception, as provided above, pending verification. The
cost of the independent auditors shall be paid by the
CONTRACTOR as a recoverable cost.

1.5 Currency Exchange

The Operator’s and the CONTRACTOR's books for
Petroleum Operations shall be kept in United States
Dollars and in the English language. All United States
Dollar expenditures shall be charged in the amount
expended. All Yemeni currency expenditures shall be
translated into United States Dollars at the official buying
tate of exchange quoted by the Central Bank of Yemen on
the fifteenth (15th) day of the Month in which the relevant
expenditure is paid. All other non-United States Dollar
expenditures shall be translated into United States Dollars
at the rate for buying United States Dollars with such
currency as quoted by Citibank London, England at 10:30
a.m., London time, on the fifteenth (15th) day of the
Month in which the relevant expenditure i is paid, and if
this is not a banking day,."in London, on the next
succeeding banking day#‘A record shall be kept of the
exchange rates used in translating Yemeni currency or
other non-United States Dollar expenditures to United
States Dollars.

16 of Do
In the event of any inconsistency or conflict between the
provisions of this Accounting Procedures and the
provisions of the main body of the Agreement treating the
same subject differently, then the provisions of the main
body of the Agreement shall prevail.

1.7 No Charge for Interest on Investment
Interest on investment or any bank fees, charges or

commissions related to any bank guarantees (including
Letters of Credits) to finance the Petroleum Operations
shall not, at any time, be charged as recoverable costs
under the Agreement.

ARTICLE 2
COSTS, EXPENSES AND EXPENDITURES

The CONTRACTOR shall alone bear and pay directly during
the Exploration Period and after the Commercial Discovery of
Oil, the costs and expenses, which costs and expenses shall be
classified and be allocated to the activities according to
generally accepted accounting principles and treated and
recovered in accordance with Article 7.1 of the Agreement.

2.1
All direct costs attributable to the acquisition, renewal or
relinquishment of surface rights acquired and maintained in
force for the Agreement Area.

2.2Labo.

2.2.1 Salaries and wages, in accordance with Petroleum
Industry standards, which are approved by the
MINISTRY as well as any subsequent changes to
the salaries of CONTRACTOR’s employees directly
engaged in the various activities under the
Agreement including salaries and wages paid to
geologists and other employees who are temporarily
assigned to and employed in such activities in
YEMEN.

A Agreement Block (75)

iB ce gba Ch yas Cultisuall Cynal pall Lils Of Ate juiacll
wala fad ALE als sin y J ial

Atel used 25-1
Canty Auta fs Ns Ga ally gill nay
nell pee Opis yg Sel GY ally hill
La LS las Cally Ss ht
gall Litt dye ips Sy yal GY galls 65 ill
Ta aay 5 gl cA SSC Lg 9
De ad ee yg Sul Mall ol Lelia hy
G5 Sopdl idl Wades ed ge ol pa ye
cl sel 0 (15) ste eal paral rd gta

CA Gil aap Jp ay CL Gall cL Ag nds
FSi Atel SY GY a ye Lees 6G

LS CdLeall AA Ss eh SY gall ef pl Jane Gulu gle
hay 3 pala debt pf | pte} Gad edly rinse Lgiley
GA sell Oe (15) patio: Ul all o gall gf Gail oud giy
a gh Aye Shad ll alld GJS 15, ec ob 44d Cand
Ce Spay LAN cing coll sill 4 woall pall pied
plane AY Apel ALaall Ch gas (gi Aarcnsall J gail lead

CY sally Gey LSD oe Cats de lo

. 1 duaa. cya $58 $61
op a J yo gl ay ay Tle
al Sal cy ay Anne lel jal ods pl Sal
ChE ASS) & pada ye Laken pb GOLAN coll pag LaLEY
hep danas ag gill 98 ABLE Yue geal

chat = 7-1
lets dy—aitg or avers)

OU 2s GL i OLY ge cy
eNy ee J 4S lel Jap ay J
Agiy (ye 8 palace Aly sid Clabeall Jy gah Ciba cpl dilecie

VABLEY! pata ofa yaadtl 41d dileis

Ay bats
hy wally CARL y Gye

g ALESANT La yo DLA 8 pitlia adayy ota.y lid Jani
Of cay gel CR aL SH Lal g Lg) GLE! any
CAD taal ll Ligh ALN Ge b yty ip
Balad) lSay Lidy 2 flatly Lalas Lele Aina Ley Ul panall y

“gl gall le AALEY! ge (1-7)

en eS A TK | PS
Gy—s ye da of ae gf el ds

Cglany OW gL pile ps LS yal Ley
ohLk Ga gay Littl Ab RY 4g 5 tle
He gine yy0Vly CLS yall US 3 Ley SLY
Lilpe Gupta OAM CA! cull pally Cua sl yell

Coal gh slags MALT ogy
(75) seus asia

——

1

2.2.2 Cost of living and housing allowances, and other
customary allowances applicable to salaries and
wages of expatriate employees chargeable under this
Annex “F”.

2.2.3 Cost of expenditures or contributions made pursuant
to law or assessments imposed by GOVERNMENT
authority which are applicable to labor cost of
salaries and wages as provided under this Annex “F”.

2.3Employ

The MINISTRY’s approved costs of established plans
which include customary benefits in accordance with
Petroleum Industry standards for employees such as group
life assurance, hospitalisation, pension, retirement, thrift and
other benefits of a like nature which are applicable to labor
cost of salaries and wages of expatriate employees, and for
Yemeni employees, all as chargeable under this Annex “F”’.
Severance pay will be charged at a fixed rate applied to
payrolls which will equal an amount equivalent to the actual
liability for severance as required under Yemeni labor law
and the CONTRACTOR's established policies.

2.4Materials
Materials, equipment and supplies purchased or furnished as
such by the CONTRACTOR.

2.4.1Purchases
Materials, equipment and supplies purchased shall be
charged at the price paid by the CONTRACTOR after
deduction of all discounts actually received. Such purchases
shall be concluded through the CONTRACTOR's
customary bid procedures in agreement with the
MINISTRY.

2.4.2Materials INTRACTOR
Materials required for Petroleum Operations shall be
purchased directly whenever practicable, except that the
CONTRACTOR may, after the MINISTRY's approval,
furnish such material from the CONTRACTOR's
Affiliated Companies’ stocks outside YEMEN under the
following conditions:

2.4.3New Material ( Condition "A')
New material transferred from the

CONTRACTOR's or its Affiliated © Companies’
warehouse(s) or other properties shall be priced at cost,
provided that the cost of material supplied is no higher
than international prices for material of similar quality
supplied on similar terms prevailing at the time such
material was supplied.

2.4.4Used Material (Conditions “B” and “C”

a. Material which is in sound and serviceable condition
and is suitable for re-use without reconditioning shall
be classed as Condition “B" and priced at seventy-five
percent (75%) of the price of new material.

b. Material which cannot be classified as Condition "B"
but which is serviceable for original function but
substantially not suitable for reconditioning, shall be
classed as Condition "C" and shall be priced at a value
commensurate with its use. Cost shall be charged at
applicable percentage of knocked-down new price.

L Ly Agreement Block (75)

82 —«

Youd, (Sd Yo, dell CLS
aly tL el les genally ule Gobeil ig pa!
3) Gaba 134) tine unin’ Gala (yest

Coghill ake 5. p95 gl CHablasall gl Cilby pwoall ASS 232-2
coke Ligh y Lye sSo Uab La sii gill cl yaitl J
Vaguaia gh US Lael yyaly ily slly Leal! dls

(3) Gal is gigle

sigetSaa) gp at tl alla 23-0

ok gst 5 gl Lait) Jail \5.all DS (ye Bacinall cls)
BLgall ple Gls poles JS yuarsimedll balinal giliall
La yg cpLudBY! ais ol aby aeliilly (ay gaily colLLaY y
tly ally Aaalal) AMeall AHS ple Aishaally gsstall qiliall Gye
agLadinl phy ALIS LS ecyeaall » Guile! Questia! y gailly
nal Agi LMS Glade iy LS (5) Gabel (ha ascii
cell alhgall okey Chins CLG pall ae cole Goby Cush aes
Cs pacing Lendl Aylgs BLS ac all Lal jl bass

stil Coal Leg pera Cibeshaall y piel Saal

phy 24-2
La pigs gill y Wal 5 pls oll all y Ghanall y ol pall
J ytle Jill

i) widiall 21-4-2
pauls Qypeally Cael g ob gual Gaia
ell Lessa yen by jit any A lall Ud (ys & saad!
Lligla Lad Call pips ly fatal ely Dhak Lgncadd at
BN jl) Mail gay JS glial Batted) Aoflidll Clel jay

diglall be itl of
Le SS 8 paths Aly jill Cilgleall dy gllaall al gall og jit
Byaleell a pall tie sli) 0 yhgy Le elitidy alld (Sal
dey Gall gS ph Baga gall Last 435 5 G jlds Ya
AMG a g ll Lid y &_y) 5 sll Ail yo

(1) Atta) sua si gall :3-4-2
Cie (ee Lglid py (gill Bagnall ol pall sled candied
gtdall 5 pAl citStine cpl sf Laglill ails pt gf cf Lidl
Ct lel gal oka ese 9S) VI dats AMIS ja
OSG pi gait ga aly Aga elt
ay dy pA Ballad) y Atlee by ty Lagi
gall 038

ie «cia Abad Asal 4-4-2
ha Uy dyhes UIG Gy Shpa al all Gs (f)

Lg cele tga DLial Babe! 92g Laci! Baley Apuliay
FILMY (75) Copesny Awad cyll gle yan () lal!
Bagsall bya) jus Oe

2-4-2

Ueland Seg O85 (—) ind gal yd Se Y gill byl (0)
GSarY Lage aad OS, cUgse GLAS Ua all
eld Lally jad (¢) Udall Can @ 5 lass tLe
skal ple ULSI ptt Ch pany Lpaladiind go cult

(75) ef eths 4st

RM

c. Tanks, buildings and other equipment involving
erection cost shall be charged at applicable percentage
of knocked-down new price.

2.4.5Warranty of Materials Furnished __by_ the
CONTRACTOR

The CONTRACTOR does not warrant the materials
furnished beyond the dealers’ or back of the dealer's or
manufacturer's warranty and in case of defective material,
credit shall not be recorded until adjustment has been
received by the CONTRACTOR from manufacturers or
their agents. The CONTRACTOR shall ensure that
materials purchased are warranted by the dealers or
manufacturers in accordance with good Petroleum
Industry practices.

ion
Transportation of the CONTRACTORS employees,
equipment, materials, and supplies necessary for the
conduct of activities. Employees’ transportation cost to the
extent covered by established policies of the
CONTRACTOR will include but not be limited to travel
expenses for employees and their families to and from the
employee's point of origin at the time of employment at
time of separation and for vacations, rest leaves and
travelling expenses for employees and their families

MLSs Haase Cilanall (pa US sab 9 Shelly Ga heal (@)

coe Haaki Aygill Upall giad  (Ss Jaa ol

: B. itl al,
Lt sign gill aly ad gle J gl ill Gees Y
ES pats yl Gc Gay LD,
City ae dy yd di line J
Ag ateny glial) dint ny gh) ya tt OL
Laing gill Jy tall platy GF ig} Jig Y
shi a5 peDISy lS pl AE adn Gye La DU
Fe aed SB ca Ugean dl fut gl ly ately
Aghy Sill Metical (gi Leglall Cibas Leal! lilly given!

—
Cag —all g cal gall y cola eall y ccyeadiooall Qt

AS La ogre gpd GULLY glial Lal Du
By ecile Cathy = Ge ncetiy Sg all Gl ale
pele y dull al) is Ly le
4asall Gadd! CYL a od pgibl ys lly
oe tp —e ci jay oh ES. al
get gL g call all JL Ly ne

Fila :5-4-2

i incurred as a result of transfer from one location tol) Jae @ Bye Ge a_i 4_la
l another. oa
2.6Seryices |
phat 16-2 A;
2.6.1Qutside Services |
The cost of consultants, contract services and utilities Ae. jad) Gilead) 2-6-2
{ procured from third parties. Claas ag eg Gy Stowell CaILS3 (as ;
«2 Gye ladle: J gael iy gill ili y |

2.6.2Cost of services performed by the MINISTRY or by the
CONTRACTOR, or by their respective Affiliated
Companies, in facilities inside or outside YEMEN.

AAS pally glial sf 8) 55!) Lape g gill laa asls3 22-6-2

Regular, recurring and routine services, such as processing
seismic tapes, interpreting seismic, geological and
engineering data and/or other analyses, shall be performed
and charged by the MINISTRY, the CONTRACTOR, or
their respective Affiliated Companies, at a price agreed to
by the CONTRACTOR and the MINISTRY. Major
projects involving engineering and design services shall be
performed by CONTRACTOR or its Affiliated
Companies, at a contract amount agreed to by the
MINISTRY. The price and contract amount to be agreed
upon as provided above shall be at rates commensurate
with the cost of such services but not in excess of
competitive rates for the same quality and quantity of
such services. Use of the CONTRACTOR's or its
Affiliated Companies, wholly-owned equipment shall be
charged at a rental rate agreed to by the MINISTRY
commensurate with the cost of ownership and operation,
but not in excess of competitive rates currently prevailing
in YEMEN.

2.7Damages and Losses

All costs or expenses necessary to replace or repair
damages or losses incurred by fire, flood, storm, theft,
accident or any other cause not controlled by the
CONTRACTOR through the exercise of reasonable
diJigence. The CONTRACTOR shall furnish the

a Breement Block (75)

83

canal tal cual gL fl bale dled Gs Lat
Bde YN Lola a Agi lly 5 yy Sill Asli YI
CAD y gosh geal ~ 515M cosall ppl y Lyaublinal
ab Gx Geng Md yrs og yah GSM Chllaill y Apaaigll
Gomme teulyy Lata Legs yt of gLite y 8) js
Suits Ley Jylidl aylay I jy ee Lede GLEN
pplncdy Apuais GLE Ganda gill y sll ay Lita!
daddy sled 51 jl) es sie cin yy lgsle Gi asic oly
aul CYaaayy odbel ayy LS Lyle GLEN! gy viel
dt) Ladi Glau! Ge agi Vy Glas lt dls,
adil le Gia pis HIS colar Alb LyaSlly & sll
iad Lest ails pb of sldall Lalslly 4S plead! Clara!
Fa MSS ae Gul 51 jst! Ugale Gil gi Lola
cgi bata Aquila aed! jylett Yi le Leu y

CaS eyens Gey Led Jp ieall ab gia! Usha
JS AEN CHLael gf Slag Say pach Lita
J Gina! gall gf cobLogll f Gy yall ye Teplill jilaslh
ghia glenn al aT ab gl gf Cul gall sf Maul

cAalgad 44 ric dgle 5 pbyull y Sgieal pLate yl Jay .
(75) ef uss Aaah y AM

=

ZY! :7-2

|
|
|

|

211

2.9.2 Camp overhead and facilities such as shore base,

2.10

3 Lice ang Kield Expenses -EMEN
2.9.1 The cost of staffing and maintaining the Syl

Administrative Overhead and Gen

i anc eral Expenses i fall clan! \ 3
2.11.1 The CONTRACTOR's administrative overhead‘? hal

MINISTRY written notice of damages or losses incurred Vy LIS 5 J jy Leahy Isl dal ad
in excess of fifty thousand United States Dollars ean 000) sa hs or gil ar al
(U.S.$50,000) per occurrence, as soon as practicable Me Sas cal ped phy alg Cota a 2 yl
after report of the: same has been received by the Eel aghy soll Catal ally
CONTRACTOR. ; Sokal BB Ny 3 gtd Stu
Clai pe “
The cost of any public liability, property damage and Je ity Le i yah i walail y acl by Sul F Gals
other insurance against liabilities of the CONTRACTOR dle oe ‘} aren gl is, one
to its employees and third parties as may be required by Agel gal 39) indi ‘ ri al i
the laws, rules and regulations of the STATE or as the *¢#!stes pS etl y C_Staally an I pe
Parties hereto may agree upon. The proceeds of any such CHS Ca pLaly dsl Gulelall Jyliall Oy gli Gg all
insurance or claims collected shall be credited against a coll Ueland a5 Lalla gl cual cal a ge Gli
Petroleum Operations. If no insurance is carried for a HS G ne C95 Al ID, | fall ClsLaall
Particular risk, all related actual expenditures incurred &q an Aea soi als a8 wh ‘
and paid by the CONTRACTOR in settlement of any “ Seal y | ay. wigs Ushi
and all losses, claims, damages, judgments, and any ‘> ae a On tenis gi tal
other expenses, including legal services shall not be M280 GL pi Lage 8) oy Jncan Lily sh Sally
charged be to Petroleum Operations, Ady fall Ciileall le Upulical g Wphiasd ay gh 4a glad

ee ED 5s GIS 19.2
Gall gi ES [gy BUY, gilda
warehouses, water systems; road systems, salaries ele Ulidl 4 Jal scl, A Sumally Lala cli 32.9.2

and expenses of field supervisory personnel, field Gta! AS iy oye CAS. 3 LAANS - LL tl
clerks, assistants, and other general employees 4 slyal lec! le (upc Gy fonany CLE yay

indirectly serving the Agreement Area. Ck GEN Oy SV Gullally cyseLoaally LasGaly
4 N dilate 48, fo Chats
rE ABBY Tae 45 ple ye Chass
All costs and expenses of litigation, or legal services 3

otherwise necessary or expenditures for the protection of a isi clase . Pst Gy laaal
the Agreement Area, with respect to third parties {cob uaa las Panes Saas
including attorney's fees and expenses as hereinafter st . at . aie vanes
Provided, together with all judgments obtained against #29 US aol Wis ear Lad Lik Cte gt LS staal
the parties hereto or any of them on account of the dpb igh J ALY Lge gn p5 J ae Ly Lay pel
Petroleum Operations under the Agreement, and actual TAIN acti Ty 8 ctl ae be OS pga
expenses incurred by any Party or Parties hereto in MEET Pe RAN Go hak aa Laid cla
securing evidence for the purpose of defending against lan J lg Alan Jos 500 hes
Pebclenn Oper Por the ject sate ot te ete ge am poe has ’ et
ions sul Lge gl alll $53 cdl all cals
Agreement. In the event actions or claims regarding the ft et 38 Jesse
Protection of interests hereunder shall be handled by the ~. ade Py * . »
legal staff of one or more of the Parties hereto, a charge “Hott asi ol Spey URbYH oe lL 4 5
at a rate commensurate with cost of providing and
furnishing such services may be made to the Petroleum

Hose ud cgassi iat y Autias clit +922

210-2

Operations. rAdtall cAGhtN 5 4 Hayl ste 11-2

ot oat es J LED Ca 711-2
ouside YEMEN applicable to the Petroleum —1) US quasi vig so 1a! ois
Operations under the Agreement shall be charged Cildy wae gas 1s ial) Ayu i

quarterly at the percentages of the total of tdall cHlaell CLG y Apt ld, pene y LEST
Exploration Expenditures, Development 3 US (Ades! Gi MN) 4a)
Expenditures and Operating Expenses for the Year ” ( Heatly ) vals

("Total Expenditures"), as specified below:

(i) Three percent (3%) of Total Expenditures not ag ptcrall yee LaLa ped (%3) <8 (1)

exceeding One Million United States Dollars (1,000,000) cyl jglatt Y al Glayl
(US.$1,000.000). . wehod Vp

(i) One and half percent (1.5%). of Total ae a ee hoes
Expenditures in excess of One million United hoe on, yt wo ()
States Dollars (U.S.$1,000,000), but less th: ~

EES SSI bates han ges (1000,000) le

Agreement Block (75) 84 (75) Ayelet ins VA

7A

Five Million United States Dollars JS (5,000,000) Osa Hind Yio
(U.S.$5,000,000). ward

Gii) One percent (1%) of Total Expenditures in His naadl Gai 5 (%1) aly (3)
fus85 000000 pion United States Dollars | Je Lad Guo A ey
vee . «Sxl 5¥59 (5,000,000)

2.11.2: No other direct charges as such for the .
CONTRACTOR’ administrative overhead olvel 4) aly full lead tie gia oy) G gus 9-1-2
outside YEMEN will be applied against the afield Libel cial le oS ug yA 3 yee

Agreement and covered by said Percentages pia call Lydhti ly SADIE Que
are: Tog gS i_

- (i) Managernent - Cost of executive officers. ok teh eae .
; This includes Directors, Presidents, Vice O#*—vidll Cuil yall 1__itss 2 35(1)
; Presidents, Managers and their support ¢lally peilsiz class ily Gu wall ths dads ;
staff, in addition to General Mala 1291 Ui.) Gasol! apila y |

Administration.
Agudl lesa das :414(2)

( (ii) Financial- All Financial services.

Cnty Np alt 3) t
(iii) Purchasing- Procuring materials, |, f i owt + }
{ equipment and supplies, together with any RS fl 1 yt nares |
{ related costs. aa |

(iv) Exploration, Development and se gly Aig it sied(4) i
Production -Directing, advising and € 322d 4A yh jy ta an sy

|
controlling the entire project. Abts |
(*) Otter departments such a8 legal, Chua AB oy ogighl al a el pal(5) |
comptroller and engineering which gi yi. Letlarene pS Lg, dasigll ad, :
contribute time, knowledge and Ady fall bball : |
experience to the Petroteum Operations. i i
z aN 312-2 ‘|
| 2.12Taxes . . ; . iteall 2 |
‘ All taxes, duties or levies, if any, paid in YEMEN by the rs Ot psa il at =
CONTRACTOR with respect to the Agreement, other ji - Ved —— . <h—4 dnl ;
( than those paid in accordance with Article 9 of the (9) 6A A yall os ABN ogy Lanta Gah A : | |
| Agreement. AREY Yo ; |
/ 243 Other Expenditures neal Gueae 3-1
i 2.13.1 Any costs, expenses or expenditures, other than Cy —nan gf OL I Gh 32
( . those which are covered and dealt with by the gigi lets NAb re
foregoing provisions of this paragraph 2 of this (3) Gabel ous (2) 3 2B oe 4 Lull LSAT
f Annex “F’, incurred by the CONTRACTOR Load gal 2 ats cas J Li Ws ely |
| under approved Work Programs and Budgets or “ee . taall 3h jyall
‘ incurred after consultation with the MINISTRY. 3+ —y > 3 1 2 |
ODD. |
2.13.2 The CONTRACTOR shall have the right to incur i

and pay costs and expenses pertaining to any si gall cdeatill CAKE g ANSE ada (J liall Say 12-13-2
emergency affecting health or safety to person or gtol stad of ay Lid usa gill

/ property or threatening the environment in the acl y “AG AB Gp 55y Aly sill SL glen

| Space eine he Eu AA cl Ls
Agreement provided thatthe MINISTRY shall be G22 4S Ugigia jf Col yall lb ye 515)

t : notified of any such emergency as soon as Cue S113! cL Ral jg alah eds Jy tall

| practicable. The CONTRACTOR shall have the dLaall Salis pf as PY 4) jul cel Uawadall

. Tight to incur and pay costs and expenses for any ADSM y LGN ALE yy Sty at Y 23) jually
item of an approved Work Program and Budget . : - :

| for an amount in excess of the budget for such (AY) 0g} in ala ff 4s

{
i
i
|
i
|
i
ae sy fa : | |
| item and such costs and expenses shall be cost, Clit) dba sy yf Uys | |
]

Tecoverable under the Agreement to the extent (%10) $j———te j—_ vals,

"Agreement Block (75) 85 (75) vguss ins
Ze 2 KE
=

that they do not exceed ten percent (10%) of the
budget for such item.

inuing Ci R's
Costs of the CONTRACTOR'S activities required under
the Agreement and incurred exclusively in the ROY
provided that costs of the CONTRACTOR's expatriate
employees and ROY employees engaged in such activities
in YEMEN shall include those costs specified in
paragraphs 2.2.1, 2.2.2, 2.2.3, and 2.5 of this Annex “F”.

ARTICLE 3
INVENTORIES

3.1Periodic Inventories Noti G ion
‘At reasonable intervals as agreed upon by the MINISTRY
and the CONTRACTOR, inventories shall be taken by the
CONTRACTOR of the Petroleum Operations material,
which shall include all such material, physical assets and
construction projects. Written notice of intention to take
inventory shall be given by CONTRACTOR to the
MINISTRY at least thirty (30) Days before any inventory is
to begin so that the MINISTRY may be represented when
any inventory is taken. Failure of the MINISTRY to be
represented at an inventory shall bind it to accept the
inventory taken by the CONTRACTOR, who shall, in that
event, furnish the MINISTRY with a copy thereof. Such
inventories shall take place annually or as otherwise agreed.

3.2Reconciliatio At nt of Inventories
. Reconciliation of inventory shall be made by the
CONTRACTOR and the MINISTRY, and a list of overages
and shortages shall be jointly determined and the inventory
accordingly adjusted by the CONTRACTOR.

3.3 After the first Commercial Discovery of Oil the

CONTRACTOR shall carry out the foregoing inventory
obligations of CONTRACTOR.

ARTICLE 4
COST RECOVERY
4.1 Statement of Recovery of Costs and Cost Recovery
Crude Oil

The CONTRACTOR shall, pursuant to Article 7 of the
Agreement, render to the MINISTRY not later than thirty (30)
Days after each Quarter a statement for that Quarter showing:

a. Recoverable costs carried forward from the previous

Quarter, if any.
b. Recoverable costs incurred during that Quarter.

c. Total recoverable costs for the Quarter (the sum of the
amounts in paragraphs 4.1 (a) and (b) ) above.

d. Quantity and value of Cost Oil taken and separately
disposed of by the CONTRACTOR for that Quarter.

e. Amount of costs recovered for that Quarter.

Agreement Block (75)

taal del gh 14-2
Aly ASN ust BL BU gE ALT GAS

Oi gle « aye Up Wang Agiadl Lay sqeall pb oud
AL (gd cyulalell Gaskell y ule! lial) pil 50 cult
-2-2) gp Banal! AILS AL Sadie yall gd Udy!

(3) Galall 138 0 (5-2) «(3-2-2) (2-2-2) «(1

+ gud 7 4
Laan A gins Cl fib ley oll fille JS 3 jolly Jsldall le
Ca glaall algal are gly shee} oJ siall 859!) ow dele Gti
Apathy bguall ob aan pil pill ode Seats ay sil
Apa) ah ae WS |S) gal ging AAAIY! Che gyal
aoe gt eas Ge DI cole Ley (30) C88 JI 5a ool sual
Cappo Wily ope lag rag Late Bj oll Jad of Se ote
Ha jle C95 Chips ye Gibbs UY 4d Abe GS ol OB) ull
say jip lal ALB pd pgnan glial ol pal gill a pall Spe
13] YY ctype a pall elld is pinay a yall ald Ge Leal 6 Jj

11-3

(ls GS (le Gill
rival ail'sd Jung Milles 22.3

BA 5 Mhy Agia Sh ye a yall ol pf Gye Le Lila is
agg AS fists 3 y pncs sail pilly atl g TL ats og peas
AUS La aya oll gd chsets cst

Sip ii JM cg Lath GILES! any J gL p sha 23-3

A sGdl Ye Aylg Alli a yall Clad jl)
dal y! Baba!
. Fitsal ofa pial
peAghsl sha sia) yanadall J ally Ciulstll sta jal bes 2 1-4

eh B S35 col) pals of AABY! Ys (7) Bala igh lil le
geil clad WES ins as y US sey Log (30) EDU 3yloeb Y sey
Ag Lace ga Lill (ye

Of abel Maal pL I ye Mla y ala sosdU All glial |
“nay

gic) Lill any DMS slo sind ALG CS
e

sill Gye (Ga 8) co sil Wid to fad AS alsa lleal ig
wodel (1-4)

teed A pd cle Ay a edly sll 0 gill als Lis 48 0
ils dal

_ = BRI IO

86 (75) dveusasas
om

i
|
|
|
+
i
|

f. Amount of recoverable costs to be carried into the
succeeding Quarter, if any.

g. Excess, if any, of Cost Oil taken by the
CONTRACTOR over costs recoverable for the
Quarter.

h. Excess, if any, of Cost Oil taken by the
CONTRACTOR over costs recoverable for the
Quarter. If such statement shows an excess amount of
cost recovery payments, the excess amount shall be
paid in United States Dollars by the CONTRACTOR
to the MINISTRY at the time of presentation of such
Statement.

4.2. Costs, expenses and expenditures that are incurred and paid
prior to the Year in which they are recoverable under the
Agreement shall be allocated to the first Quarter of such
Year. All other costs, expenses and expenditures that are
recoverable in such Year shall be allocated to the Quarter
in which they are incurred and paid.

43 For the purpose of calculating book value, the costs of
such fixed and removable assets shall be recovered in the
order in which they are incurred per Quarter. The costs
incurred in the same Quarter shall be recovered
proportionally.

4.4 Audit Rights

The MINISTRY shall have a period of twenty-four (24)
Months from receipt of any statement under this paragraph
4 of this Annex “F” in which to audit and raise objection
to any such statement. The MINISTRY and the
CONTRACTOR shall agree on any required adjustment.
Supporting documents and accounts will be available to
the MINISTRY during said twenty-four (24) Month
period.

ARTICLE 5
CONTROL STATEMENT AND MAJOR ACCOUNTS

5. ora’ bligations St

The CONTRACTOR shall annually prepare from the
Statements of Expenditures prepared pursuant to
paragraph 1 of this Annex “F”, a statement showing for
such Year the excess or deficit in Exploration
Expenditures compared to the Minimum Expenditure
Obligation. Such statement shall be rendered to the
MINISTRY not later than thirty (30) Days following the
end of such Year.

5.2Maior Accounts

For the purposes of classifying costs, expenses and expenditures
for cost recovery as well as for the purpose of establishing when
the Exploration obligation has been met, costs, expenses and
expenditures shall be recorded in major accounts including the
following:

a. Exploration Expenditures

b. Development Expenditures
Expenses

c, Operating Expenses

d. Necessary sub-accounts shall be used in coordination
with the MINISTRY.

Vode Agreement Block (75)

other than Operating

gM Aisa gay col] A pall aha jis AYLI Canta fain og
weatay Of Ady

Cre BLS glial ol gill coa.y cf Ailsl Leis vail 5
Adal ag oho sud 2a) alts)

Cle ghvall LilSAI oS Bolg} cence gy WSs lel LASSI GIS 13 ¢,

Bah 3M ApS oka bey Ley play cf Asia lad cba faeal

AS jidall Lal juall 8 AS el Saati GLY! IY 5a

SN 8 ely gl a Oh gH ha ls)
J.

Bacall Lisl) Ud Cuckay Cad coll iy jlucall y Cill » Lithsall 22-4
oe SINT gall cpl cousin’ Ca gas cAMUY! og! Lie Uasla sat
ho fis LI Ci lena y CsLGaIlly CALS JS Aiud! ALi
(Ash Candy Cu All Qa cpl cantina ll ala gia} Aina DA

hh itll Ail atid pp sd 13h
ys A gall y A Jp net Cal Ss
ge kl 2 ee is g@ DS
es 8 dl Sil L_ gt
Lys Wola sad pigs All

H sit cigeia 24-4
PEL yale (24) Oey Lay 3a yD

gti (5) Galall 1a cys (4) eds 3 pil og! Lida GLAS ool
(Ga Ade ial pe! ology Lyliu RS Leal po LGD
Bgl GyySi gee agllan CDs Af le ial 3 34!
Bjall CMLY 3 jal Gadel yt Bayyal) Lael cd gl,
1 yg—5 (24) Bie yA NI 8 DS a
383

Meals! Sabet
Ape clylealy Clan dt lly

1 AUGSLUN! Clad filly Atel os cad yi
cell cdg ead Galil aly Ge Lysis day GT glial le
Bag pgby LBS (5) Gala! 1a Go (1) Sill Wy ad
1G fis ABLES Calg proud! gh Liall 08 Ge jaall sf
GAS Na plays AsLssuy! cba FDU iY! oat
Tes eli cpl Lay (30) ps8 aL sem hat

11-5

: W clued) : 2-5
Raledall Cli y yecnall y CLG y CHILST Casinct (yal oY
Als oli gl Cady ayant yz pal dlls 5 alo fi! Laks
Claas gb Ry pall y Cibitll y CMSA) agit GLESLAY!
PAE yeh ald 98 Leg Ay

ALES! Cildy peas I
Guta 1 Lt Lyall Cy poe

be

i
|

Revenue accounts shall be maintained by the
CONTRACTOR to the extent necessary for the control of
recovery of costs and the treatment of Cost Oil.

Cash and accrual accounts shall be maintained as
coordinated with the MINISTRY.

ARTICLE 6
‘TAX IMPLEMENTATION PROVISIONS

It is understood that the CONTRACTOR shall be subject to
ROY Income Tax Laws except as otherwise provided in the
Agreement, that any ROY Income Taxes paid by the
MINISTRY on the CONTRACTOR's behalf constitutes
additional income to the CONTRACTOR, and this additional
income is always subject to ROY Income Taxes, that is

“grossed-up".

The CONTRACTORS's annual income, as determined in
Article 9.1.2 of the Agreement, less the amount equal to
CONTRACTOR's grossed-up Yemen income tax liability, shall
be CONTRACTOR'S "Provisional Income ".

‘The "gross-up value" is an amount added to Provisional Income
to give "Taxable Income", such that the gross-up value is
equivalent to ROY Income Taxes.

Therefore:

Taxable Income = Provisional Income Plus Gross - up Value
and

Gross-up Value = ROY Income Tax on Taxable
Income Combining the first and last equations above,

Gross-up Value =
Provisional Income X Tax Rate.
1-Tax Rate

Where the tax rate is expressed as a decimal.

‘The above equations are illustrated by the following numerical
example. Assuming that the Provisional Income is Ten United
States Dollars (U.S.$10), and that pursuant to Article 9.1.3 of
the Agreement that ROY Income Taxes rate as applied to the
CONTRACTOR would be sixty percent (60%), then the Gross-
up Value is equal to:

U.S.$10 X 0.6 _= U.S. $15.00

1-06

Therefore:

US$
Provisional Income 10.00
Plus Gross-up Value 15.00
Taxable Income 25.00
Less: ROY Income Taxes at 60% 15.00
CONTRACTOR's Income after taxes 10.00

(-

Agreement Block (75)

sho fad Al yal p DAD lly CAST YN Ciba Usa eding
“MAIS lads Zadlen y CaghSclh

jp uty 1g py Epi cs dg a
Bae

Assad! 3 sll
Toye Lgits pL sal

Fay gqapll Saal Gol pia Cul of ool) quads Asli OF p seiall
AF clay LAMY bh pi dale Ganyuata ga Le olitial Xa
Diss US. Sybil Ge 4s 35M dd G4 de ghne Jd Ay yan
ce als ay giheh SSA Iba chy ested lL
Alles! E.seoal) gl ial Jal Sl je

ABR cy (2-1-9) BALA pd oagaes 65 LS gg gall Dial Uda
Egan) Ce Deal) da patel 5a nlf eg ghosal Ete Laas
(tal Cyl) S58) (Sie sla (lan!

enh) Et Gane gli ga (Ghas}! & noal) Lal dls
asd yy Si Cogaay yy pec quali Jaa ple J psanl
Aghagl Ay geen Jaa! dy pu ool} Lyslane Aalleny!
fies

cagllen & sana af all} cilgall Gall = Ay pall quale! Gaal
Seal ce Aad Lyell Joel type ghee eed OS
eodel BSW y AN! Gabel! ceary Ay pall cualal

Higllen yl & geal dud 9
Ay acl aes x cael Jal

Ay pall Jace -1
Ay ylie 5 ghz Ly wall ame Ge oy Cue
sgl el gael! Wall adel 32 yl) cavaledl guia gi cy
aly (YH 10) Sard CAN Ble a Cagall Daal ob Ua sl
Asha Ay gqcnll Uaall dy pun Joes SALE! Yo 3-1-9 Bala Gin yet
Epepall Lag Si lari «Hale (960) Gat ANA
+ golf glue

chiod N99 15 =0.6_% Sin) 5210

0.6 -1
1 Osh ing
» X10 bya sat *
15 clea! ggapall Lah aly *
» Ny 25 Hyg pcall cal! *
w MIA 1S 60 Andy te Ay opal JE Ay ya taal *
- Bld Ay pda qoute Jylall JR *
88 (75) fy ges Aaa om

{
'
|
|
t
|
{

i
|
|
|
|

ANNEX G

SAMPLE CALCULATION OF ROYALTY, COST OIL,
AND PRODUCTION SHARING OIL ~

Assuming that the Monthly Average Daily Net Production
("MADNP") is 80,000 BBL, then calculation of the shares of
MINISTRY and CONTRACTOR would be as follows:

1. Deduction of Royalty owned by the STATE from the total
amount of 80,000 BBL according to Article 3.2 of this

Agreement.
ROYALTY - Royalty is calculated on the basis of the

percentages provided in Article 3.2 of the Agreement as
follows:

3 % of first 25,000BBL = 750BBL
5 % of next 25,000BBL = 1,250BBL
6 % of next 25,000BB:
ext, 5.
Royalty:
‘And the remaining amount of MADNP after the deduction of
Royalty would come to be:

80,000 BBL - Royalty of 3,900 BBL = 76,100 BBL

2. From the remaining amount of MADNP calculated above
we deduct the Cost Oil as follows:

a. Assuming the daily recoverable costs exceed the
value of the maximum Cost Oil calculated at the
percentage stated in Article 7.1. of this Agreement
(‘maximum percentage")

Cost Oil = 76,100 x 50 = 38,050 BBL
100

b. Assuming the daily recoverable costs are $300,000
and are less than the value of the maximum Cost Oil
calculated at the maximum percentage; and
assuming the Cost Oil value is $20 /BBL.

Cost Oil = Dai ecoverable

Value (per barrel) of the Cost Oil
under Article 7.3 of the Agreement

$300,000
$20/BBL

Cost Oil =

Cost Oil = 15,000 BBL

Note:

For the purpose of this Annex G, "daily recoverable costs"
means the recoverable costs allocated to the applicable Quarter
divided by the number of days in such Quarter.

3.The remaining MADNP ("Production Sharing Oil"), i.e.,
MADNP after deduction of (i) Royalty and (ii) Cost Oil (2a or
2b above, as applicable), according to Article 7.2 of this
Agreement.

a, Agreement Block (75) 89

(5) Gal

Audet) Labi cb gh cpludial dyad
UN A As ual daly

gts cL! gil nal og 9g a J2 ll oI ial piles
Aghia y 1a Sal! Loan clean 13. dye» 80,000 (6 | v2 ui ¢)
TANS Cy sSien

Aa giidll laa! yn LaSalle say pred — (1)
_ ABBY! 034! (2-3) SaLall Lisle Use» (80,000)

age gt Le Gute Asha Gu pad cdl ele Guan 6ST 25 LN
sg AMIS ASIN 0 (2-3) Bala gh

dia. 750 = dies: 25,000 ds! os % 3
ay 1,250 = de! 25,000 lil on % 5
ay 1,500 = 22 25.000 pli on % 6

00 000 tll 40 % 8
a gLyl

Gls ysSt YN pand aey (og | Ue ut 9) ce Atl ApS,
_ Ui23576.100 = d223 3,900 3469! -Jie >: 80,000=

Jad Lined a0y ode A puma (4g | 40 ui o) ce Asia An) (2)
ToS Ae. et Lal

cecil) ath Aagh Ce pF Salaneall Aye gall Als) yal ly J
Bakall ph Aiguall Ly shall Qpuill ie igual Aitstt Jatt
(Aguas gle V) salt) 284091 03 ya (1-7)

i441 38,050 = 50_% 76,100 = Alsi! Lait
100

(300,000) il 1D Saal angel TD Gal fy “a

qi gaamall eit cll) sali Lad ce il ody V2

Sait Lah Gf Gal sitlyy Ay gill Aaaaill pc) wall wie
«det JS N95 (20) Cede Lilet)

Balecawall Apa gall Cdistl = Adtst) Jas
(307) Salad) Ligh ALitsi Lait ( dey JS)
~ UREN! Ge

2482300,000 = 4 ils) bit
dian JS 93 20

de 15,000 = Ailst) Lit

+ tae

Freecall sho siudUl AMI dpe gall GuILSAI Gd (3) Gabdl The Ga aly
coll Raul) apy al o3e gle Le guile cg stall All ga yll

4 ig) coins (lB AS ue it) (ig | Go Lig) de iil 3

corkel CO gh 12) Ailst Jos (2) 5 5 gLSY! (1) ened ae (yg |
“GAS ld y ASUY be Gyo (3 ~7) Sohal Udy (Gale & LS

_—_—= 4@

(78) es euss sat aa

|
;
|
|
|

MINISTRY's Share= The Production Sharing Oil cL) 84S fd bs jp
multiplied by the MINISTRY's percentage of Production gl__aifi 4S il bi 4d yy nae
Sharing Oil calculated as the weighted average of the Baka ph 5) gh taal Gt eye dangled by pare 35th alll
percentages provided in Article 7.3 of this Agreement as 1AM gall ley ASYT ob G0 (3-7)

follows:

di472 16,000 = ls¥! Se 25,000 1 %64
di8 17,500 = AyNatl Jue» 25,000 1%70
dt 18,750 = Aya) Jue 25,000 1% 75
dee 4,000 = 4 Ju 5,000 1%80

64% of first 25,000 BBL = 16,000
70%  ofnext 25,000 BBL = 17,500
75% ofnext 25,000 BBL = 18,750
80% ofnext 5,000 BBL = 4,000

16,900217,500418,750+4 000BBL. sprurgipy's PERCENTAGE %(GP)
80,000BBL (Co) Aagsatl dyad Sse» 4,000418,750417.
i4180,000
= 56250 BBL 79,3125% GP 70.3125 = AasSal) Luan dyad = dy 56,250
80,000 BBL dey 80,000

MINISTRY ’s Share = GP x Production Sharing Oil BY AS ide bi x 4 y= Bj sll dee

PRODUCTION SHARING OIL = MADNP minus Royalty (ils dais + 3157!) Leads (ig je ob p= clin! aS ube dais

minus Cost Oil (either 2a or 2b) (2 $12)

Production Sharing Oil = 80,000 BBL - 3,900BBL — 38,050BBL (2:

oo 9) dan 138,050 —de 3,900 —ce» 80,000 =i AS a bi

Production Sharing Oil = 80,000BBL- 3,900 BBL ~ 15,000 BBL (2b) A 2)

Production Sharing Oil= 38,050BBL (2a) — D4 98,900 -I—ae» 80,000 = ¢lL—aiy! 4S Lis a_i
(<2)d15,000

Or
Production Sharing Oil = 61,100BBL (2b)

{ = clay 4s ju. Le
MINISTRY's Share= 70.3125% X 38,050 BBL (2a) (2) d4261,100 J (12) dia2 38,050 = eH AS eke

% 70.3125 § (12) dey 38,050 x %70.3125 = 3) ipl! deem

Or
MINISTRY 's = Share 70.3125% X 61,100 BBL (2b)
re (2) (<2)ds91 61,100

MINISTRY's Share = 26,753.91 BBL (2a) or 2) dx 42,960.94 4} (12) due» 26,753.91 = 55s! deen
- = 42,960.94 BBL (2b)

CONTRACTOR's Share of Production Sharing Oil = con - gli 4S jhe bait = qLiyl 4S jie hii Yo Jstiall Lee

Production Sharing Oil less MINISTRY's Share of Production « CUAYN AS jibe at a 5

Sharing Oil ‘$ (12) die 26,753.91 — d3 88,050 SJ.tiall don

« (42) dso 42,960.94 — dee 61,100 =
CONTRACTOR's Share = 38,050 BBL — 26,753.91 BBL (2a)

or $ (12) de y111,269.09 = dylill dem

= (2) dey 18,139.06 =
61,100 BBL — 42,960.94 BBL (2b)
CONTRACTOR's Share = 11,269.09BBL (2a) or
= 18,139,06BBL (2b)

ae

AL Agreement Block (75) 90 (75) ei gues ast . M

neha nen teen een

i

|
ii
|
|
|

FORM OF REQUEST FOR
CONVERSION TO DEVELOPMENT AREA

Name of the CONTRACTOR:
Address:

Date: / /

HE, MINISTER OF OIL AND MINERALS
Honorable Minister:

We, the CONTRACTOR, hereby declare that a Commercial
Discovery of Oil has been notified to the MINISTRY on
CTP Declaration
follows as a result of the appraisal program consisting of the
drilling of Exploration Wells to
date, and including geologic, geophysical and engineering
studies that indicate the size of the structure in which the
Commercial Discovery of Oil was made. The summary of the
appraisal program is as follows:

Well No. 1 Well No. 2 (etc.)

Thickness of Pay:

Zone No.1 Gross_____ ft. ft.
Net ft. ft.

Zone No.2 Gross_____ ft. ft.
Net ____ ft. ft.

Summary of Test Results:

Zone No. |

Zone No. 2.

Range of Esti Reserves fc velo] Area:

Million BBL to Million BBL

(Summary of any other relevant information)

Based on the structural interpretation resulting from the
geologic, geophysical and engineering studies, the structure in
which the Commercial Discovery of Oil has been made is
located in (number of blocks) Development Blocks comprising
a total Development Area of___ Km2.

The corner coordinates of the Development Area are as
follows:

1, 4,
2. 5.
3. 6.

Therefore, in accordance with Article 3.5 of the Production
Sharing Agreement we confirm our intention to convert the
above described Development Block(s) into a Development
Area with respect to the Commercial Discovery of Oil notified
to the MINISTRY as aforesaid.

a

Agreement Block (75)

potadl pleat tM 5 Salese

JASN glia
ei og ah GL_tisy! gly Lia gta gd gt
pai geyld + Abby ea a
2 5 9 tl gt
Ll all Lady US Ha Lid 15 ool Aibtsd UT...
BLES 95 Stl GS fil amen Caley colly Ayumi y ily jl pally Lunsl geal

1A gal cle ull eal y Lie Gnas Ai hill gle

(. 928T ol )2  il 1 phil

‘Adela Vib Bows

$e SI (1) eh tise
ileal

a” ide

JURY git Gaals

(1) Au Mise
(2) 4 ie

ph Ayal Maid dy yt CAULEY a
wee Ose ot det ale
= (  peagally Mile og pA! Ciba gleall Gadle )

O—+ gi A_—96 il 4h ad at sty
CL sag y X§$8 jd gal y Lan gl gual Lal ll
purer we’ LUESY! 4 p 3 ghd gy yell LS ill
Fab taki aL eal 9S ogi Ayal CleLLs ( GLethill are) opi
«2S ———— 4 dll

“gh US Ga atl Gaia 45S I CLBaa yt!

-4 “1
-5 -2
-6 -3

is Laka flat (5-3) Sol ed Ligh Ale
gL bs Jad Lt 2S cl
Oy at (co
Aaja asl gh illegal ALE Gl lk Aa a

aa

91 (75) ef gti asta

|

This Request for Conversion to Development Area shall be
subject to the following conditions:

1, The provisions of the Production Sharing Agreement under
which this Commercial Discovery of Oil was notified to the
MINISTRY shall apply to the Petroleum Operations in
respect of the Development Area hereby established.

2. This Development Area may be revised, during or after the
Exploration Period, by the CONTRACTOR after the
approval of the MINISTRY if supported by additional
technical information resulting from future Petroleum
Operations by an amendment to this Request for
Conversion to Development Area provided that any
proposed extension area shall not extend beyond the
original Agreement Area or into any area under a
Production Sharing Agreement with third parties.

3. If future Exploration in the Development Area, during
or after the Exploration period, results in a discovery of Oil
in a separate geological structure that extends beyond the
Development Area. CONTRACTOR shall have the right,
after the approval of the MINISTRY, to appraise such
discovery by drilling one or more Exploration Wells
outside the Development Area, provided that such outside
area is within the original Agreement Area and is not under
a Production Sharing Agreement with third parties.
CONTRACTOR shall have the right to declare such
discovery a Commercial Discovery of Oil. In such case the
MINISTRY and CONTRACTOR shall sign an amendment
of this Request for Conversion to Development Area to
extend the Development Area to include the geological
structure in which such Commercial Discovery was made.

4. If the production does not Commence regularly without any
technical reasons or economical reasons or due to Force
Majeure within 5 years from the date of acceptance by the
Ministry of the Request for Conversion to Development
Area.

Then the MINISTRY shall request the CONTRACTOR to
resolve such issue and give the Contractor 2 years extension to
resolve such.

Then if the production doesn’t Commence regularly after such
extension then the CONTRACTOR shall be obligated to
relinquish the Development Area and return it back to the
MINISTRY at request.

Consequently, we respectfully request the MINISTRY's
acceptance of, and agreement to, this Request for Conversion
to Development Area to be evidenced by your signature below.
Respectfully Submitted,

CONTRACTOR

Name:
Title:

Signed this day of , 200

HE. MINISTER OF OIL AND MINERALS__

Agreement Block (75).

enh ye Liaise J gat th of
gl day

BJ jp Js) ta ctl pS
Aaaally Ay jill CAlgbead ple Gaapen iil g Lact GLASY! Ney
Ava gay Us CL a Ayal ibid

a de ye
aN Bg Ail yo as gd DS
eth Bk Qo Ahi snl Lay fll CL glen
Bidade AY 0G Y Gf Uy pb cd yall Abeta Gg) Sagat alll Jai
Aske yf J AL A giy! Laie ¢ 14 La she ag

(OM Gye ge gi AAS ie AAMRY Heals,

gL) 845 td A_ain sald
[)

GL dl JL cl 1
4b yp an J D4 a_i 1th

ar ena Sd
aes SN J gs st
thd At te of yt al ate
Eas cx aly GLa sty Ata Lb
gil og 8) GBI as cL ty 48 4S Le _ataty
{_ts) cal cy li gh el i Gal
gtd gy sta A iy bi ad
Hoge AT yal Ne J nd eB Spell
ANS og 05 GA ged oS ll Jel Lait Late ape il
- geal GLaisy!

SLi gS J Aphis JAE dual oy Late cL lay
coh Sagal ple 5 hyd LB ya 5 Gs Ci ghee (5) Ged DLA
Epemyl ay Uglied (05 J jp ll Gyn Ste yt Lilia

AIS ayn (yaa dana y

-1

gibt Le Sle UsLiall Spe aga LU ay eLATY gL pe Ale opty
Agile Gus 5 jth coll Wgitlely Ayal) Milas Ge

oe SL ty
a te at pally Jills Sp
WN eptl Se gi gain Ay Apa Mae gf apo cA
pla) Bild ge Cull Ube a

+ dsl

200 uw Van Ung od aby

92 , (75) dvgusisas

OM

